Exhibit 10.1

Execution Version

$50,000,000

CREDIT AGREEMENT

Dated as of December 7, 2009

among

THE PRINCETON REVIEW, INC.,

AS BORROWER

THE GUARANTORS PARTY HERETO

THE LENDERS AND L/C ISSUERS PARTY HERETO

and

GENERAL ELECTRIC CAPITAL CORPORATION,

AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

®®®

GE CAPITAL MARKETS, INC.,

AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNING MANAGER

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS   
1   Section 1.1    Defined Terms    1   Section 1.2    UCC Terms    33   Section
1.3    Accounting Terms and Principles    33   Section 1.4    Payments    34  
Section 1.5    Interpretation    34 ARTICLE 2 THE FACILITIES    34   Section 2.1
   The Facilities    34   Section 2.2    Borrowing Procedures    35   Section
2.3    Swing Loans    36   Section 2.4    Letters of Credit    38   Section 2.5
   Reduction and Termination of the Commitments    41   Section 2.6    Repayment
of Loans    41   Section 2.7    Optional Prepayments    42   Section 2.8   
Mandatory Prepayments    42   Section 2.9    Interest    44   Section 2.10   
Conversion and Continuation Options    45   Section 2.11    Fees    45   Section
2.12    Application of Payments    46   Section 2.13    Payments and
Computations    47   Section 2.14    Evidence of Debt    48   Section 2.15   
Suspension of Eurodollar Rate Option    49   Section 2.16    Breakage Costs;
Increased Costs; Capital Requirements    50   Section 2.17    Taxes    51  
Section 2.18    Substitution of Lenders    54 ARTICLE 3 CONDITIONS TO LOANS AND
LETTERS OF CREDIT    55   Section 3.1    Conditions Precedent to Initial Loans
and Letters of Credit    55   Section 3.2    Conditions Precedent to Each Loan
and Letter of Credit    59   Section 3.3    Determinations of Initial Borrowing
Conditions    59

 

  i  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ARTICLE 4 REPRESENTATIONS AND WARRANTIES    60   Section 4.1    Corporate
Existence; Compliance with Law    60   Section 4.2    Loan and Related Documents
   60   Section 4.3    Ownership of Group Members    61   Section 4.4   
Financial Statements    61   Section 4.5    Material Adverse Effect    62  
Section 4.6    Evidence of Solvency    62   Section 4.7    Litigation    62  
Section 4.8    Taxes    62   Section 4.9    Margin Regulations    63  
Section 4.10    No Burdensome Obligations; No Defaults    63   Section 4.11   
Investment Company Act    63   Section 4.12    Labor Matters    63   Section
4.13    ERISA    63   Section 4.14    Environmental Matters    64   Section 4.15
   Intellectual Property    64   Section 4.16    Title; Real Property    65  
Section 4.17    Full Disclosure    65   Section 4.18    Patriot Act    65  
Section 4.19    Educational Permits    66   Section 4.20    Privacy Statements
   66   Section 4.21    Reserved    66   Section 4.22    No Child Left Behind   
66 ARTICLE 5 FINANCIAL COVENANTS    67   Section 5.1    Maximum Consolidated
Total Leverage Ratio    67   Section 5.2    Maximum Consolidated Senior Leverage
Ratio    67   Section 5.3    Minimum Consolidated Fixed Charge Coverage Ratio   
68   Section 5.4    Capital Expenditures    68   Section 5.5    Strategic
Ventures Capital Expenditures    68 ARTICLE 6 REPORTING COVENANTS    69  
Section 6.1    Financial Statements    69   Section 6.2    Other Events    71  
Section 6.3    Copies of Notices and Reports    71   Section 6.4    Taxes    71

 

  ii  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

  Section 6.5    Labor Matters    72   Section 6.6    ERISA Matters    72  
Section 6.7    Environmental Matters    72   Section 6.8    Other Information   
73 ARTICLE 7 AFFIRMATIVE COVENANTS    73   Section 7.1    Maintenance of
Corporate Existence    73   Section 7.2    Compliance with Laws, Etc    73  
Section 7.3    Payment of Obligations    73   Section 7.4    Maintenance of
Property    74   Section 7.5    Maintenance of Insurance    74   Section 7.6   
Keeping of Books    74   Section 7.7    Access to Books and Property    74  
Section 7.8    Environmental    74   Section 7.9    Use of Proceeds    75  
Section 7.10    Additional Collateral and Guaranties    75   Section 7.11   
Deposit Accounts; Securities Accounts and Cash Collateral Accounts    76  
Section 7.12    Interest Rate Contracts    77   Section 7.13    Post-Closing   
77 ARTICLE 8 NEGATIVE COVENANTS    77   Section 8.1    Indebtedness    77  
Section 8.2    Liens    79   Section 8.3    Investments    80   Section 8.4   
Asset Sales    80   Section 8.5    Restricted Payments    81   Section 8.6   
Prepayment of Indebtedness    82   Section 8.7    Fundamental Changes    83  
Section 8.8    Change in Nature of Business    83   Section 8.9    Transactions
with Affiliates    83   Section 8.10    Third-Party Restrictions on
Indebtedness, Liens, Investments or Restricted Payments    83   Section 8.11   
Modification of Certain Documents    84   Section 8.12    Accounting Changes;
Fiscal Year    84   Section 8.13    Margin Regulations    84

 

  iii  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

   Section 8.14    Compliance with ERISA    85    Section 8.15    Hazardous
Materials    85 ARTICLE 9 EVENTS OF DEFAULT    85    Section 9.1    Definition
   85    Section 9.2    Remedies    86    Section 9.3    Actions in Respect of
Letters of Credit    87 ARTICLE 10 THE ADMINISTRATIVE AGENT    87    Section
10.1    Appointment and Duties    87    Section 10.2    Binding Effect    88   
Section 10.3    Use of Discretion    88    Section 10.4    Delegation of Rights
and Duties    89    Section 10.5    Reliance and Liability    89    Section 10.6
   Administrative Agent Individually    90    Section 10.7    Lender Credit
Decision    90    Section 10.8    Expenses; Indemnities    91    Section 10.9   
Resignation of Administrative Agent or L/C Issuer    91    Section 10.10   
Release of Collateral or Guarantors    92    Section 10.11    Additional Secured
Parties    92 ARTICLE 11 MISCELLANEOUS    93    Section 11.1    Amendments,
Waivers, Etc    93    Section 11.2    Assignments and Participations; Binding
Effect    95    Section 11.3    Costs and Expenses    97    Section 11.4   
Indemnities    98    Section 11.5    Survival    99    Section 11.6   
Limitation of Liability for Certain Damages    99    Section 11.7   
Lender-Creditor Relationship    99    Section 11.8    Right of Setoff    99   
Section 11.9    Sharing of Payments, Etc    100    Section 11.10    Marshaling;
Payments Set Aside    100    Section 11.11    Notices    100    Section 11.12   
Electronic Transmissions    101    Section 11.13    Governing Law    102   
Section 11.14    Jurisdiction    103    Section 11.15    Waiver of Jury Trial   
103

 

  iv  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

   Section 11.16    Severability    103    Section 11.17    Execution in
Counterparts    103    Section 11.18    Entire Agreement    104    Section 11.19
   Use of Name    104    Section 11.20    Non-Public Information;
Confidentiality    104    Section 11.21    Patriot Act Notice    105

 

  v  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Exhibit A    -    Form of Assignment and Acceptance Exhibit B-1    -    Form of
Revolving Loan Note Exhibit B-2    -    Form of Term Loan Note Exhibit C    -   
Form of Notice of Borrowing Exhibit D    -    Form of Swing Line Request Exhibit
E    -    Form of Letter of Credit Request Exhibit F    -    Form of Notice of
Conversion or Continuation Exhibit G    -    Form of Compliance Certificate
Exhibit H    -    Form of Guaranty and Security Agreement Schedule A    -   
Adjusted EBITDA Schedule B    -    EBITDA Addbacks Schedule I    -   
Commitments Schedule II    -    Address for Notice Schedule 4.2    -    Required
Approvals Schedule 4.3    -    Joint Ventures Schedule 4.8    -    Taxes
Schedule 4.12    -    Labor Matters Schedule 4.13    -    ERISA Schedule 4.14   
-    Environmental Matters Schedule 4.16    -    Locations of Real Property
Schedule 4.19    -    Educational Permits Schedule 8.1    -    Indebtedness
Schedule 8.2    -    Liens Schedule 8.3    -    Investments

 

  vi  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, DATED AS OF DECEMBER 7, 2009, IS ENTERED INTO AMONG THE
PRINCETON REVIEW, INC. (THE “BORROWER”), THE GUARANTORS PARTY HERETO, THE
LENDERS (AS DEFINED BELOW), THE L/C ISSUERS (AS DEFINED BELOW) AND GENERAL
ELECTRIC CAPITAL CORPORATION (“GE CAPITAL”), AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT FOR THE LENDERS AND THE L/C ISSUERS (IN SUCH CAPACITY, AND
TOGETHER WITH ITS SUCCESSORS AND PERMITTED ASSIGNS, THE “ADMINISTRATIVE AGENT”).

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Acquired Company” means Penn Foster Education Group, Inc.

“Acquisition” means the purchase by the Borrower of all of the outstanding Stock
of the Acquired Company pursuant to the terms of the Acquisition Agreement.

“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
October 16, 2009, by and among The Princeton Review, Inc., Penn Foster Holdings,
LLC and Penn Foster Education Group, Inc.

“Affected Lender” has the meaning specified in Section 2.18.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower. For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.

“Agreement” means this Credit Agreement.

“Applicable Margin” means, with respect to Revolving Loans, Swing Loans and the
Term Loans, a percentage equal to (a) during the period commencing on the
Closing Date and ending on the date of delivery of the audited Financial
Statements for the Fiscal Quarter ending December 31, 2009, the percentage set
forth in the applicable column opposite Level I in the table set forth in clause
(b) below and (b) thereafter, as of each date of determination (and until the
next such date of determination), a percentage equal to the percentage set forth
below in the applicable column opposite the level corresponding to the
Consolidated Total Leverage Ratio in effect as of the last day of the most
recently ended Fiscal Quarter:

 

LEVEL

 

CONSOLIDATED TOTAL LEVERAGE RATIO

  BASE RATE LOANS     EURODOLLAR RATE LOANS       REVOLVING LOANS AND
TERM LOANS     REVOLVING LOANS AND
TERM LOANS  

I

 

Greater than or equal to 2.50 to 1.00

  5.00 %    6.00 % 

II

 

Less than 2.50 to 1.00

  4.50 %    5.50 % 

 

   

CREDIT AGREEMENT

[INSERT THE NAME OF THE BORROWER]



--------------------------------------------------------------------------------

Each date of determination for the “Applicable Margin” shall be the date that is
3 Business Days after delivery by the Borrower to the Administrative Agent of a
new Compliance Certificate pursuant to Section 6.1(d). Notwithstanding anything
to the contrary set forth in this Agreement (including the then effective
Consolidated Total Leverage Ratio), the Applicable Margin shall equal the
percentage set forth in the appropriate column opposite Level I in the table
above, effective immediately upon (x) the occurrence of any Event of Default
under Section 9.1(e)(ii) or (y) the delivery of a notice by the Administrative
Agent or the Required Lenders to the Borrower during the continuance of any
other Event of Default and, in each case, for as long as such Event of Default
shall be continuing.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit,
including funding revolving credit facilities in the ordinary course of its
business and (b) is advised or managed by (i) such Lender, (ii) any Affiliate of
such Lender or (iii) any Person (other than an individual) or any Affiliate of
any Person (other than an individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), accepted by the Administrative Agent, in substantially the form
of Exhibit A, or any other form approved by the Administrative Agent.

“Bain Capital” means Bain Capital Venture Fund 2007, L.P., BCVI-TPR Integral
L.P. and any investment fund that is an Affiliate of Bain Capital Venture Fund
2007, L.P. or BCVI-TPR Integral L.P.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent), (b) the
sum of 3.0% per annum and the Federal Funds Rate, and (c) the sum of (x) the
Eurodollar Rate, as defined herein, calculated for each such day based on an
Interest Period of three months determined two (2) Business Days prior to such
day, plus (y) the excess of the Applicable Margin for Eurodollar Rate Loans over
the Applicable Margin for Base Rate Loans, in each instance, as of such day. Any
change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the “bank prime loan” rate,
the Federal Funds Rate, or the Eurodollar Rate for an Interest Period of three
months.

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

  2  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of Loans (other than Swing Loans and
Loans deemed made pursuant to Section 2.3 or 2.4) made in one Facility on the
same day by the Lenders according to their respective Commitments under such
Facility.

“Bridge Agent” means Sankaty Advisors LLC, in its capacity as collateral agent
for the Purchasers (as defined in the Bridge Note Purchase Agreement) purchasing
the Notes (as defined in the Bridge Note Purchase Agreement), together with all
successors and replacements thereof, as originally in effect or as amended,
modified or supplemented in accordance with the terms of the Bridge
Subordination Agreement.

“Bridge Obligations” means “Obligations” as defined in the Bridge Note Purchase
Agreement.

“Bridge Loan Documents” means all “Loan Documents” as defined in the Bridge Note
Purchase Agreement.

“Bridge Loan Maturity Date” so long as the Bridge Obligations remain
outstanding, shall have the meaning given the term “Maturity Date” in the Bridge
Note Purchase Agreement.

“Bridge Note Purchase Agreement” means that certain Bridge Note Purchase
Agreement, dated as of December 7, 2009, by and among the Borrower, the Bridge
Agent, the Guarantors (as defined in the Bridge Note Purchase Agreement) and the
Purchasers (as defined in the Bridge Note Purchase Agreement).

“Bridge Subordination Agreement” means the Intercreditor Agreement, dated as of
the Closing Date, among the Administrative Agent, the Bridge Agent, the
Purchasers (as defined in the Bridge Note Purchase Agreement), and the Loan
Parties.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any
Eurodollar Rate or Eurodollar Rate Loan or any funding, conversion,
continuation, Interest Period or payment of any Eurodollar Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.

“Canadian Subsidiary” means any Subsidiary organized under the laws of Canada or
any province or territory thereof.

“Capital Expenditures” means, for any Person for any period, (i) the aggregate
of all expenditures, whether or not made through the incurrence of Indebtedness,
by such Person and its Subsidiaries during such period for the acquisition,
leasing (pursuant to a Capital Lease), construction, replacement, repair,
substitution or improvement of fixed or capital assets or additions to equipment
and internal use software, in each case required to be capitalized under GAAP on
a Consolidated balance sheet of such Person and (ii) any capitalized product
development costs during such period that are required to be capitalized under
GAAP on a Consolidated balance sheet of such Person, excluding (a) interest
capitalized during construction and (b) any expenditure to the extent, for
purpose of the definition of Permitted Acquisition, such expenditure is part of
the aggregate amounts payable in connection with, or other consideration for,
any Permitted Acquisition consummated during or prior to such period.

 

  3  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

“Cash Collateral Account” means a deposit account or securities account in the
name of the Borrower and under the sole control (as defined in the applicable
UCC) of the Administrative Agent and (a) in the case of a deposit account, from
which the Borrower may not make withdrawals except as permitted by the
Administrative Agent and (b) in the case of a securities account, with respect
to which the Administrative Agent shall be the entitlement holder and the only
Person authorized to give entitlement orders with respect thereto.

“Cash Equity Investment” means the transaction or series of transactions whereby
Bain Capital and certain co-investors reasonably acceptable to Administrative
Agent (including members of management of the Acquired Company, it being
understood that up to a portion of the investment by such management may consist
of a roll over of such management’s equity investment in the Acquired Company),
have made a cash equity contribution of at least $25,000,000 in the aggregate by
means of common stock or preferred stock having terms reasonably acceptable to
Administrative Agent, and that all of such cash has been contributed to Borrower
and applied to the payment of consideration for the Acquisition under the
Acquisition Agreement and related transaction costs.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) and
(d) above shall not exceed 365 days.

 

  4  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

“Change in Control” means the occurrence of one or more of the following events:
(i) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Borrower to any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
in effect on the date hereof), (ii) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
Bain Capital and its Affiliates of 30% or more of the outstanding shares of the
voting stock of the Borrower, (iii) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
neither (a) nominated by the current board of directors or selected by the
holders of the Borrower’s preferred stock on the Closing Date nor (b) appointed
by directors so nominated or (iv) the holders of the Borrower’s preferred stock,
other than Bain Capital and its Affiliates; provided, that Bain Capital and its
Affiliates shall not include Sankaty, appoint a majority of the seats on the
board of directors of the Borrower.

“Closing Date” means the first date on which any Loan is made or any Letter of
Credit is issued.

“Code” means the U.S. Internal Revenue Code of 1986.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment and Term Loan Commitment.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the Consolidated Interest Expense of such Person for such period less
the sum of, in each case to the extent included in the definition of
Consolidated Interest Expense, (a) the amortized amount of debt discount and
debt issuance costs, (b) charges relating to write-ups or write-downs in the
book or carrying value of existing Consolidated Total Debt, (c) interest payable
in evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets of such Person and its Subsidiaries (other
than Strategic Ventures) at such date other than cash, Cash Equivalents and any
Indebtedness owing to such Person or any of its Subsidiaries by Affiliates of
such Person.

 

  5  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than Strategic
Ventures) at such date that should be classified as current liabilities on a
Consolidated balance sheet of such Person; provided, however, that “Consolidated
Current Liabilities” shall exclude the principal amount of the Loans, Bridge
Obligations, Senior Subordinated Notes and Junior Subordinated Notes then
outstanding.

“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal
income taxes or other taxes measured by income, (ii) Consolidated Interest
Expense, amortization of debt discount and commissions and other fees and
charges associated with Indebtedness, (iii) any loss from extraordinary items,
(iv) any depreciation, depletion and amortization expense, (v) any aggregate net
loss on the Sale of property outside the ordinary course of business, (vi) any
other non-cash expenditure, charge or loss for such period (other than any
non-cash expenditure, charge or loss relating to write-offs, write-downs or
reserves with respect to accounts receivable and inventory), including the
amount of any compensation deduction as the result of any grant of Stock or
Stock Equivalents to employees, officers, directors or consultants,
(vii) restructuring charges of the Borrower incurred in fiscal year 2009 in an
aggregate amount not to exceed $5,200,000 through September 30, 2009 as set
forth on Schedule A hereto; and other restructuring amounts incurred in periods
in 2010 and thereafter as proposed by the Borrower and approved by a third party
auditor and as reasonably agreed to by the Administrative Agent for the purpose
of normalizing EBITDA, including adjustments for system integration and upgrade
costs, duplicate technology and related costs of improving technology
efficiencies, in each case determined on a consolidated basis in accordance with
GAAP, (viii) in connection with all Related Transactions, (A) (i) all financial
advisory fees, accounting fees, legal fees and other similar fees, transaction
expenses and related out-of-pocket costs (to the extent not capitalized)
incurred by all Group Members and (ii) non-recurring cash charges resulting from
severance, restructuring, and integration incurred within 12 months from the
Closing Date as a result of the Acquisition as reasonably agreed to by the
Administrative Agent and so long as such amounts in clauses (i) and (ii) do not
exceed $10,800,000 in the aggregate, and (B) an amount equal to the annualized
cost savings implemented within 12 months from the Closing Date for headcount
reductions and combined back office operations resulting from the Acquisition as
reasonably agreed to by the Administrative Agent and not to exceed $1,000,000 in
the aggregate as set forth on Schedule B hereto, (ix) in connection with all
Permitted Acquisitions (regardless of whether actually consummated) (or any
other acquisition not meeting the definition of “Permitted Acquisition” but as
to which the Required Lenders had waived the relevant criteria set forth in the
definition of “Permitted Acquisition”), (A) all financial advisory fees,
accounting fees, legal fees and other similar fees, transaction expenses and
related out-of-pocket costs incurred by all Group Members, as reasonably agreed
to by the Administrative Agent, and (B) non-recurring cash charges resulting
from severance incurred within the first 12 months of the date of such Permitted
Acquisition in an amount not to exceed $500,000 in the aggregate and reasonably
agreed to by the Administrative Agent and resulting therefrom and
(x) (1) start-up expenses as agreed to by Administrative Agent incurred in
connection with or on behalf of other investments made in the Strategic Ventures
in an aggregate amount not to exceed $7,500,000 in the aggregate over the term
of this Agreement and (2) any losses from the Strategic Ventures to the extent
not offset by positive contributions to Consolidated Net Income from the
Strategic Ventures; provided that, losses from Strategic Ventures shall not
exceed $2,500,000 in any trailing twelve month period

 

  6  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

and minus (c) the sum of, in each case to the extent included in the calculation
of such Consolidated Net Income and without duplication, (i) any credit for
United States federal income taxes or other taxes measured by net income,
(ii) any interest income, (iii) any gain from extraordinary items and any other
non-recurring gain, (iv) any aggregate net gain from the Sale of property (other
than accounts (as defined in the applicable UCC) and inventory) out of the
ordinary course of business by such Person, (v) any other non-cash gain,
including any reversal of a charge referred to in clause (b)(vi) above by reason
of a decrease in the value of any Stock or Stock Equivalent, (vi) any other cash
payment in respect of expenditures, charges and losses that have been added to
Consolidated EBITDA of such Person pursuant to clause (b)(vi) above in any prior
period and (vii) any excess positive contributions to Consolidated Net Income
from the Strategic Ventures which are not Loan Parties exceeding 10% of
Consolidated EBITDA in the aggregate or such higher amount as agreed to by the
Administrative Agent. Notwithstanding the foregoing, EBITDA for each of the
quarters during the 12 month period ending on September 30, 2009 shall be
calculated in accordance with Schedule A attached hereto.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a) Consolidated EBITDA of such Person for such period
minus Capital Expenditures of such Person for such period (other than
(i) Capital Expenditures from Permitted Reinvestments, (ii) Excluded Capital
Expenditures used to purchase Growth Capital Expenditures, (iii) Excluded
Capital Expenditures used to make investments in or to purchase Strategic
Ventures and (iv) Capital Expenditures in fiscal year 2009 relating to the
Oracle system upgrade in an amount not to exceed $3,300,000, but including all
Maintenance Capital Expenditures) minus the total liability for United States
federal income taxes and other taxes measured by net income actually payable by
such Person in respect of such period to (b) the Consolidated Fixed Charges of
such Person for such period.

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, determined on a Consolidated basis, of (a) the Consolidated Cash
Interest Expense of such Person and its Subsidiaries for such period, (b) the
principal amount of Consolidated Total Debt of such Person and its Subsidiaries
(excluding Strategic Ventures) having a scheduled due date during such period,
(c) all cash dividends payable by such Person and its Subsidiaries on Stock in
respect of such period to Persons other than such Person and its Subsidiaries
(other than Restricted Payments permitted under Section 8.5(c)) and (d) all
commitment fees and other costs, fees and expenses payable by such Person and
its Subsidiaries during such period in order to effect, or because of, the
incurrence of any Indebtedness.

“Consolidated Interest Expense” means, for any Person for any period,
(a) Consolidated total interest expense of such Person and its Subsidiaries for
such period and including, in any event, (i) interest capitalized during such
period and net costs under Interest Rate Contracts for such period and (ii) all
fees, charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period minus
(b) the sum of (i) Consolidated net gains of such Person and its Subsidiaries
under Interest Rate Contracts for such period and (ii) Consolidated interest
income of such Person and its Subsidiaries for such period.

“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does

 

  7  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

not cause the net income of such other Person to be Consolidated into the net
income of such Person), except to the extent of the amount of dividends or
distributions paid to such Person or Subsidiary, (b) the net income of any
Subsidiary of such Person that is, on the last day of such period, subject to
any restriction or limitation on the payment of dividends or the making of other
distributions, to the extent of such restriction or limitation and (c) the net
income of any other Person arising prior to such other Person becoming a
Subsidiary of such Person or merging or consolidating into such Person or its
Subsidiaries.

“Consolidated Senior Debt” of any Person means all Consolidated Total Debt of
such Person outstanding under this Agreement.

“Consolidated Senior Leverage Ratio” means, with respect to any Person as of any
date, the ratio of (a) Consolidated Senior Debt of such Person outstanding as of
such date to (b) Consolidated EBITDA for such Person for the last period of four
consecutive Fiscal Quarters ending on or before such date.

“Consolidated Total Debt” of any Person means all Indebtedness (other than the
Junior Subordinated Notes) of a type described in clause (a), (b), (c)(i),
(d) or (f) of the definition thereof and without duplication all Guaranty
Obligations with respect to any such Indebtedness, including, without
limitation, all Guaranty Obligations of a Loan Party with respect to
Indebtedness of a Strategic Venture, in each case of such Person and its
Subsidiaries (other than any Subsidiary of such Person that is a Strategic
Venture) on a Consolidated basis.

“Consolidated Total Leverage Ratio” means, with respect to any Person as of any
date, the ratio of (a) Consolidated Total Debt of such Person outstanding as of
such date to (b) Consolidated EBITDA for such Person for the last period of four
consecutive Fiscal Quarters ending on or before such date.

“Contingent Indemnification Obligations” means, as of any date of determination,
Obligations for taxes, expenses, costs, indemnification or damages (excluding
principal of, interest on and fees relating to Indebtedness and excluding L/C
Obligations) in respect of which no claim or demand for payment has been made
(and, in the case of Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee).

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and

 

  8  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

substance satisfactory to the Administrative Agent, among the Administrative
Agent, the financial institution or other Person at which such account is
maintained or with which such entitlement or contract is carried and the Loan
Party maintaining such account, effective to grant “control” (as defined under
the applicable UCC) over such account to the Administrative Agent.

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by the
Administrative Agent.

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by the
Administrative Agent.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.

“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) for
each Loan Party (other than the Borrower) the number of shares of each class of
Stock of such Person authorized, the number outstanding and the number and
percentage of such outstanding shares for each such class owned, directly or
indirectly, by any Loan Party or any Subsidiary of any of them.

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

(a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above for amounts that are not yet due and payable or that
are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;

(b) Liens of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction;

(c) pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than Capital Leases) sales or
other trade contracts (other than for the repayment of borrowed money) or
(iii) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation);

 

  9  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(d) judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.1(e) and pledges or cash deposits made in
lieu of, or to secure the performance of, judgment or appeal bonds in respect of
such judgments and proceedings;

(e) Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) otherwise permitted under Section 8.4 that, for
each of the Liens in clauses (i) and (ii) above, do not, in the aggregate,
materially (x) impair the value or marketability of such real property or
(y) interfere with the ordinary conduct of the business conducted and proposed
to be conducted at such real property;

(f) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) on the fee
interests in any real property subject to any lease, (iv) for amounts not yet
due or that are being contested in good faith by appropriate proceedings
diligently conducted and (v) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
and

(g) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capital Lease), in each case extending
only to such personal property.

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the initial
syndication of the Facilities and (b) all other documents filed by any Group
Member with the United States Securities and Exchange Commission.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Educational Body” means any person, entity or organization, whether
governmental, government chartered, private or quasi-private (including, without
limitation, any accrediting body) that engages in granting or withholding
Educational Permits for, administers financial assistance to or for students of,
provides a license or authorization necessary for an institution to provide
education in a state or otherwise regulates or accredits schools in accordance
with standards relating to the performance, operation, financial conditions or
academic standards of such schools, including, without limitation, the
accrediting agencies and educational organizations set forth in Schedule 4.19.

 

  10  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Educational Permit” means any license, permit, participation agreement,
consent, franchise, approval, authorization, certificate or accreditation issued
or required by law to be issued by any Educational Body to an educational
institution with respect to any aspect of such institutions’ operations,
including, without limitation, the permits, filings and notifications set forth
in Schedule 4.19.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C.
§§ 300(f) et seq.), all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Group Member, whether on, prior or after the date hereof.

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required

 

  11  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

contribution to any Title IV Plan or Multiemployer Plan when due, (h) the
imposition of a lien under Section 430(k) of the Code or Section 303(k) or 4068
of ERISA on any property (or rights to property, whether real or personal) of
any ERISA Affiliate, (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder and (j) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system, including Intralinks® and ClearPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the greater of (i) 2.00% per annum and (ii) the rate
determined by the Administrative Agent to be the offered rate for deposits in
Dollars for the applicable Interest Period appearing on the Reuters Screen
LIBOR01 page as of 11:00 a.m. (London time) on the second full Business Day next
preceding the first day of each Interest Period. In the event that such rate
does not appear on the Reuters Screen LIBOR01 page at such time, the “Eurodollar
Base Rate” shall be determined by reference to such other comparable publicly
available service for displaying the offered rate for deposit in Dollars in the
London interbank market as may be selected by the Administrative Agent and, in
the absence of availability, such other method to determine such offered rate as
may be selected by the Administrative Agent in its sole discretion.

“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as (a) the
Eurodollar Base Rate with respect to such Interest Period for such Eurodollar
Rate Loan divided by (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.

“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.

“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.

“Event of Default” has the meaning specified in Section 9.1.

 

  12  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period, (a) Consolidated EBITDA of the
Borrower for such period, minus (b) without duplication, (i) any cash principal
payment on the Loans during such period (but only, in the case of payment in
respect of Revolving Loans, to the extent that the Revolving Credit Commitments
are permanently reduced by the amount of such payment) other than any mandatory
prepayment required pursuant to Section 2.8(a) because of the existence of
Excess Cash Flow, (ii) any scheduled or other cash principal payment made by the
Borrower or any of its Subsidiaries during such period on any Capitalized Lease
Obligation or other Indebtedness (but only, if such Indebtedness may be
reborrowed, to the extent such payment results in a permanent reduction in
commitments thereof); provided that if such payment is payment with respect to
the Bridge Obligations, the Senior Subordinated Notes or the Junior Subordinated
Notes, solely to the extent such payment is permitted by the applicable
Subordination Agreement, (iii) any Capital Expenditure made by such Person or
any of its Subsidiaries during such period to the extent permitted by this
Agreement, excluding any Excluded Capital Expenditures or any other Capital
Expenditure to the extent financed through the incurrence of Capitalized Lease
Obligations or any long-term Indebtedness other than the Obligations and any
Capitalized Lease Obligations, (iv) the Consolidated Cash Interest Expense of
such Person for such period, (v) any cash losses from extraordinary items,
(vi) any cash payment made during such period to satisfy obligations for United
States federal income taxes or other taxes measured by income, (vii) cash
utilized for Permitted Investments described in Section 8.3(d) and (e),
(viii) cash utilized for Restricted Payments described in Section 8.5(c),
(ix) restructuring charges of the Borrower incurred in fiscal year 2009 in an
aggregate amount not to exceed $5,200,000 as set forth through September 30,
2009 on Schedule A hereto; and other restructuring amounts incurred in periods
in 2010 and thereafter as proposed by the Borrower and approved by a third party
auditor and as reasonably agreed to by the Administrative Agent for the purpose
of normalizing EBITDA, including adjustments for system integration and upgrade
costs, duplicate technology and related costs of improving technology
efficiencies, in each case determined on a consolidated basis in accordance with
GAAP, (x) in connection with all Related Transactions, (A) (i) all financial
advisory fees, accounting fees, legal fees and other similar fees, transaction
expenses and related out-of-pocket costs (to the extent not capitalized)
incurred by all Group Members and (ii) non-recurring cash charges resulting from
severance, restructuring, and integration incurred within 12 months from the
Closing Date as a result of the Acquisition as reasonably agreed to by the
Administrative Agent and so long as such amounts in clauses (i) and (ii) do not
exceed $10,800,000 in the aggregate, and (B) an amount equal to the annualized
cost savings implemented within 12 months from the Closing Date for headcount
reductions and combined back office operations resulting from the Acquisition as
reasonably agreed to by the Administrative Agent and not to exceed $1,000,000,
(xi) in connection with all Permitted Acquisitions (regardless of whether
actually consummated) (or any other acquisition not meeting the definition of
“Permitted Acquisition” but as to which the Required Lenders had waived the
relevant criteria set forth in the definition of “Permitted Acquisition”),
(A) all financial advisory fees, accounting fees, legal fees and other similar
fees, transaction expenses and related out-of-pocket costs incurred by all Group
Members, as reasonably agreed to by the Administrative Agent and
(B) non-recurring cash charges resulting from severance incurred within the
first 12 months of the date of such Permitted Acquisition in an amount not to
exceed $500,000 in the aggregate and reasonably agreed to by the Administrative
Agent and resulting therefrom, (xii) (1) start-up expenses as agreed to by
Administrative Agent incurred in connection with or on behalf of other
investments made in the Strategic Ventures in an aggregate amount not to exceed
$7,500,000 in the aggregate over the term of this Agreement and (2) any losses
from the Strategic Ventures to the extent not offset by positive contributions
to Consolidated Net Income from the Strategic Ventures; provided that, losses
from Strategic Ventures shall not

 

  13  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

exceed $2,500,000 in any trailing twelve month period, (xiii) expenses incurred
in cash in connection with or on behalf of or other cash investments in the
Strategic Ventures other than any such expenses or investments made from the
proceeds of Excluded Stock Issuances and (xiv) any increase in the Working
Capital of the Borrower during such period (measured as the excess of such
Working Capital at the end of such period over such Working Capital at the
beginning of such period) and plus (c) without duplication, (i) to the extent
included in the calculation of Consolidated EBITDA pursuant to clause (b)(i) of
the definition thereof, any provision for United States federal income taxes or
other taxes measured by net income and (ii) any decrease in the Working Capital
of the Borrower during such period (measured as the excess of such Working
Capital at the beginning of such period over such Working Capital at the end
thereof).

“Excluded Capital Expenditures” means Capital Expenditures funded, directly or
indirectly, from the proceeds of the amount of the Cash Equity Investment in
excess of $25,000,000 made on the Closing Date or from the proceeds of Excluded
Stock Issuances made after the Closing Date.

“Excluded Stock Issuances” means the issuance or Sale by the Borrower of its own
Stock after the Closing Date, to the extent the proceeds thereof up to an
aggregate amount not to exceed $25,000,000 are to be used for Permitted
Acquisitions, Capital Expenditures, payment of expenses incurred in connection
with or on behalf of other investments made in the Strategic Ventures and other
growth capital needs of the Borrower; provided, further, that (x) the proceeds
of such Excluded Stock Issuances shall not be used to cure any Default or Event
of Default pursuant to Articles 5, 6, 7 or 8 hereof and (y) no such Excluded
Stock Issuances shall be permitted if an Event of Default has occurred and is
continuing.

“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic
Person; provided that no such Subsidiary shall be an “Excluded Foreign
Subsidiary” if, with substantially similar tax consequences, such Subsidiary has
entered into any Guaranty Obligations with respect to, such Subsidiary has
granted a security interest in any of its property to secure, or more than 66%
of the Voting Stock of such Subsidiary was pledged to secure, directly or
indirectly, any Indebtedness (other than the Obligations) of any Loan Party.

“Excluded Taxes” shall have the meaning assigned to such term in
Section 2.17(a).

“Existing Agents” means Wells Fargo Foothill, LLC and General Electric Capital
Corporation.

“Existing Credit Agreements” means (i) that certain Credit Agreement, dated as
of July 2, 2008, among the Borrower, the lenders party thereto and Wells Fargo
Foothill, LLC and (ii) that certain Credit Agreement, dated as of March 27,
2007, by and among the Acquired Company, the lenders party thereto and General
Electric Capital Corporation, as agent.

“Facilities” means (a) the Term Loan Facility and (b) the Revolving Credit
Facility.

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.

 

  14  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

“Fee Letter” means the letter agreement, dated as of October 16, 2009, addressed
to the Borrower from the Administrative Agent and accepted by the Borrower, with
respect to certain fees to be paid from time to time to the Administrative Agent
and its Related Persons.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.

“Fiscal Quarter” means each 3 fiscal month period ending on
March 31, June 30, September 30 or December 31.

“Fiscal Year” means the twelve-month period ending on December 31.

“Flood Insurance” means, for any real property located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the Loans
and any prior liens on the real property up to the maximum policy limits set
under the National Flood Insurance Program, or as otherwise required by Agent,
with deductibles not to exceed $50,000.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the FASB Accounting
Standards Codification as of the date of determination. Subject to Section 1.3,
all references to “GAAP” shall be to GAAP applied consistently with the
principles used in the preparation of the Financial Statements described in
Section 4.4(a).

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members” means, collectively, the Borrower and its Subsidiaries
(excluding the Strategic Ventures).

 

  15  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Group Members’ Accountants” means PricewaterhouseCoopers LLP or other
nationally-recognized independent registered certified public accountants
acceptable to the Administrative Agent.

“Growth Capital Expenditures” means Capital Expenditures consisting of
investments by the Loan Parties in new facilities, systems, products and
equipment, new business offices and expansion of existing buildings, product
development, Investments related to a new corporate image, new communications
and technology equipment and new equipment required to meet growing demand.

“Guarantor” means each of Borrower’s existing and subsequently acquired or
formed direct and indirect subsidiaries (each, a “Subsidiary Guarantor”), other
than an Excluded Foreign Subsidiary and a Strategic Venture, and each other
Person that enters into any Guaranty Obligation with respect to any Obligation
of any Loan Party.

“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit H, among the Administrative Agent, the
Borrower and other Guarantors from time to time party thereto.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business. The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.

 

  16  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services, other than trade
payables incurred in the ordinary course of business, (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all Capitalized Lease Obligations, (g) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the Scheduled Term Loan Maturity Date, valued at, in
the case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends, (h) all payments that would be required to be made in
respect of any Hedging Agreement in the event of a termination (including an
early termination) on the date of determination and (i) all Guaranty Obligations
for obligations of any other Person constituting Indebtedness of such other
Person; provided, however, that the items in each of clauses (a) through
(i) above shall constitute “Indebtedness” of such Person solely to the extent,
directly or indirectly, (x) such Person is liable for any part of any such item,
(y) any such item is secured by a Lien on such Person’s property or (z) any
other Person has a right, contingent or otherwise, to cause such Person to
become liable for any part of any such item or to grant such a Lien.

“Indemnified Matter” has the meaning specified in Section 11.4.

“Indemnitee” has the meaning specified in Section 11.4.

“Impacted Lender” means any Lender that fails to promptly provide the Borrower
or the Administrative Agent, upon such Person’s request, reasonably satisfactory
assurance that such Lender will not become, a Non-Funding Lender.

“Initial Projections” means those financial projections, dated December 4, 2009,
covering the Fiscal Years ending in 2009 through 2015 and delivered to the
Administrative Agent by the Borrower prior to the date hereof.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

 

  17  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2, 3
or 6 months thereafter, as selected by the Borrower pursuant hereto; provided,
however, that (a) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month,
(c) the Borrower may not select any Interest Period (i) in the case of Revolving
Loans, ending after the Scheduled Revolving Credit Termination Date and (ii) in
the case of Term Loans, ending after the Term Loan Maturity Date, (d) the
Borrower may not select any Interest Period in respect of Loans having an
aggregate principal amount of less than $2,000,000 and (e) there shall be
outstanding at any one time no more than 5 Interest Periods.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Sell any property for
less than fair market value (including a disposition of cash or Cash Equivalents
in exchange for consideration of lesser value); provided, however, that such
Investment shall be valued at the difference between the value of the
consideration for such Sale and the fair market value of the property Sold.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual

 

  18  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Property and all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under or with respect to any of the foregoing or otherwise
with respect to such Intellectual Property, including all rights to sue or
recover at law or in equity for any past, present or future infringement,
misappropriation, dilution, violation or other impairment thereof, and, in each
case, all rights to obtain any other IP Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights) granting any right title and interest in or relating to any Intellectual
Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“Junior Subordination Agreement” means the Subordination Agreement, dated as of
the Closing Date, between the Administrative Agent and the holders of the Junior
Subordinated Notes, and acknowledged and agreed to by the Loan Parties.

“Junior Subordinated Notes” means the 17.5% notes, in an aggregate principal
amount of approximately $25,510,204, issued by the Borrower in Dollars on the
Closing Date.

“Junior Subordinated Note Documents” means the Junior Subordinated Securities
Purchase Agreement and all documents and instruments executed in connection
therewith.

“Junior Subordinated Securities Purchase Agreement” means that Securities
Purchase Agreement, dated as of the Closing Date by and among the Issuer and the
holders of the Junior Subordinated Notes, as amended, restated or supplemented
from time to time in accordance with the terms of the Junior Subordination
Agreement.

“Landlord Waiver” means a letter in form and substance reasonably acceptable to
the Administrative Agent and executed by a landlord in respect of personal or
mixed property of any Loan Party located at any leased premises of any Loan
Party pursuant to which such landlord, among other things, waives or
subordinates on terms and conditions reasonably acceptable to the Administrative
Agent any Lien such landlord may have in respect of such personal or mixed
property.

“L/C Cash Collateral Account” means any Cash Collateral Account (a) specifically
designated as such by the Borrower in a notice to the Administrative Agent and
(b) from and after the effectiveness of such notice, not containing any funds
other than those required under the Loan Documents to be placed therein.

“L/C Issuer” means (a) GE Capital or any of its Affiliates and (b) each Person
that hereafter becomes an L/C Issuer with the approval of, and pursuant to an
agreement with and in form and substance satisfactory to, the Administrative
Agent and the Borrower, in each case in their capacity as L/C Issuers hereunder
and together with their successors.

 

  19  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“L/C Obligations” means, for any Letter of Credit at any time, the sum of
(a) the L/C Reimbursement Obligations at such time for such Letter of Credit and
(b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.

“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a).

“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.

“L/C Request” has the meaning specified in Section 2.4(b).

“L/C Sublimit” means $1,500,000.

“Lender” means, collectively, the Swingline Lender and any other financial
institution or other Person that (a) is listed on the signature pages hereof as
a “Lender” or (b) from time to time becomes a party hereto by execution of an
Assignment, in each case together with its successors.

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls such Lender (each a “Distressed Person”), a
voluntary or involuntary case with respect to such Distressed Person is
commenced under the Bankruptcy Code or any similar bankruptcy laws of its
jurisdiction of formation, or a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, or such Distressed Person or any Person that
directly or indirectly controls such Distressed Person is subject to a forced
liquidation, merger, sale or other change of majority control supported in whole
or in part by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control by) the
U.S. government or other Governmental Authority, or such Distressed Person makes
a general assignment for the benefit of creditors or is otherwise adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such Distressed Person or its assets to be, insolvent, bankrupt, or deficient in
meeting any capital adequacy or liquidity standard of any such Governmental
Authority. For purposes of this definition, control of a Person shall have the
same meaning as in the third sentence of the definition of “Affiliate”.

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

 

  20  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Loan” means any loan made or deemed made by any Lender hereunder.

“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Mortgages, the Control Agreements, the Fee Letter,
the L/C Reimbursement Agreements, the Secured Hedging Agreements and, when
executed, each document executed by a Loan Party and delivered to the
Administrative Agent, any Lender or any L/C Issuer in connection with or
pursuant to any of the foregoing or the Obligations, together with any
modification of any term, or any waiver with respect to, any of the foregoing.

“Loan Party” means the Borrower and each Guarantor.

“Maintenance Capital Expenditures” means Capital Expenditures consisting of
investments by the Loan Parties in existing facilities, products, publications,
and equipment, renewal of equipment, machinery and existing systems, Investments
to comply with new standards and all other preventive maintenance expenses.

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date between Borrower, as Applicant, and GE
Capital, as Issuer.

“Material Adverse Effect” means, (A) on the Closing Date, any change or event
that has had a material adverse effect, individually or collectively, on the
business, assets, liabilities, operations, results of operations or financial
condition of the Borrower, the Acquired Company, or any of their subsidiaries,
taken as a whole, other than any change or effect that results or arises from or
relates to (i) (w) changes in economic, regulatory or political conditions,
financial, securities or other market conditions or prevailing interest rates,
(x) acts of war, declared or undeclared, armed hostilities or acts of terrorism,
(y) changes in the industry in which Borrower, the Acquired Company, or any of
their subsidiaries operates or (z) changes in (including changes in
interpretation or application of) laws, regulations or accounting standards,
principles or interpretations, to the extent, in the cases clauses (w), (x),
(y) and (z), such changes or acts do not disproportionately affect Borrower, the
Acquired Company, or any of their subsidiaries, relative to other entities in
Borrower’s, the Acquired Company’s, or any of their subsidiaries’ industry,
(ii) seasonal variations in the Borrower’s, the Acquired Company’s, or any of
their subsidiaries’ business or (iii) the announcement of the Acquisition or the
performance of obligations under the Acquisition Agreement; provided, that in no
event shall the mere failure of Borrower, the Acquired Company or any of their
subsidiaries to meet budgeted or projected revenues or earnings constitute, in
and of itself, a Material Adverse Effect and (B) at all times thereafter, an
effect that results in or causes, or could reasonably be expected to result in
or cause, a material adverse change in any of (i) the financial condition,
business, performance, operations or property of the Group Members, taken as a
whole, (ii) the ability of any Loan Party to perform its obligations under any
Loan Document and (iii) the validity or enforceability of any Loan Document or
the rights and remedies of the Administrative Agent, the Lenders and the other
Secured Parties under any Loan Document.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$500,000 in the aggregate.

“Moody’s” means Moody’s Investors Service, Inc.

 

  21  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Administrative Agent as security for
the Obligations.

“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), environmental assessments and reports, appraisals
required to comply with FIRREA and evidence regarding recording and payment of
fees, insurance premium and taxes) that the Administrative Agent may reasonably
request, to create, register, perfect, maintain, evidence the existence,
substance, form or validity of or enforce a valid lien on such parcel of real
property in favor of the Administrative Agent for the benefit of the Secured
Parties, subject only to such Liens as the Administrative Agent may approve.

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.

“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the customary
out-of-pocket cash costs, fees and expenses paid or required to be paid in
connection therewith (excluding any such amounts paid to any Affiliate of the
Borrower), (ii) taxes paid or reasonably estimated to be payable as a result
thereof and (iii) any amount required to be paid or prepaid on Indebtedness
(other than the Obligations and Indebtedness owing to any Group Member) secured
by the property subject thereto or (b) any sale or issuance of Stock or
incurrence of Indebtedness, in each case net of brokers’, advisors’ and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket cash costs, fees and
expenses (excluding any such amounts paid to any Affiliate of the Borrower), in
each case incurred in connection with such transaction; provided, however, that
any such proceeds received by any Subsidiary of the Borrower that is not a
Wholly Owned Subsidiary of the Borrower shall constitute “Net Cash Proceeds”
only to the extent of the aggregate direct and indirect beneficial ownership
interest of the Borrower therein.

“Non-Convertible E Preferred Shares” means those certain Non-Convertible E
Preferred Shares, issued in an aggregate principal amount of at least
$40,000,000, issued by the Borrower on the Closing Date.

“Non-Excluded Taxes” means any Taxes other than Excluded Taxes and Other Taxes.

 

  22  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Non-Funding Lender” means any Lender (a) that has failed to fund any payments
required to be made by it within three (3) Business Days after any such payment
is due, (b) that has given verbal or written notice to the Borrower, the
Administrative Agent or any Lender or has otherwise publicly announced that such
Lender believes it will fail to fund all payments required to be made by it or
fund all purchases of participations required to be funded by it under this
Agreement and the other Loan Documents when due, (c) as to which the
Administrative Agent or any L/C Issuer has a good faith belief that such Lender
has defaulted in fulfilling its obligations (as a lender, agent or letter of
credit issuer) under one or more other syndicated credit facilities or (d) with
respect to which one or more Lender-Related Distress Events has occurred with
respect to such Person or any Person that directly or indirectly controls such
Lender and the Administrative Agent has determined that such Lender may become a
Non-Funding Lender. For purposes of this definition, control of a Person shall
have the same meaning as in the third sentence of the definition of Affiliate.

“Non-U.S. Lender Party” means each of the Administrative Agent, each Lender,
each L/C Issuer, each SPV and each participant, in each case that is not a
Domestic Person.

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to the order of a Lender in any Facility in a principal
amount equal to the amount of such Lender’s Commitment under such Facility (or,
in the case of the Term Loan Facility, the aggregate initial principal amount of
the Term Loans).

“Notice of Borrowing” has the meaning specified in Section 2.2.

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10.

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to the Administrative Agent, any Lender, any L/C Issuer, any other
Indemnitee, any participant, any SPV or any Secured Hedging Counterparty arising
out of, under, or in connection with, any Loan Document, whether direct or
indirect (regardless of whether acquired by assignment), absolute or contingent,
due or to become due, whether liquidated or not, now existing or hereafter
arising and however acquired, and whether or not evidenced by any instrument or
for the payment of money, including, without duplication, (a) if such Loan Party
is the Borrower, all Loans and L/C Obligations, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Loan Party under any Loan Document (including those payable
to L/C Issuers as described in Section 2.11).

“Other Taxes” has the meaning specified in Section 2.17(c).

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

 

  23  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case having the force of law and applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Permitted Acquisition” means any Proposed Acquisition satisfying each of the
following conditions: (a) the aggregate amounts payable in connection with, and
other consideration for (in each case, including all transaction costs and all
Indebtedness, liabilities and Guaranty Obligations incurred or assumed in
connection therewith or otherwise reflected in a Consolidated balance sheet of
the Borrower and the Proposed Acquisition Target), such Proposed Acquisition
shall not exceed $10,000,000 and all Permitted Acquisitions during the term of
this Agreement shall not exceed $40,000,000 in the aggregate, (b) the
Administrative Agent shall have received reasonable advance notice of such
Proposed Acquisition including a reasonably detailed description thereof at
least 30 days prior to the consummation of such Proposed Acquisition (or such
later date as may be agreed by the Administrative Agent) and on or prior to the
date of such Proposed Acquisition, the Administrative Agent shall have received
copies of the acquisition agreement and related Contractual Obligations and
other documents (including financial information and analysis, environmental
assessments and reports, opinions, certificates and lien searches) and
information reasonably requested by the Administrative Agent and (c) as of the
date of consummation of any transaction as part of such Proposed Acquisition and
after giving effect to all transactions to occur on such date as part of such
Proposed Acquisition, all conditions set forth in clauses (i) and (ii) of
Section 3.2(b) shall be satisfied or duly waived and, after giving effect to
such Permitted Acquisition, the Borrower shall be in compliance with the
financial covenants set forth in Article 5 on a Pro Forma Basis as of the last
day of the last Fiscal Quarter for which Financial Statements have been
delivered hereunder.

“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.

“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.

“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not entered into as part of a Sale and Leaseback transaction and (d) is
not secured by any property or any Lien other than those securing such Permitted
Indebtedness; provided, however, that, notwithstanding the foregoing, (x) the
terms of such Permitted Indebtedness may be modified as part of such Permitted
Refinancing if such modification would have been permitted pursuant to
Section 8.11 and (y) no Guaranty Obligation for such Indebtedness shall
constitute part of such Permitted Refinancing unless similar Guaranty
Obligations with respect to such Permitted Indebtedness existed and constituted
Permitted Indebtedness prior to such refinancing or extension.

 

  24  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale or Property Loss Event, to acquire (or make Capital Expenditures to finance
the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of the Borrower
or any of its Subsidiaries (including through a Permitted Acquisition) or, if
such Property Loss Event involves loss or damage to property, to repair such
loss or damage.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“Personal Information” means any information that uniquely identifies, or allows
the contact or location, of an individual.

“Privacy Statements” means, collectively, any and all of the privacy policies
published on the company sites or otherwise made available by the Borrower
regarding the collection, retention, use and distribution of any Personal
Information including the policies disclosing rights under the Family
Educational Rights and Privacy Act.

“Pro Forma Balance Sheet” has the meaning specified in Section 4.4(d).

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933.

“Pro Forma Transaction” means any transaction consummated as part of the
Acquisition or any Permitted Acquisition, together with each other transaction
relating thereto and consummated in connection therewith, including any
incurrence or repayment of Indebtedness.

“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(f).

“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.

“Proposed Acquisition” means (a) any proposed acquisition that is consensual
and, if required, approved by the board of directors of such Proposed
Acquisition Target, of all or substantially all of the assets or Stock of any
Proposed Acquisition Target by the Borrower or any Subsidiary of the Borrower or
(b) any proposed merger of any Proposed Acquisition Target with or into the
Borrower or any Subsidiary of the Borrower (and, in the case of a merger with
the Borrower, with the Borrower being the surviving corporation).

“Proposed Acquisition Target” means any Domestic Person or any brand, line of
business, division, branch, operating division or other unit operation of any
Person located in the United States.

 

  25  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Pro Rata Outstandings”, of any Lender at any time, means (a) in the case of the
Term Loan Facility, the outstanding principal amount of the Term Loans owing to
such Lender and (b) in the case of the Revolving Credit Facility, the sum of
(i) the outstanding principal amount of Revolving Loans owing to such Lender and
(ii) the amount of the participation of such Lender in the L/C Obligations
outstanding with respect to all Letters of Credit.

“Pro Rata Share” means, with respect to any Lender and any Facility or
Facilities at any time, the percentage obtained by dividing (a) the sum of the
Commitments (or, if such Commitments in any such Facility are terminated, the
Pro Rata Outstandings therein) of such Lender then in effect under such
Facilities by (b) the sum of the Commitments (or, if such Commitments in any
such Facility are terminated, the Pro Rata Outstandings therein) of all Lenders
then in effect under such Facilities; provided, however, that, if there are no
Commitments and no Pro Rata Outstandings in any of such Facilities, such
Lender’s Pro Rata Share in such Facilities shall be determined based on the Pro
Rata Share in such Facilities most recently in effect, after giving effect to
any subsequent assignment and any subsequent non-pro rata payments of any Lender
pursuant to Section 2.18.

“Register” has the meaning specified in Section 2.14(b).

“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Group Member to make
Permitted Reinvestments with such Net Cash Proceeds pursuant to a Contractual
Obligation entered into prior to such Reinvestment Prepayment Date with any
Person that is not an Affiliate of the Borrower.

“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event, the earliest of (a) the 180th
day after the completion of the portion of such Sale or Property Loss Event
corresponding to such Net Cash Proceeds, (b) the date that is 5 Business Days
after the date on which the Borrower shall have notified the Administrative
Agent of the Borrower’s determination not to make Permitted Reinvestments with
such Net Cash Proceeds, (c) the occurrence of any Event of Default set forth
in Section 9.1(e)(ii) and (d) 5 Business Days after the delivery of a notice by
the Administrative Agent or the Required Lenders to the Borrower during the
continuance of any other Event of Default.

“Related Documents” means, collectively, the Acquisition Agreement, Senior
Subordinated Note Documents, the Junior Subordinated Note Documents, the Bridge
Loan Documents, the issuance of Non-Convertible E Preferred Shares, the payoff
letters with respect to the Existing Credit Agreements executed and delivered to
the Administrative Agent in connection with Section 3.1(a)(xii) and each other
document executed with respect to any of the foregoing or any Related
Transaction.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article 3) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document.

 

  26  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Related Transactions” means, collectively, the consummation of the Acquisition,
the issuance of the Senior Subordinated Notes, the issuance of the Junior
Subordinated Notes, the consummation of the Bridge Note Purchase Agreement, the
issuance of the Non-Convertible E Preferred Shares, the Cash Equity Investment,
the execution and delivery of all Related Documents and the payment of all
related fees, costs and expenses.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of the aggregate Revolving Credit Commitments (or, if such
Commitments are terminated, the sum of the amounts of the participations in
Swing Loans, the principal amount of unparticipated portions of the Swing Loans
and the Pro Rata Outstandings in the Revolving Credit Facility) and Term Loan
Commitments (or, if such Commitments are terminated, the Pro Rata Outstandings
in the Term Loan Facility) then in effect, ignoring, in such calculation, the
amounts held by any Non-Funding Lender; provided that at any time there are 2 or
more Lenders, Required Lenders shall be at least 2 Lenders.

“Required Revolving Credit Lenders” means, at any time, Lenders having at such
time in excess of 50% of the aggregate Revolving Credit Commitments (or, if such
Commitments are terminated, the sum of the amounts of the participations in
Swing Loans, the principal amount of the unparticipated portions of the Swing
Loans and the Pro Rata Outstandings in the Revolving Credit Facility) then in
effect, ignoring, in such calculation, the amounts held by any Non-Funding
Lender; provided that at any time there are 2 or more Revolving Credit Lenders,
Required Revolving Credit Lenders shall be at least 2 Revolving Credit Lenders.

“Required Term Loan Lenders” means, at any time, Lenders having at such time in
excess of 50% of the aggregate Term Loan Commitments (or, if such Commitments
are terminated, the Pro Rata Outstandings in the Term Loan Facility) then in
effect, ignoring, in such calculation, the Commitments and Pro Rata Outstandings
of any Non-Funding Lender; provided that at any time there are 2 or more Term
Loan Lenders, Required Term Loan Lenders shall be at least 2 Term Loan Lenders.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

  27  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, chief financial officer, treasurer, assistant
treasurer, controller, managing member or general partner of such Person but, in
any event, with respect to financial matters, any such officer that is
responsible for preparing the Financial Statements delivered hereunder and, with
respect to the Corporate Chart and other documents delivered pursuant to
Section 6.1(e), documents delivered on the Closing Date and documents delivered
pursuant to Section 7.10, the secretary or assistant secretary of such Person or
any other officer responsible for maintaining the corporate and similar records
of such Person.

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment or Sale of property for less than fair market value, whether
direct or indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations) and whether in cash, Securities or other property, on account of
any Stock or Stock Equivalent of the Borrower or any of its Subsidiaries, in
each case now or hereafter outstanding, including with respect to a claim for
rescission of a Sale of such Stock or Stock Equivalent and (b) any redemption,
retirement, termination, defeasance, cancellation, purchase or other acquisition
for value, whether direct or indirect (including through the use of Hedging
Agreements, the making, repayment, cancellation or forgiveness of Indebtedness
and similar Contractual Obligations), of any Stock or Stock Equivalent of any
Group Member or of any direct or indirect parent entity of the Borrower, now or
hereafter outstanding, and any payment or other transfer setting aside funds for
any such redemption, retirement, termination, cancellation, purchase or other
acquisition, whether directly or indirectly and whether to a sinking fund, a
similar fund or otherwise.

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans and acquire
interests in other Revolving Credit Outstandings, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Revolving Credit Commitment”, as amended to reflect Assignments and as such
amount may be reduced pursuant to this Agreement. The aggregate amount of the
Revolving Credit Commitments on the date hereof equals $10,000,000.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.

“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment, holds a Revolving Loan or participates in any Swing Loan or Letter
of Credit.

“Revolving Credit Outstandings” means, at any time, the sum of, in each case to
the extent outstanding at such time, (a) the aggregate principal amount of the
Revolving Loans and Swing Loans and (b) the L/C Obligations for all Letters of
Credit.

“Revolving Credit Termination Date” shall mean the earlier of (a) the Scheduled
Revolving Credit Termination Date, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.5 or 9.2, (c) the date on which the
Obligations become due and payable pursuant to Section 9.2, and (d) the date
that is 6 months prior to the Bridge Loan Maturity Date.

“Revolving Loan” has the meaning specified in Section 2.1.

“S&P” means Standard & Poor’s Rating Services.

 

  28  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

“Sankaty” means Sankaty Advisors, LLC.

“Scheduled Revolving Credit Termination Date” means (a) so long as any Bridge
Obligations are outstanding the earlier of (i) the 5th anniversary of the
Closing Date and (ii) the date that is 6 months prior to the Bridge Loan
Maturity Date or (b) at any time that no Bridge Obligations are outstanding, the
5th anniversary of the Closing Date.

“Scheduled Term Loan Maturity Date” means (a) so long as any Bridge Obligations
are outstanding the earlier of (i) the 5th anniversary of the Closing Date and
(ii) the date that is 6 months prior to the Bridge Loan Maturity Date or (b) at
any time that no Bridge Obligations are outstanding, the 5th anniversary of the
Closing Date.

“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty, (b) in the case of a Hedging
Agreement not entered into with or provided or arranged by GE Capital or an
Affiliate of GE Capital, is expressly identified as being a “Secured Hedging
Agreement” hereunder in a joint notice from such Loan Party and such Person
delivered to GE Capital reasonably promptly after the execution of such Hedging
Agreement and (c) meets the requirements of Section 8.1(f).

“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement with a Loan Party if such Hedging Agreement was provided or arranged
by GE Capital or an Affiliate of GE Capital, and any assignee of such Person or
(b) a Lender or an Affiliate of a Lender who has entered into a Hedging
Agreement with a Loan Party (or a Person who was a Lender or an Affiliate of a
Lender at the time of execution and delivery of the Hedging Agreement).

“Secured Parties” means the Lenders, the L/C Issuers, the Administrative Agent,
any Secured Hedging Counterparty, each other Indemnitee and any other holder of
any Obligation of any Loan Party.

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.

 

  29  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Senior Subordinated Notes” means the 17.5% notes, in an aggregate original
principal amount of approximately $51,020,408, issued by the Borrower in
Dollars, issued on or about the Closing Date.

“Senior Subordinated Notes Indenture” means that certain Senior Subordinated
Note Purchase Agreement, dated as of December 7, 2009 by and among the Borrower
and the holders of the Senior Subordinated Notes, as amended, restated or
supplemented from time to time in accordance with the terms of the Senior
Subordination Agreement.

“Senior Subordination Agreement” means the Subordination Agreement, dated as of
the Closing Date, between the Administrative Agent and the holders of the Senior
Subordinated Notes, and acknowledged and agreed to by the Loan Parties.

“Senior Subordinated Note Documents” means the Senior Subordinated Notes
Indenture and all documents and instruments executed in connection therewith.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options, restricted stock
units or other rights to purchase, subscribe for or otherwise acquire any Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.

“Strategic Ventures” means one or more joint ventures or partnerships to which
any Loan Party is a party, or any other Investment made by any Loan Party in
another Person, whether or not such joint venture, partnership or other Person
is itself a Subsidiary, satisfying the following conditions:

(a) Community College Initiative. Relationships with community colleges to
assist the expansion of their capacity to offer courses in the allied health
fields pursuant to agreements which provide for (i) the Borrower or another Loan
Party providing capital

 

  30  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

and a facility to the community college to allow the community college to create
a special institute that would develop and offer courses (or offering certain
existing courses) separate and apart from the other courses offered by the
college, (ii) an operating budget agreed to by both the college and the Borrower
or such other Loan Party each year and (iii) the Borrower or such other Loan
Party taking the risk of any losses incurred by the institute, and also being
entitled to all the profits of the institute.

(b) National Labor College (of the AFL/CIO). Pursuant to an agreement reasonably
approved by the Administrative Agent, the Borrower or another Loan Party
partnering with The National Labor College to expand the National Labor
College’s enrollment by creating on-line educational opportunities as well as
enhanced land-based opportunities pursuant to which the Borrower or another Loan
Party would make commitments to contribute capital and certain products and
services, and in return would receive compensation in the form of a profits
interest in the venture, as well as other possible revenue streams.

(c) Channel Marketing Partnerships. Pursuant to agreements reasonably approved
by the Administrative Agent, the Borrower or another Loan Party partnering with
entities such as (i) the National Education Association (“NEA”) which have large
membership, customer or client bases to which educational services may be
marketed to for purposes including, but not limited to, creating a national
Masters of Education program and (ii) The University of Northern Iowa (“UNI”)
for purposes of creating a program to facilitate the granting of masters degrees
to teachers pursuant to which (x) UNI would be the degree granting institution
and provide, among other things, teachers and course material and (y) the
Borrower would provide, among other things, an online learning platform and
marketing expertise.

“Subordination Agreements” means the Bridge Subordination Agreement, the Junior
Subordination Agreement and the Senior Subordination Agreement.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

“Substitute Lender” has the meaning specified in Section 2.18(a).

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).

“Swingline Commitment” means $1,000,000.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder,
GE Capital or, upon the resignation of GE Capital as Administrative Agent
hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that agrees,
with the approval of the Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lenders) and the Borrower, to act as the
Swingline Lender hereunder.

“Swingline Request” has the meaning specified in Section 2.3(b).

 

  31  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Swing Loan” has the meaning specified in Section 2.3.

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.

“Tax Returns” has the meaning specified in Section 4.8.

“Taxes” has the meaning specified in Section 2.17(a).

“Term Loan” has the meaning specified in Section 2.1(b).

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans to the Borrower, which commitment
is in the amount set forth opposite such Lender’s name on Schedule I under the
caption “Term Loan Commitment”, as amended to reflect Assignments and as such
amount may be reduced pursuant to this Agreement. The aggregate amount of the
Term Loan Commitments on the date hereof equals $40,000,000.

“Term Loan Facility” means the Term Loan Commitments and the provisions herein
related to the Term Loans.

“Term Loan Lender” means each Lender that has a Term Loan Commitment or that
holds a Term Loan.

“Term Loan Maturity Date” means the 5th anniversary of the Closing Date.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trigger Event of Default” means an Event of Default occurring under Sections
9.1(a), 9.1(c)(i), 9.1(d), 9.1(e), 9.1(f), 9.1(g) and 9.1(h).

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

“United States” means the United States of America.

“Unused Commitment Fee” has the meaning specified in Section 2.11.

 

  32  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
L/C Issuer, each SPV and each participant, in each case that is a Domestic
Person.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.

Section 1.2 UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary” and “security
entitlement”.

Section 1.3 Accounting Terms and Principles. (a) GAAP. All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP. No change in the
accounting principles used in the preparation of any Financial Statement
hereafter adopted by the Borrower shall be given effect if such change would
affect a calculation that measures compliance with any provision of Article 5 or
Article 8 unless the Borrower, the Administrative Agent and the Required Lenders
agree to modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all Financial Statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to in
Article 5 and Article 8 shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.”

(b) Pro Forma. All components of financial calculations made to determine
compliance with Article 5 shall be adjusted on a Pro Forma Basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any Pro Forma Transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrower at the time of preparation of the Compliance Certificate setting
forth such calculations.

 

  33  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 1.4 Payments. The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party or any L/C
Issuer. Any such determination or redetermination by the Administrative Agent
shall be conclusive and binding for all purposes, absent manifest error. No
determination or redetermination by any Secured Party or Loan Party and no other
currency conversion shall change or release any obligation of any Loan Party or
of any Secured Party (other than the Administrative Agent and its Related
Persons) under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
The Administrative Agent may round up or down, and may set up appropriate
mechanisms to round up or down, any amount hereunder to nearest higher or lower
amounts and may determine reasonable de minimis payment thresholds.

Section 1.5 Interpretation. (a) Certain Terms. Except as set forth in any Loan
Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property”, which shall
be interpreted as broadly as possible, including, in any case, cash, Securities,
other assets, rights under Contractual Obligations and Permits and any right or
interest in any property). The terms “herein”, “hereof” and similar terms refer
to this Agreement as a whole. In the computation of periods of time from a
specified date to a later specified date in any Loan Document, the terms “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.” In any other case,
the term “including” when used in any Loan Document means “including without
limitation.” The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports. The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.

(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall be a reference to New York time. Titles
of articles, sections, clauses, exhibits, schedules and annexes contained in any
Loan Document are without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto. Unless otherwise
expressly indicated, the meaning of any term defined (including by reference) in
any Loan Document shall be equally applicable to both the singular and plural
forms of such term.

ARTICLE 2

THE FACILITIES

Section 2.1 The Commitments. (a) Revolving Credit Commitments. On the terms and
subject to the conditions contained in this Agreement, each Revolving Credit
Lender severally, but not jointly, agrees to make loans in Dollars (each a
“Revolving Loan”) to the

 

  34  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Borrower from time to time on any Business Day during the period from the date
hereof until the Revolving Credit Termination Date in an aggregate principal
amount at any time outstanding for all such loans by such Lender not to exceed
such Lender’s Revolving Credit Commitment; provided, however, that at no time
shall any Revolving Credit Lender be obligated to make a Revolving Loan in
excess of such Lender’s Pro Rata Share of the amount by which the then effective
Revolving Credit Commitments exceeds the aggregate Revolving Credit Outstandings
at such time. Within the limits set forth in the first sentence of this clause
(a), amounts of Revolving Loans repaid may be reborrowed under this Section 2.1.

(b) Term Loan Commitments. On the terms and subject to the conditions contained
in this Agreement, each Term Loan Lender severally, but not jointly, agrees to
make a loan (each a “Term Loan”) in Dollars to the Borrower on the Closing Date,
in an amount not to exceed such Lender’s Term Loan Commitment. Amounts of Term
Loans repaid may not be reborrowed.

Section 2.2 Borrowing Procedures. (a) Notice From the Borrower. Each Borrowing
shall be made on notice given by the Borrower to the Administrative Agent not
later than 11:00 a.m. on (i) the first Business Day, in the case of a Borrowing
of Base Rate Loans and (ii) the third Business Day, in the case of a Borrowing
of Eurodollar Rate Loans, prior to the date of the proposed Borrowing (or with
respect to Base Rate Loans on the Closing Date not later than 2:00 p.m. (New
York, New York time) on the Closing Date). Each such notice may be made in a
writing substantially in the form of Exhibit C (a “Notice of Borrowing”) duly
completed or by telephone if confirmed promptly, but in any event within one
Business Day and prior to such Borrowing, with such a Notice of Borrowing. Loans
shall be made as Base Rate Loans unless, outside of a suspension period pursuant
to Section 2.15, the Notice of Borrowing specifies that all or a portion thereof
shall be Eurodollar Rate Loans. Each Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000.

(b) Notice to Each Lender. The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent’s receipt of a Notice of Borrowing
and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate. Each Lender shall,
before 11:00 a.m. on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 11.11, such Lender’s
Pro Rata Share of such proposed Borrowing. Upon fulfillment or due waiver (i) on
the Closing Date, of the applicable conditions set forth in Section 3.1 and
(ii) on the Closing Date and any time thereafter, of the applicable conditions
set forth in Section 3.2, the Administrative Agent shall make such funds
available to the Borrower.

(c) Non-Funding Lenders. Unless the Administrative Agent shall have received
notice from any Lender prior to the date such Lender is required to make any
payment hereunder with respect to any Loan or any participation in any Swing
Loan or Letter of Credit that such Lender will not make such payment (or any
portion thereof) available to the Administrative Agent, the Administrative Agent
may assume that such Lender has made such payment available to the
Administrative Agent on the date such payment is required to be made in
accordance with this Article 2 and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. The Borrower agrees to repay to the Administrative Agent
on demand such amount (until repaid by such Lender) with interest thereon for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid to the Administrative Agent, at the interest rate
applicable to the Obligation that would have been created when the
Administrative Agent

 

  35  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

made available such amount to the Borrower had such Lender made a corresponding
payment available; provided, however, that such payment shall not relieve such
Lender of any obligation it may have to the Borrower, the Swingline Lender or
any L/C Issuer. In addition, any Lender that shall not have made available to
the Administrative Agent any portion of any payment described above (any such
Lender, a “Non-Funding Lender”) agrees to pay such amount to the Administrative
Agent on demand together with interest thereon, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at the Federal Funds Rate for the first Business Day
and thereafter (i) in the case of a payment in respect of a Loan, at the
interest rate applicable at the time to such Loan and (ii) otherwise, at the
interest rate applicable to Base Rate Loans under the Revolving Credit Facility.
Such repayment shall then constitute the funding of the corresponding Loan
(including any Loan deemed to have been made hereunder with such payment) or
participation. The existence of any Non-Funding Lender shall not relieve any
other Lender of its obligations under any Loan Document, but no other Lender
shall be responsible for the failure of any Non-Funding Lender to make any
payment required under any Loan Document.

Section 2.3 Swing Loans. (a) Availability. On the terms and subject to the
conditions contained in this Agreement, the Swingline Lender may, in its sole
discretion, make loans in Dollars (each a “Swing Loan”) available to the
Borrower under the Revolving Credit Facility from time to time on any Business
Day during the period from the date hereof until the Revolving Credit
Termination Date in an aggregate principal amount at any time outstanding not to
exceed its Swingline Commitment; provided, however, that the Swingline Lender
may not make any Swing Loan (x) to the extent that after giving effect to such
Swing Loan, the aggregate Revolving Credit Outstandings would exceed the
Revolving Credit Commitments and (y) in the period commencing on the first
Business Day after it receives notice from the Administrative Agent or the
Required Revolving Credit Lenders that one or more of the conditions precedent
contained in Section 3.2 are not satisfied and ending when such conditions are
satisfied or duly waived. In connection with the making of any Swing Loan, the
Swingline Lender may but shall not be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 have been satisfied
or waived. Each Swing Loan shall be a Base Rate Loan and must be repaid in full
on the earliest of (i) the funding date of any Borrowing of Revolving Loans and
(ii) the Revolving Credit Termination Date. Within the limits set forth in the
first sentence of this clause (a), amounts of Swing Loans repaid may be
reborrowed under this clause (a).

(b) Borrowing Procedures. In order to request a Swing Loan, the Borrower shall
give to the Administrative Agent a notice to be received not later than 1:00
p.m. on the day of the proposed borrowing, which may be made in a writing
substantially in the form of Exhibit D duly completed (a “Swingline Request”) or
by telephone if confirmed promptly but, in any event, prior to such borrowing,
with such a Swingline Request. In addition, if any Notice of Borrowing requests
a Borrowing of Base Rate Loans, the Swing Line Lender may, notwithstanding
anything else to the contrary in Section 2.2, make a Swing Loan available to the
Borrower in an aggregate amount not to exceed such proposed Borrowing, and the
aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan. The Administrative Agent
shall promptly notify the Swingline Lender of the details of the requested Swing
Loan. Upon receipt of such notice and subject to the terms of this Agreement,
the Swingline Lender may make a Swing Loan available to the Borrower by making
the proceeds thereof available to the Administrative Agent and, in turn, the
Administrative Agent shall make such proceeds available to the Borrower on the
date set forth in the relevant Swingline Request.

 

  36  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(c) Refinancing Swing Loans. If no Revolving Credit Lender is a Non-Funding
Lender, the Swingline Lender may at any time (and shall, no less frequently than
once each week) forward a demand to the Administrative Agent (which the
Administrative Agent shall, upon receipt, forward to each Revolving Credit
Lender) that each Revolving Credit Lender pay to the Administrative Agent, for
the account of the Swingline Lender, such Revolving Lender’s Pro Rata Share of
the outstanding Swing Loans. If any Revolving Credit Lender is a Non-Funding
Lender, that Non-Funding Lender’s reimbursement obligations with respect to the
Swing Loans shall be allocated to and assumed by the other Revolving Credit
Lenders pro rata in accordance with their Pro Rata Share of the Revolving Credit
Loans (calculated as if the Non-Funding Lender’s Pro Rata Share was reduced to
zero and each other Revolving Credit Lender’s Pro Rata had been increased
proportionately). If any Revolving Credit Lender is a Non-Funding Lender, upon
receipt of the demand described above, each Revolving Credit Lender that is not
a Non-Funding Lender will be obligated to pay to the Administrative Agent for
the account of the Swingline Lender its pro rata share of the outstanding Swing
Loans (increased as described above); provided that no Revolving Credit Lender
shall be required to fund any amount which would result in the sum of its
outstanding Revolving Credit Loans, outstanding L/C Obligations (increased as
described in Section 2.4(f)), amount of its participation in Swing Loans and its
Pro Rata Share of unparticipated amounts in Swing Loans (increased as described
above) to exceed its Revolving Credit Commitment. Each Revolving Credit Lender
shall pay the amount owing by it to the Administrative Agent for the account of
the Swingline Lender on the Business Day following receipt of the notice or
demand therefor. Payments received by the Administrative Agent after 2:00 p.m.
(New York time) may, in the Administrative Agent’s discretion, be deemed to be
received on the next Business Day. Upon receipt by the Administrative Agent of
such payment (other than during the continuation of any Event of Default under
Section 9.1(e) such Revolving Credit Lender shall be deemed to have made a
Revolving Credit Loan to the Borrower, which, upon receipt of such payment by
the Swingline Lender from the Administrative Agent, the Borrower shall be deemed
to have used in whole to refinance such Swing Loan. In addition, regardless of
whether any such demand is made, upon the occurrence of any Event of Default
under Section 9.1(e), each Revolving Credit Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in each Swing Loan in an amount equal to such Lender’s Pro Rata Share of such
Swing Loan. If any payment made by any Revolving Credit Lender as a result of
any such demand is not deemed a Revolving Credit Loan, such payment shall be
deemed a funding by such Lender of such participation. Such participation shall
not be otherwise required to be funded. Upon receipt by the Swingline Lender of
any payment from any Revolving Credit Lender pursuant to this clause (c) with
respect to any portion of any Swing Loan, the Swingline Lender shall promptly
pay over to such Revolving Credit Lender all payments of principal (to the
extent received after such payment by such Lender) and interest (to the extent
accrued with respect to periods after such payment) received by the Swingline
Lender with respect to such portion.

(d) Obligation to Fund Absolute. Each Revolving Credit Lender’s obligations
pursuant to clause (c) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim, abatement, recoupment, defense or other right that such Lender,
any Affiliate thereof or any other Person may have against the Swing Loan
Lender, any other Secured Party or any other Person, (B) the failure of any
condition precedent set forth in Section 3.2 to be satisfied or the failure of
the Borrower to deliver any notice set forth in Section 2.2(a) (each of which
requirements the Revolving Credit Lenders hereby irrevocably waive) and (C) any
adverse change in the condition (financial or otherwise) of any Loan Party.

 

  37  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 2.4 Letters of Credit. (a) Commitment and Conditions. On the terms and
subject to the conditions contained herein, each L/C Issuer may Issue, at the
request of the Borrower, in accordance with such L/C Issuer’s usual and
customary business practices, and for the account of the Borrower (or, as long
as the Borrower remains responsible for the payment in full of all amounts drawn
thereunder and related fees, costs and expenses, for the account of any Group
Member), Letters of Credit (denominated in Dollars) from time to time on any
Business Day during the period from the Closing Date through the earlier of the
Revolving Credit Termination Date and 7 days prior to the Scheduled Revolving
Credit Termination Date; provided, however, that such L/C Issuer shall not be
under any obligation to Issue any Letter of Credit upon the occurrence of any of
the following, after giving effect to such Issuance:

(i)(A) the aggregate Revolving Credit Outstandings would exceed the aggregate
Revolving Credit Commitments or (B) the L/C Obligations for all Letters of
Credit would exceed the L/C Sublimit;

(ii) the expiration date of such Letter of Credit (A) is not a Business Day,
(B) is more than one year after the date of issuance thereof or (C) is later
than 7 days prior to the Scheduled Revolving Credit Termination Date; provided,
however, that any Letter of Credit with a term not exceeding one year may
provide for its renewal for additional periods not exceeding one year as long as
(x) each of the Borrower and such L/C Issuer have the option to prevent such
renewal before the expiration of such term or any such period and (y) neither
such L/C Issuer nor the Borrower shall permit any such renewal to extend such
expiration date beyond the date set forth in clause (C) above; or

(iii)(A) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (B) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (C) such L/C Issuer shall not have
received, each in form and substance reasonably acceptable to it and duly
executed by the Borrower (and, if such Letter of Credit is issued for the
account of any other Group Member, such Group Member), the documents that such
L/C Issuer generally uses in the ordinary course of its business for the
Issuance of letters of credit of the type of such Letter of Credit
(collectively, the “L/C Reimbursement Agreement”).

Furthermore, GE Capital as an L/C Issuer may elect only to issue Letters of
Credit in its own name and may only issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies. For each such Issuance,
the applicable L/C Issuer may, but shall not be required to, determine that, or
take notice whether, the conditions precedent set forth in Section 3.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letter of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from the Administrative Agent or the Required Revolving Credit Lenders
that any condition precedent contained in Section 3.2 is not satisfied and
ending on the date all such conditions are satisfied or duly waived. If (i) any
Lender is a Non-Funding Lender or the Administrative Agent determines that any
of the Lenders is an Impacted Lender and (ii) the reallocation of that
Non-Funding Lender’s or Impacted Lender’s L/C Obligations to the other Revolving
Credit Lenders would reasonably be expected to cause the L/C Obligations

 

  38  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

and Revolving Credit Loans of any Lender to exceed its Revolving Credit
Commitment, taking into account the amount of outstanding Revolving Credit Loans
and expected advances of Revolving Credit Loans as determined by the
Administrative Agent, then no Letters of Credit may be issued or renewed unless
the Non-Funding Lender or Impacted Lender has been replaced, the L/C Obligations
of that Non-Funding Lender or Impacted Lender have been cash collateralized, or
the Revolving Credit Commitments of the other Lenders have been increased by an
amount sufficient to satisfy the Administrative Agent that all future L/C
Obligations will be covered by all Revolving Credit Lenders who are not
Non-Funding Lenders or Impacted Lenders.

(b) Notice of Issuance. The Borrower shall give the relevant L/C Issuer and the
Administrative Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. on the third Business Day prior
to the date of such requested Issuance. Such notice may be made in a writing
substantially the form of Exhibit E duly completed or in a writing in any other
form acceptable to such L/C Issuer (an “L/C Request”) or by telephone if
confirmed promptly, but in any event within one Business Day and prior to such
Issuance, with such an L/C Request.

(c) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide the
Administrative Agent (which, after receipt, the Administrative Agent shall
provide to each Revolving Credit Lender), in form and substance satisfactory to
the Administrative Agent, each of the following on the following dates:
(i) (A) on or prior to any Issuance of any Letter of Credit by such L/C Issuer,
(B) promptly following any drawing under any such Letter of Credit or
(C) promptly following any payment (or failure to pay when due) by the Borrower
of any related L/C Reimbursement Obligation, notice thereof, which shall contain
a reasonably detailed description of such Issuance, drawing or payment,
(ii) upon the request of the Administrative Agent (or any Revolving Credit
Lender through the Administrative Agent), copies of any Letter of Credit Issued
by such L/C Issuer and any related L/C Reimbursement Agreement and such other
documents and information as may reasonably be requested by the Administrative
Agent and (iii) on the first Business Day of each calendar week, a schedule of
the Letters of Credit Issued by such L/C Issuer, in form and substance
reasonably satisfactory to the Administrative Agent, setting forth the L/C
Obligations for such Letters of Credit outstanding on the last Business Day of
the previous calendar week.

(d) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the L/C
Obligations, each Revolving Credit Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit and the related L/C Obligations in an amount equal to such
Lender’s Pro Rata Share of such L/C Obligations.

(e) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit each L/C Reimbursement Obligation owing with
respect to such Letter of Credit no later than the first Business Day after the
Borrower receives notice from such L/C Issuer that payment has been made under
such Letter of Credit or that such L/C Reimbursement Obligation is otherwise due
(the “L/C Reimbursement Date”) with interest thereon computed as set forth in
clause (i) below. In the event that any L/C Issuer incurs any L/C Reimbursement
Obligation not repaid by the Borrower as provided in this clause (e) (or any
such payment by the Borrower is rescinded or set aside for any reason), such L/C
Issuer shall promptly notify the Administrative Agent of such failure (and, upon
receipt of such notice, the Administrative Agent shall forward a copy to each
Revolving Credit Lender) and, irrespective of

 

  39  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

whether such notice is given, such L/C Reimbursement Obligation shall be payable
on demand by the Borrower with interest thereon computed (i) from the date on
which such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at
the interest rate applicable during such period to Revolving Loans that are Base
Rate Loans and (ii) thereafter until payment in full, at the interest rate
applicable during such period to past due Revolving Loans that are Base Rate
Loans.

(f) Reimbursement Obligations of the Revolving Credit Lenders. If no Revolving
Credit Lender is a Non-Funding Lender, upon receipt of the notice described in
clause (e) above from the Administrative Agent, each Revolving Credit Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its Pro
Rata Share of such L/C Reimbursement Obligation. If any Revolving Credit Lender
is a Non-Funding Lender, that Non-Funding Lender’s L/C Reimbursement Obligations
shall be reallocated to and assumed by the other Revolving Credit Lenders pro
rata in accordance with their Pro Rata Share of the Revolving Credit Loan
(calculated as if the Non-Funding Lender’s Pro Rata Share was reduced to zero
and each other Revolving Credit Lender’s Pro Rata Share had been increased
proportionately). If any Revolving Credit Lender is a Non-Funding Lender, upon
receipt of the notice described in clause (e) above from the Administrative
Agent, each Revolving Credit Lender that is not a Non-Funding Lender shall pay
to the Administrative Agent for the account of such L/C Issuer its Pro Rata
Share (increased as described above) of the L/C Reimbursement Obligations that
from time to time remain outstanding; provided that no Revolving Credit Lender
shall be required to fund any amount which would result in the sum of its
outstanding Revolving Credit Loans, outstanding L/C Reimbursement Obligations,
amounts of its participation in Swing Loans and its pro rata share of
unparticipated amounts in Swing Loans (each as increased as described in
Section 2.3(c)) to exceed its Revolving Credit Commitment. By making such
payment (other than during the continuation of an Event of Default under
Section 9.1(e))), such Lender shall be deemed to have made a Revolving Credit
Loan to the Borrower, which, upon receipt thereof by such L/C Issuer, the
Borrower shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the L/C Obligation in respect of the related L/C Reimbursement Obligations.
Such participation shall not otherwise be required to be funded. Following
receipt by any L/C Issuer of any payment from any Lender pursuant to this clause
(f) with respect to any portion of any L/C Reimbursement Obligation, such L/C
Issuer shall promptly pay over to such Lender all payments received by such L/C
Issuer with respect to such portion of such L/C Reimbursement Obligation.

(g) Obligations Absolute. The obligations of the Borrower and the Revolving
Credit Lenders pursuant to clauses (d), (e) and (f) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (B) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Group Member) may have against the beneficiary of any
Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (iii) in the case of the
obligations of any Revolving Credit Lender, (A) the failure of

 

  40  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

any condition precedent set forth in Section 3.2 to be satisfied (each of which
conditions precedent the Revolving Credit Lenders hereby irrevocably waive) or
(B) any adverse change in the condition (financial or otherwise) of any Loan
Party and (iv) any other act or omission to act or delay of any kind of any
Secured Party or any other Person or any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.4, constitute a legal or equitable discharge of any
obligation of the Borrower or any Revolving Credit Lender hereunder.

If (i) any Lender is a Non-Funding Lender or the Administrative Agent determines
that any of the Lenders is an Impacted Lender and (ii) the reallocation of that
Non-Funding Lender’s or Impacted Lender’s L/C Reimbursement Obligation. to the
other Revolving Credit Lenders would reasonably be expected to cause the L/C
Reimbursement Obligation and Revolving Loans of any Lender to exceed its
Revolving Credit Commitment, taking into account the amount of outstanding
Revolving Loans and expected advances of Revolving Loans as determined by
Administrative Agent, then no Letters of Credit may be issued or renewed unless
the Non-Funding Lender or Impacted Lender has been replaced, the L/C
Reimbursement Obligation of that Non-Funding Lender or Impacted Lender have been
cash collateralized, or the Revolving Credit Commitments of the other Lenders
have been increased by an amount sufficient to satisfy Administrative Agent that
all future L/C Reimbursement Obligation will be covered by all Revolving Lenders
who are not Non-Funding Lenders or Impacted Lenders.

Section 2.5 Reduction and Termination of the Commitments. (a) Optional. The
Borrower may, upon notice to the Administrative Agent, terminate in whole or
reduce in part ratably any unused portion of the Revolving Credit Commitments;
provided, however, that each partial reduction shall be in an aggregate amount
that is an integral multiple of $1,000,000.

(a) Mandatory. All outstanding Commitments shall terminate (i) in the case of
the Term Loan Facility, on the Closing Date (after giving effect to any
Borrowing occurring on such date) and (ii) in the case of the Revolving Credit
Facility, on the Scheduled Revolving Credit Termination Date.

(b) Reductions for Mandatory Prepayments. The then current Revolving Credit
Commitments shall be reduced ratably on each date on which a prepayment of
Revolving Loans or Swing Loans is made pursuant to clause (b) (Equity and Debt
Issuances) and (c) (Asset Sales and Property Loss Events) of Section 2.8 or
would be required to be made had the aggregate outstanding principal amount of
the Revolving Loans and Swing Loans been equal to the Revolving Credit
Commitments then in effect, in each case in the amount of such prepayment.

Section 2.6 Repayment of Loans. (a) The Borrower promises to repay the entire
unpaid principal amount of the Revolving Loans and the Swing Loans on the
Scheduled Revolving Credit Termination Date.

 

  41  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(b) The Borrower shall repay the principal amount of the Term Loans in nineteen
(19) consecutive quarterly installments on the 20th day of December, March, June
and September of each year, commencing March 20, 2010, as follows:

 

Payment Installment Dates

   % of Term Loans on
the Closing Date  

March 20, 2010

   2.5 % 

June 20, 2010

   2.5 % 

September 20, 2010

   2.5 % 

December 20, 2010

   2.5 % 

March 20, 2011

   2.5 % 

June 20, 2011

   2.5 % 

September 20, 2011

   2.5 % 

December 20, 2011

   2.5 % 

March 20, 2012

   3.75 % 

June 20, 2012

   3.75 % 

September 20, 2012

   3.75 % 

December 20, 2012

   3.75 % 

March 20, 2013

   5.00 % 

June 20, 2013

   5.00 % 

September 20, 2013

   5.00 % 

December 20, 2013

   5.00 % 

March 20, 2014

   5.00 % 

June 20, 2014

   5.00 % 

September 20, 2014

   5.00 % 

The remaining principal balance of the Term Loan, if any, shall be due on the
Term Loan Maturity Date.

Section 2.7 Optional Prepayments. The Borrower may prepay the outstanding
principal amount of any Loan in whole or in part at any time (together with any
breakage costs that may be owing pursuant to Section 2.16(a) after giving effect
to such prepayment); provided, however, that each partial prepayment that is not
of the entire outstanding amount under any Facility shall be in an aggregate
amount that is a minimum of $500,000 and integral multiples of $100,000.

Section 2.8 Mandatory Prepayments. (a) Excess Cash Flow. The Borrower shall pay
or cause to be paid to the Administrative Agent, within 5 Business Days after
the last date Financial Statements can be delivered pursuant to Section 6.1(c)
for any Fiscal Year commencing with the Fiscal Year ended December 31, 2010 and
for each Fiscal Year ending

 

  42  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

thereafter, an amount equal to 50% of the Excess Cash Flow for such Fiscal Year;
provided, however, that should the Consolidated Total Leverage Ratio of the
Borrower on the last day of such Fiscal Year be less than 2.50:1.0, such
percentage shall be reduced to 25%.

(b) Equity and Debt Issuances. Upon receipt on or after the Closing Date by any
Loan Party or any of its Subsidiaries of Net Cash Proceeds arising from (i) the
issuance or Sale by the Borrower of its own Stock (other than any issuance of
common Stock of the Borrower occurring in the ordinary course of business to any
director, member of the management or employee of the Borrower or its
Subsidiaries and Excluded Stock Issuances), the Borrower shall immediately pay
or cause to be paid to the Administrative Agent an amount equal to 100% of such
Net Cash Proceeds, provided, however, that no mandatory prepayment shall be
required for Stock issued in accordance with Section 8.4(f) (a) at any time
prior to June 1, 2010, and (b) subsequent to June 1, 2010 so long as immediately
prior to such payment, the Borrower’s Consolidated Total Leverage Ratio shall
not be greater than 0.25x less than the then-applicable covenant level under
Section 5.1 or (ii) the incurrence by any Loan Party or any of its Subsidiaries
of Indebtedness of the type specified in clause (a) or (b) of the definition
thereof (other than any such Indebtedness permitted hereunder in reliance upon
any of clauses (a) through (m) of Section 8.1), the Borrower shall immediately
pay or cause to be paid to the Administrative Agent an amount equal to 100% of
such Net Cash Proceeds.

(c) Asset Sales and Property Loss Events. Upon receipt on or after the Closing
Date by any Loan Party or any of its Subsidiaries of Net Cash Proceeds arising
from (i) any Sale by any Group Member of any of its property other than Sales of
its own Stock and Sales of property permitted hereunder in reliance upon any of
clauses (a) through (e) of Section 8.4 or (ii) any Property Loss Event with
respect to any property of any Group Member to the extent under clauses (i) and
(ii) above collectively resulting, in the aggregate with all other such Sales
and Property Loss Events, in the receipt by any of them of Net Cash Proceeds in
excess of $250,000 for any Fiscal Year, the Borrower shall immediately pay or
cause to be paid to the Administrative Agent an amount equal to 100% of such Net
Cash Proceeds; provided, however, that, upon any such receipt, as long as no
Event of Default shall be continuing, (i) any Group Member may make Permitted
Reinvestments with such Net Cash Proceeds and the Borrower shall not be required
to make or cause such payment to the extent (x) such Net Cash Proceeds are
intended to be used to make Permitted Reinvestments and (y) on each Reinvestment
Prepayment Date for such Net Cash Proceeds, the Borrower shall pay or cause to
be paid to the Administrative Agent an amount equal to the Reinvestment
Prepayment Amount applicable to such Reinvestment Prepayment Date and such Net
Cash Proceeds and (ii) with respect to any such repayment required hereunder in
connection with any Sale of any Strategic Venture, any assets thereof or any
interest therein, such repayment shall be reduced by an amount equal to (i) the
aggregate amount of Investments and Capital Expenditures made in such Strategic
Venture funded solely with the proceeds of cash equity contributions, minus
(ii) the amount, if any, of losses attributable to such Strategic Venture which
have been added back to Consolidated EBITDA.

(d) Reserved.

(e) Excess Outstandings. On any date on which the aggregate principal amount of
Revolving Credit Outstandings exceeds the aggregate Revolving Credit
Commitments, the Borrower shall pay to the Administrative Agent an amount equal
to such excess.

 

  43  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(f) Application of Payments. Any payments made to the Administrative Agent
pursuant to this Section 2.8 shall be applied in accordance with
Section 2.12(b).

Section 2.9 Interest. (a) Rate. All Loans and the outstanding amount of all
other Obligations (other than pursuant to Secured Hedging Agreements) shall bear
interest, in the case of Loans, on the unpaid principal amount thereof from the
date such Loans are made and, in the case of such other Obligations, from the
date such other Obligations are due and payable until, in all cases, paid in
full, except as otherwise provided in clause (c) below, as follows: (i) in the
case of Base Rate Loans, at a rate per annum equal to the sum of the Base Rate
and the Applicable Margin, each as in effect from time to time, (ii) in the case
of Eurodollar Rate Loans, at a rate per annum equal to the sum of the Eurodollar
Rate and the Applicable Margin, each as in effect for the applicable Interest
Period, and (iii) in the case of other Obligations, at a rate per annum equal to
the sum of the Base Rate and the Applicable Margin for Revolving Loans that are
Base Rate Loans, each as in effect from time to time.

(b) Payments. Interest accrued shall be payable in arrears (i) if accrued on the
principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), (B) if such Loan is a Term Loan, upon the payment or prepayment of
the principal amount on which such interest has accrued and (C)(1) if such Loan
is a Base Rate Loan (including a Swing Loan), on the 20th day of the last month
of each calendar quarter commencing on the first such day following the making
of such Loan, (2) if such Loan is a Eurodollar Rate Loan, on the last day of
each Interest Period applicable to such Loan and, if applicable, on each date
during such Interest Period occurring every 3 months from the first day of such
Interest Period and (ii) if accrued on any other Obligation, on demand from any
after the time such Obligation is due and payable (whether by acceleration or
otherwise).

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, effective immediately upon
(A) the occurrence of any Event of Default under Section 9.1 (a) or(e) or
(B) the delivery of a notice by the Administrative Agent or the Required Lenders
to the Borrower during the continuance of any other Event of Default and, in
each case, for as long as such Event of Default shall be continuing, the
principal balance of all Obligations (including any Obligation that bears
interest by reference to the rate applicable to any other Obligation) then due
and payable shall bear interest at a rate that is 2% per annum in excess of the
interest rate applicable to such Obligations from time to time, payable on
demand or, in the absence of demand, on the date that would otherwise be
applicable.

(d) Savings Clause. Anything herein to the contrary notwithstanding, the
obligations of the Borrower hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrower shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Borrower shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by the Administrative Agent, on behalf of Lenders, is equal to
the total interest that would have been received had the interest payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement.

 

  44  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 2.10 Conversion and Continuation Options. (a) Option. The Borrower may
elect (i) in the case of any Eurodollar Rate Loan, (A) to continue such
Eurodollar Rate Loan or any portion thereof for an additional Interest Period on
the last day of the Interest Period applicable thereto and (B) to convert such
Eurodollar Rate Loan or any portion thereof into a Base Rate Loan at any time on
any Business Day, subject to the payment of any breakage costs required by
Section 2.16(a), and (ii) in the case of Base Rate Loans (other than Swing
Loans), to convert such Base Rate Loans or any portion thereof into Eurodollar
Rate Loans at any time on any Business Day upon 3 Business Days’ prior notice;
provided, however, that, (x) for each Interest Period, the aggregate amount of
Eurodollar Rate Loans having such Interest Period must be an integral multiple
of $1,000,000 and (y) no conversion in whole or in part of Base Rate Loans to
Eurodollar Rate Loans and no continuation in whole or in part of Eurodollar Rate
Loans shall be permitted at any time at which (1) an Event of Default shall be
continuing and the Administrative Agent or the Required Lenders shall have
determined in their sole discretion not to permit such conversions or
continuations or (2) such continuation or conversion would be made during a
suspension imposed by Section 2.15.

(b) Procedure. Each such election shall be made by giving the Administrative
Agent at least 3 Business Days’ prior notice in substantially the form of
Exhibit F (a “Notice of Conversion or Continuation”) duly completed. The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein. If the
Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue or
convert any Eurodollar Rate Loan, then, upon the expiration of the applicable
Interest Period, such Loan shall be automatically converted to a Base Rate Loan.
Each partial conversion or continuation shall be allocated ratably among the
Lenders in the applicable Facility in accordance with their Pro Rata Share.

Section 2.11 Fees. (a) Unused Commitment Fee. The Borrower agrees to pay to each
Revolving Credit Lender a commitment fee on the actual daily amount by which the
Revolving Credit Commitment of such Lender exceeds its Pro Rata Share of the sum
of (i) the aggregate outstanding principal amount of Revolving Loans and
(ii) the outstanding amount of the L/C Obligations for all Letters of Credit
(the “Unused Commitment Fee”) from the date hereof through the Revolving Credit
Termination Date at a rate per annum equal to 0.75%, payable in arrears (x) on
the 20th day of the last month of each calendar quarter and (y) on the Revolving
Credit Termination Date.

(b) Letter of Credit Fees. The Borrower agrees to pay, with respect to all
Letters of Credit issued by any L/C Issuer, (i) to such L/C Issuer, certain
fees, documentary and processing charges as separately agreed between the
Borrower and such L/C Issuer or otherwise in accordance with such L/C Issuer’s
standard schedule in effect at the time of determination thereof and (ii) to the
Administrative Agent, for the benefit of the Revolving Credit Lenders according
to their Pro Rata Shares, a fee accruing at a rate per annum equal to the
Applicable Margin for Revolving Loans that are Eurodollar Rate Loans on the
maximum undrawn face amount of such Letters of Credit, payable in arrears (A) on
the 20th day of the last month of each calendar quarter, ending after the
issuance of such Letter of Credit and (B) on the Revolving Credit Termination
Date; provided, however, that the fee payable under this clause (ii) shall be
increased by 2% per annum and shall be payable, in addition to being payable on
any date it is

 

  45  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

otherwise required to be paid hereunder, on demand effective immediately upon
(x) the occurrence of any Event of Default under Section 9.1(e)(ii) or (y) the
delivery of a notice by the Administrative Agent or the Required Lenders to the
Borrower during the continuance of any other Event of Default and, in each case,
for as long as such Event of Default shall be continuing.

Section 2.12 Application of Payments. (a) Application of Voluntary Prepayments.
Unless otherwise provided in this Section 2.12 or elsewhere in any Loan
Document, all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower shall be applied to repay the
Obligations the Borrower designates.

(b) Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
a Trigger Event of Default, any payment made by the Borrower to the
Administrative Agent pursuant to Section 2.8, or any other prepayment of the
Obligations required to be applied in accordance with this clause (b) shall be
applied first, to repay the outstanding principal balance of the Term Loans
ratably, second, to repay the outstanding principal balance of the Revolving
Loans and the Swing Loans, third, in the case of any payment required pursuant
to Section 2.8(e), to provide cash collateral to the extent and in the manner
provided in Section 9.3 and, then, any excess shall be retained by the Borrower.

(c) Application of Payments During a Trigger Event of Default. The Borrower
hereby irrevocably waives, and agrees to cause each Loan Party and each other
Group Member to waive, the right to direct the application during the
continuance of a Trigger Event of Default of any and all payments in respect of
any Obligation and any proceeds of Collateral and agrees that, notwithstanding
the provisions of clause (a) above, the Administrative Agent may, and, upon
either (A) the direction of the Required Lenders or (B) the termination of the
Commitments or the acceleration of any Obligation pursuant to Section 9.2, shall
apply all payments in respect of any Obligation, all funds on deposit in any
Cash Collateral Account and all other proceeds of Collateral (i) first, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Administrative Agent, (ii) second, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Lenders and the L/C Issuers, (iii) third, to pay
interest then due and payable in respect of the Loans and L/C Reimbursement
Obligations, (iv) fourth, to repay the outstanding principal amounts of the
Loans and L/C Reimbursement Obligations, to provide cash collateral for Letters
of Credit in the manner and to the extent described in Section 9.3 and to pay
amounts owing with respect to Secured Hedging Agreements, (v) fifth, to the
ratable payment of all other Obligations and (vi) sixth, any excess to the
Borrower or as otherwise required by law.

(d) Application of Payments Generally. All payments that would otherwise be
allocated to the Revolving Credit Lenders pursuant to this Section 2.12 shall
instead be allocated first, to repay interest on Swing Loans, on any portion of
the Revolving Loans that the Administrative Agent may have advanced on behalf of
any Lender and on any L/C Reimbursement Obligation, in each case for which the
Administrative Agent or, as the case may be, the L/C Issuer has not then been
reimbursed by such Lender or the Borrower, second to pay the outstanding
principal amount of the foregoing obligations and third, to repay the Revolving
Loans. All repayments of any Revolving Loans or Term Loans shall be applied
first, to repay such Loans outstanding as Base Rate Loans and then, to repay
such Loans outstanding as Eurodollar Rate Loans, with those Eurodollar Rate
Loans having earlier expiring Interest Periods being repaid prior to those
having later expiring Interest Periods. Except as otherwise

 

  46  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

directed by the Borrower as provided in Section 2.12(a), all repayments of Term
Loans shall be applied to reduce ratably the remaining installments of such
outstanding principal amounts of the Term Loans in the stated order of their
maturities. If sufficient amounts are not available to repay all outstanding
Obligations described in any priority level set forth in this Section 2.12, the
available amounts shall be applied, unless otherwise expressly specified herein,
to such Obligations ratably based on the proportion of the Secured Parties’
interest in such Obligations. Any priority level set forth in this Section 2.12
that includes interest shall include all such interest, whether or not accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding.

Section 2.13 Payments and Computations. (a) Procedure. The Borrower shall make
each payment under any Loan Document not later than 11:00 a.m. on the day when
due to the Administrative Agent by wire transfer or ACH transfer (which shall be
the exclusive means of payment hereunder) to the following account (or at such
other account or by such other means to such other address as the Administrative
Agent shall have notified the Borrower in writing within a reasonable time prior
to such payment) in immediately available Dollars and without setoff or
counterclaim:

ABA No. 021-001-033

Account Number 502-797-91

Deutsche Bank Trust Company Americas, New York, New York

Account Name: GECC/CAF Depository

Reference: CFK2538/The Princeton Review, Inc.

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Each Revolving
Credit Lender shall make each payment for the account of any L/C Issuer or
Swingline Lender required pursuant to Section 2.3 or 2.4 (A) if the notice or
demand therefor was received by such Lender prior to 11:00 a.m. on any Business
Day, on such Business Day and (B) otherwise, on the Business Day following such
receipt. Payments received by the Administrative Agent after 11:00 a.m. shall be
deemed to be received on the next Business Day. The Administrative Agent shall
be entitled to set off the funding shortfall against any Non-Funding Lender’s
Pro Rata Share of all payments received from the Borrower, and hold, in a
non-interest bearing account, all payments received by the Administrative Agent
for the benefit of any Non-Funding Lender pursuant to this Agreement as cash
collateral for any unfunded reimbursement obligations of such Non-Funding Lender
until the Obligations are paid in full in cash, all L/C Reimbursement
Obligations have been discharged or cash collateralized and all Commitments have
been terminated, and upon such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, the Administrative Agent shall be authorized to
use such cash collateral to make such payment on behalf of such Non-Funding
Lender. Any amounts owing by a Non-Funding Lender to Agent which are not paid
when due shall accrue interest at the interest rate applicable during such
period to Revolving Loans that are Base Rate Loans.

(b) Computations of Interests and Fees. All computations of interest and of fees
shall be made by the Administrative Agent on the basis of a year of 360 days
and, in the case of Base Rate Loans 365/366 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest and fees are

 

  47  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

payable. Each determination of an interest rate or the amount of a fee hereunder
shall be made by the Administrative Agent (including determinations of a
Eurodollar Rate or Base Rate in accordance with the definitions of “Eurodollar
Rate” and “Base Rate”, respectively) and shall be conclusive, binding and final
for all purposes, absent manifest error.

(c) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.

(d) Advancing Payments. Unless the Administrative Agent shall have received
notice from the Borrower to the Administrative Agent prior to the date on which
any payment is due hereunder that the Borrower will not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent that the Borrower shall not have made such payment in full to
the Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans under the applicable Facility) for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent.

Section 2.14 Evidence of Debt. (a) Records of Lenders. Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement. In addition, each Lender
having sold a participation in any of its Obligations or having identified an
SPV as such to the Administrative Agent, acting as agent of the Borrower solely
for this purpose and solely for tax purposes, shall establish and maintain at
its address referred to in Section 11.11 (or at such other address as such
Lender shall notify the Borrower) a record of ownership, in which such Lender
shall register by book entry (A) the name and address of each such participant
and SPV (and each change thereto, whether by assignment or otherwise) and
(B) the rights, interest or obligation of each such participant and SPV in any
Obligation, in any Commitment and in any right to receive any payment hereunder.

(b) Records of Administrative Agent. The Administrative Agent, acting as agent
of the Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at its address
referred to in Section 11.11 (or at such other address as the Administrative
Agent may notify the Borrower) (A) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent,
each Lender and each L/C Issuer in the Term Loans and the Revolving Credit
Outstandings, each of their obligations under this Agreement to participate in
each Loan, Letter of Credit and L/C Reimbursement Obligation, and any assignment
of any such interest, obligation or right and (B) accounts in the Register in
accordance with its usual practice in which it shall record (1) the names and
addresses of the Lenders and the L/C Issuers (and each change thereto pursuant
to Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments and
Participations; Binding Effect)), (2) the Commitments of each Lender, (3) the
amount of each Loan and each

 

  48  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

funding of any participation described in clause (A) above, for Eurodollar Rate
Loans, the Interest Period applicable thereto, (4) the amount of any principal
or interest due and payable or paid, (5) the amount of the L/C Reimbursement
Obligations due and payable or paid and (6) any other payment received by the
Administrative Agent from the Borrower and its application to the Obligations.

(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans and, in
the case of Revolving Loans, the corresponding obligations to participate in L/C
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 2.14 and Section 11.2 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (and any successor provisions).

(d) Prima Facie Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Administrative Agent to
maintain any such account shall affect the obligations of any Loan Party to
repay the Loans in accordance with their terms. In addition, the Loan Parties,
the Administrative Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, the Administrative Agent, such Lender or such L/C Issuer
at any reasonable time and from time to time upon reasonable prior notice. No
Lender or L/C Issuer shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender or L/C Issuer unless otherwise agreed by the
Administrative Agent.

(e) Notes. Upon any Lender’s request, the Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender in a Facility
and substantially in the form of Exhibit B; provided, however, that only one
Note for each Facility shall be issued to each Lender, except (i) to an existing
Lender exchanging existing Notes to reflect changes in the Register relating to
such Lender, in which case the new Notes delivered to such Lender shall be dated
the date of the original Notes and (ii) in the case of loss, destruction or
mutilation of existing Notes and similar circumstances. Each Note, if issued,
shall only be issued as means to evidence the right, title or interest of a
Lender or a registered assignee in and to the related Loan, as set forth in the
Register, and in no event shall any Note be considered a bearer instrument or
obligation.

Section 2.15 Suspension of Eurodollar Rate Option. Notwithstanding any provision
to the contrary in this Article 2, the following shall apply:

(a) Interest Rate Unascertainable, Inadequate or Unfair. In the event that
(A) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined

 

  49  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

or (B) the Required Lenders notify the Administrative Agent that the Eurodollar
Rate for any Interest Period will not adequately reflect the cost to the Lenders
of making or maintaining such Loans for such Interest Period, the Administrative
Agent shall promptly so notify the Borrower and the Lenders, whereupon the
obligation of each Lender to make or to continue Eurodollar Rate Loans shall be
suspended as provided in clause (c) below until the Administrative Agent shall
notify the Borrower that the Required Lenders have determined that the
circumstances causing such suspension no longer exist.

(b) Illegality. If any Lender determines that the introduction of, or any change
in or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for any Lender or its applicable lending office to make
Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate Loans,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, the obligation of such Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until such Lender shall, through the Administrative Agent, notify the
Borrower that it has determined that it may lawfully make Eurodollar Rate Loans.

(c) Effect of Suspension. If the obligation of any Lender to make or to continue
Eurodollar Rate Loans is suspended, (A) the obligation of such Lender to convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B) such Lender
shall make a Base Rate Loan at any time such Lender would otherwise be obligated
to make a Eurodollar Rate Loan, (C) the Borrower may revoke any pending Notice
of Borrowing or Notice of Conversion or Continuation to make or continue any
Eurodollar Rate Loan or to convert any Base Rate Loan into a Eurodollar Rate
Loan and (D) each Eurodollar Rate Loan of such Lender shall automatically and
immediately (or, in the case of any suspension pursuant to clause (a) above, on
the last day of the current Interest Period thereof) be converted into a Base
Rate Loan.

Section 2.16 Breakage Costs; Increased Costs; Capital Requirements. (a) Breakage
Costs. The Borrower shall compensate each Lender, upon demand from such Lender
to such Borrower (with copy to the Administrative Agent), for all Liabilities
(including, in each case, those incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to prepare to
fund, to fund or to maintain the Eurodollar Rate Loans of such Lender to the
Borrower but excluding any loss of the Applicable Margin on the relevant Loans)
that such Lender may incur (A) to the extent, for any reason other than solely
by reason of such Lender being a Non-Funding Lender, a proposed Borrowing,
conversion into or continuation of Eurodollar Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of Conversion or
Continuation or in a similar request made by telephone by the Borrower, (B) to
the extent any Eurodollar Rate Loan is paid (whether through a scheduled,
optional or mandatory prepayment) or converted to a Base Rate Loan (including
because of Section 2.15) on a date that is not the last day of the applicable
Interest Period or (C) as a consequence of any failure by the Borrower to repay
Eurodollar Rate Loans when required by the terms hereof. For purposes of this
clause (a), each Lender shall be deemed to have funded each Eurodollar Rate Loan
made by it using a matching deposit or other borrowing in the London interbank
market; provided however, that no amount shall be payable under this
Section 2.16(a) with respect to Taxes, amounts with respect to which shall be
payable solely and exclusively pursuant to Section 2.17.

 

  50  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(b) Increased Costs. If at any time any Lender or L/C Issuer determines that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority shall have the effect of
(i) increasing the cost to such Lender of making, funding or maintaining any
Eurodollar Rate Loan or to agree to do so or of participating, or agreeing to
participate, in extensions of credit, (ii) increasing the cost to such L/C
Issuer of Issuing or maintaining any Letter of Credit or of agreeing to do so or
(iii) imposing any other cost to such Lender or L/C Issuer with respect to
compliance with its obligations under any Loan Document, then, upon demand by
such Lender or L/C Issuer (with copy to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender or L/C
Issuer amounts sufficient to compensate such Lender or L/C Issuer for such
increased cost; provided however, that no amount shall be payable under this
Section 2.16(b) with respect to Taxes, amounts with respect to which shall be
payable solely and exclusively pursuant to Section 2.17.

(c) Increased Capital Requirements. If at any time any Lender or L/C Issuer
determines that, after the date hereof, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or L/C Issuer or any similar
requirement (in each case other than any imposition or increase of Eurodollar
Reserve Requirements) shall have the effect of reducing the rate of return on
the capital of such Lender’s or L/C Issuer (or any corporation controlling such
Lender or L/C Issuer) as a consequence of its obligations under or with respect
to any Loan Document or Letter of Credit to a level below that which, taking
into account the capital adequacy policies of such Lender, L/C Issuer or
corporation, such Lender, L/C Issuer or corporation could have achieved but for
such adoption or change, then, upon demand from time to time by such Lender or
L/C Issuer (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
amounts sufficient to compensate such Lender for such reduction.

(d) Compensation Certificate. Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender or L/C Issuer
claiming such compensation, setting forth the amounts to be paid hereunder,
which certificate shall be conclusive, binding and final for all purposes,
absent manifest error. In determining such amount, such Lender or L/C Issuer may
use any reasonable averaging and attribution methods.

(e) Limitation. In no event shall the Borrower be obligated to compensate any
Lender or L/C Issuer pursuant to Section 2.16(b) for any increased costs
incurred by such Lender or L/C Issuer more than 180 days prior to the date that
such Lender or L/C Issuer notifies the Borrower of such Lender’s or L/C Issuer’s
intention to claim compensation under Section 2.16(b) (except that, if the
circumstances referred to above which would result in any such increased costs
is retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 2.17 Taxes. (a) Payments Free and Clear of Taxes. Except as required by
Requirements of Law or as otherwise provided in this Section 2.17, each payment
by any Loan Party under any Loan Document shall be made free and clear of all
present or future taxes, levies, imposts, deductions or withholdings and all
liabilities with respect thereto (and

 

  51  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

without deduction for any of them) (collectively, the “Taxes”) other than for
(i) taxes measured by net income (including branch profits taxes) and franchise
taxes imposed in lieu of net income taxes, in each case imposed on any Secured
Party as a result of a present or former connection between such Secured Party
and the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than such
connection arising solely from any Secured Party having executed, delivered or
performed its obligations or received a payment under, or enforced, any Loan
Document), (ii) taxes that are directly attributable to the failure (other than
as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to clause (f) below,
(iii) withholding taxes to the extent that the obligation to withhold amounts
existed under Requirements of Law in effect on the date that such Secured Party
became a “Secured Party” under this Agreement in the capacity under which such
Secured Party makes a claim under Section 2.17(b) (or on the date such Secured
Party designates a new lending office), except in each case to the extent such
Secured Party is a direct or indirect assignee (other than pursuant to
Section 2.18 (Substitution of Lenders)) of any other Secured Party that was
entitled, at the time the assignment of such other Secured Party became
effective (or at the time of designation of the new lending office) to receive
additional amounts under Section 2.17(b) and (iv) interest, penalties or other
liabilities with respect to amounts described in the foregoing clauses
(i) through (iii) (such excluded Taxes, the “Excluded Taxes”).

(b) Gross-Up. If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document (other than any Secured
Hedging Agreement) to any Secured Party (i) in the case of Non-Excluded Taxes
such amount shall be increased as necessary to ensure that, after all required
deductions for Taxes are made (including deductions applicable to any increases
to any amount under this Section 2.17), such Secured Party receives the amount
it would have received had no such deductions been made, (ii) the relevant Loan
Party shall make such deductions, (iii) the relevant Loan Party shall timely pay
the full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Loan Party shall deliver to the
Administrative Agent an original or certified copy of a receipt, or other
evidence reasonably satisfactory to the Administrative Agent evidencing such
payment.

(c) Other Taxes. In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). The Swingline Lender may, without any need for notice, demand or
consent from the Borrower, by making funds available to the Administrative Agent
in the amount equal to any such payment, make a Swing Loan to the Borrower in
such amount, the proceeds of which shall be used by the Administrative Agent in
whole to make such payment. Within 30 days after the date of any payment of
Taxes or Other Taxes by any Loan Party, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 11.11, the original
or a certified copy of a receipt, or other evidence reasonably satisfactory to
the Administrative Agent evidencing payment thereof.

 

  52  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(d) Indemnification. The Borrower shall reimburse and indemnify, within 30 days
after receipt of demand therefor (with copy to the Administrative Agent), each
Secured Party for all Non-Excluded Taxes and Other Taxes (including any
Non-Excluded Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.17) paid by such Secured Party and any Liabilities
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. A certificate of the Secured Party (or
of the Administrative Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower with copy to the Administrative Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, the Administrative Agent and such Secured Party may
use any reasonable averaging and attribution methods.

(e) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

(f) Tax Forms. (i) Each Non-U.S. Lender Party that, at any of the following
times, is entitled to an exemption from or reduction in United States
withholding tax, shall (w) on or prior to the date such Non-U.S. Lender Party
becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the date on
which any such form or certification expires or becomes obsolete, (y) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two properly completed and duly executed originals of
each of the following, as applicable: (A) Forms W-8ECI (claiming exemption from
U.S. withholding tax because the income is effectively connected with a U.S.
trade or business), W-8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to the Administrative Agent that such Non-U.S.
Lender Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.

 

  53  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(i) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.

(ii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Administrative Agent.

Section 2.18 Substitution of Lenders. (a) Substitution Right. In the event that
any Lender in any Facility that is not an Affiliate of the Administrative Agent
(an “Affected Lender”), (i) makes a claim under clause (b) (Increased Costs) or
(c) (Increased Capital Requirements) of Section 2.16, (ii) notifies the Borrower
pursuant to Section 2.15(b) (Illegality) that it becomes illegal for such Lender
to continue to fund or make any Eurodollar Rate Loan in such Facility,
(iii) makes a claim for payment pursuant to Section 2.17(b) (Taxes),
(iv) becomes a Non-Funding Lender with respect to such Facility or (v) does not
consent to any amendment, waiver or consent to any Loan Document for which the
consent of the Required Lenders is obtained but that requires the consent of
other Lenders in such Facility, the Borrower may either pay in full such
Affected Lender with respect to amounts due in such Facility with the consent of
the Administrative Agent or substitute for such Affected Lender in such Facility
any Lender or any Affiliate or Approved Fund of any Lender or any other Person
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Administrative Agent (in each case, a “Substitute Lender”). Notwithstanding
the foregoing, with respect to a Lender that is a Non-Funding Lender or an
Impacted Lender, the Borrower or the Administrative Agent may obtain a
Substitute Lender and execute an Assignment on behalf of such Non-Funding Lender
or Impacted Lender at any time and without prior notice to such Non-Funding
Lender or Impacted Lender and cause its Loans and Commitments to be sold and
assigned at par.

(b) Procedure. To substitute such Affected Lender or pay in full the Obligations
owed to such Affected Lender under such Facility, the Borrower shall deliver a
notice to the Administrative Agent and such Affected Lender. The effectiveness
of such payment or substitution shall be subject to the delivery to the
Administrative Agent by the Borrower (or, as may be applicable in the case of a
substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations owing to such
Affected Lender with respect to such Facility (including those that will be owed
because of such payment and all Obligations that would be owed to such Lender if
it was solely a Lender in such Facility), (ii) in the case of a payment in full
of the Obligations owing to such Affected Lender in the Revolving Credit
Facility, payment of any amount that, after giving effect to the termination of
the Commitment of such Affected Lender, is required to be paid pursuant to
Section 2.8(e) (Excess Outstandings) and (iii) in the case of a substitution,
(A) payment of the assignment fee set forth in Section 11.2(c) and (B) an
assumption agreement in form and substance satisfactory to the Administrative
Agent whereby the Substitute Lender shall, among other things, agree to be bound
by the terms of the Loan Documents and assume the Commitment of the Affected
Lender under such Facility.

 

  54  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(c) Effectiveness. Upon satisfaction of the conditions set forth in clause
(b) above, the Administrative Agent shall record such substitution or payment in
the Register, whereupon (i) in the case of any payment in full in any Facility,
such Affected Lender’s Commitments in such Facility shall be terminated and
(ii) in the case of any substitution in any Facility, (A) the Affected Lender
shall sell and be relieved of, and the Substitute Lender shall purchase and
assume, all rights and claims of such Affected Lender under the Loan Documents
with respect to such Facility, except that the Affected Lender shall retain such
rights expressly providing that they survive the repayment of the Obligations
and the termination of the Commitments, (B) the Substitute Lender shall become a
“Lender” hereunder having a Commitment in such Facility in the amount of such
Affected Lender’s Commitment in such Facility and (C) the Affected Lender shall
execute and deliver to the Administrative Agent an Assignment to evidence such
substitution and deliver any Note in its possession with respect to such
Facility; provided, however, that the failure of any Affected Lender to execute
any such Assignment or deliver any such Note shall not render such sale and
purchase (or the corresponding assignment) invalid.

ARTICLE 3

CONDITIONS TO LOANS AND LETTERS OF CREDIT

Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit. The
obligation of each Lender to make any Loan on the Closing Date and the
obligation of each L/C Issuer to Issue any Letter of Credit on the Closing Date
is subject to the satisfaction or due waiver of each of the following conditions
precedent on or before December 15, 2009:

(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Closing Date each of the following, each dated the Closing Date unless
otherwise agreed by the Administrative Agent, in form and substance satisfactory
to the Administrative Agent and each Lender:

(i) this Agreement duly executed by the Borrower and, for the account of each
Lender having requested the same by notice to the Administrative Agent and the
Borrower received by each at least 3 Business Days prior to the Closing Date (or
such later date as may be agreed by the Borrower), Notes in each applicable
Facility conforming to the requirements set forth in Section 2.14(e);

(ii) the Guaranty and Security Agreement, duly executed by each Guarantor,
together with (A) copies of UCC, Intellectual Property and other appropriate
search reports and of all effective prior filings listed therein, together with
evidence of the termination of such prior filings and other documents with
respect to the priority of the security interest of the Administrative Agent in
the Collateral, in each case as may be reasonably requested by the
Administrative Agent and (B) all documents representing all Securities being
pledged pursuant to such Guaranty and Security Agreement and related undated
powers or endorsements duly executed in blank;

 

  55  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(iii) Mortgages for each fee owned real property of the Loan Parties identified
on Schedule 4.16 (except as may be agreed to by the Administrative Agent),
together with all Mortgage Supporting Documents relating thereto and such
Landlord Waivers as the Administrative Agent may request for all leased
locations with Collateral in excess of $25,000;

(iv) duly executed favorable opinions of counsel to the Loan Parties together
with such other local counsel opinions as the Administrative Agent may
reasonably request, each addressed to the Administrative Agent, the L/C Issuers
and the Lenders and addressing such matters as the Administrative Agent may
reasonably request;

(v) a copy of each Constituent Document of each Loan Party that is on file with
any Governmental Authority in any jurisdiction, certified as of a recent date by
such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Loan Party in such jurisdiction and each
other jurisdiction where such Loan Party is qualified to do business as a
foreign entity or where such qualification is necessary (and, if appropriate in
any such jurisdiction, related tax certificates), except for such jurisdictions
where the failure to be so qualified would not have a Material Adverse Effect;

(vi) a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to
(A) the names and signatures of each officer of such Loan Party authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification (or, for
any such Constituent Document delivered pursuant to clause (v) above, that there
have been no changes from such Constituent Document so delivered) and (C) the
resolutions of such Loan Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party;

(vii) a certificate of a Responsible Officer of the Borrower to the effect that
(A) each condition set forth in Section 3.2(b) has been satisfied, (B) the
Borrower and its Subsidiaries on a consolidated basis are Solvent after giving
effect to the initial Loans and Letters of Credit, the consummation of the
Related Transactions, the application of the proceeds thereof in accordance with
Section 7.9 and the payment of all estimated legal, accounting and other fees
and expenses related hereto and thereto and (C) attached thereto are complete
and correct copies of the Acquisition Agreement, Senior Subordinated Notes
Indenture, Junior Subordinated Notes Indenture and Bridge Note Purchase
Agreement;

(viii) insurance certificates in form and substance satisfactory to the
Administrative Agent demonstrating that the insurance policies required by
Section 7.5 are in full force and effect and have all endorsements required by
such Section 7.5;

(ix)(a) interim unaudited quarterly financial statements of the Borrower and the
Acquired Company and its subsidiaries for each fiscal quarter ended after
June 30, 2009 and 30 days before the Closing Date, and (b) to the extent
available, interim unaudited monthly financial statements of Borrower and the
Acquired Company and its subsidiaries for each month ended after the most recent
fiscal quarter for which financial statements were received by Administrative
Agent pursuant to clause (a) above;

 

  56  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(x) a Master Agreement for Standby Letters of Credit between Borrower and GE
Capital.

(xi) Pro Forma Balance Sheet of the Borrower and its Subsidiaries as of
September 30, 2009, after giving effect to this Agreement and the Related
Agreements and (b) Borrower’s business plan which shall include a financial
forecast on a monthly basis for the first 12 months after the Closing Date, on a
quarterly basis through 2012 and on an annual basis thereafter through 2015
prepared by Borrower’s management;

(xii) duly executed pay-off letters from the Existing Agents with respect to
each Existing Credit Agreement; and

(xiii) such other documents and information as any Lender through the
Administrative Agent may reasonably request.

(b) Fee and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent, its Related Persons, any L/C Issuer
or any Lender, as the case may be, all fees and all reimbursements of costs or
expenses, in each case due and payable under any Loan Document on or before the
Closing Date.

(c) Consents. Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all material Permits of, and effected all
notices to and filings with, any Governmental Authority, in each case, as may be
necessary in connection with the consummation of the transactions contemplated
in any Loan Document or Related Document (including the Related Transactions).

(d) Assignment of Representations, Warranties, Covenants, Indemnities and
Rights. Borrower shall have used commercially reasonable efforts to obtain a
duly executed copy of an Assignment of Representations, Warranties, Covenants,
Indemnities and Rights in respect of the Borrower’s rights under the Acquisition
Agreement, which assignment shall be expressly permitted under the Acquisition
Agreement or shall have been consented to by the Seller (as such term is defined
therein) in writing.

(e) Acquisition Agreement. All related documentation to the Acquisition
Agreement shall have been completed in form and substance reasonably
satisfactory to Administrative Agent; all conditions precedent to the
Acquisition Agreement shall have been met (or waived with the consent of the
Administrative Agent, such consent not to be unreasonably withheld) and the
Acquisition under the Acquisition Agreement shall be consummated simultaneously
with the funding of the Loans contemplated in this Agreement in accordance with
the terms of the Acquisition Agreement (without any amendment, modification or
waiver of any of the provisions thereof that would be materially adverse to the
Lenders without the consent of the Administrative Agent) and all requirements of
law.

(f) Capital Structure. The Administrative Agent has reviewed and approved the
terms of the Bridge Loan Documents, Senior Subordinated Note Documents and the
Junior Subordinated Note Documents as set forth in the junior capital commitment
letter previously delivered to the Administrative Agent; provided, however, the
Lender reserves its right to approve financial covenant cushions, negative
covenant basket cushions and cross-acceleration terms set forth therein in its
reasonable discretion. The other terms and conditions

 

  57  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

of and documentation for such Bridge Loan Documents, Senior Subordinated Note
Documents and the Junior Subordinated Note Documents (excluding all
Subordination Agreements) shall be reasonably satisfactory to Lender.
Administrative Agent shall have received evidence that (a) the Cash Equity
Investment has been completed, (b) the Borrower has received net cash proceeds
of at least $50,000,000 from the issuance of the Senior Subordinated Notes,
(c) the Borrower has received net cash proceeds of at least $40,000,000 from
issuance of the Notes (as defined in the Bridge Note Purchase Agreement)
pursuant to the Bridge Loan Documents, (d) the Borrower has received net cash
proceeds of at least $25,000,000 from the issuance of the Junior Subordinated
Notes, and (e) the Borrower has received net cash proceeds of at least
$25,000,000 from the issuance of the Non-Convertible E Shares, and that such
proceeds, along with the proceeds of the Loans, have been applied to the payment
of consideration for the Acquisition and related transaction costs.

(g) Absence of Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any arbitrator or governmental authority that has or could reasonably be
expected to have a Material Adverse Effect on Borrower, its Subsidiaries, the
Related Transactions, the Facilities or any of the other transactions
contemplated hereby

(h) Outstanding Debts and Liens. Administrative Agent shall be satisfied in its
reasonable judgment that (a) Borrower’s, the Acquired Company’ and their
respective subsidiaries’ existing debts and liens do not exceed an amount agreed
upon prior to the Closing Date, and (b) there shall not occur as a result of,
and after giving effect to, the funding of the Loans contemplated by this
Agreement and the initial funding hereunder, a default (or any event which with
the giving of notice or lapse of time or both will be a default) under any of
the Borrower’s, the Acquired Company’s or their respective Subsidiaries’ debt
instruments and other material agreements.

(i) Minimum EBITDA; Maximum Leverage. The Consolidated EBITDA of the Borrower
and the Acquired Company for the four fiscal quarter period ended September 30,
2009, shall be no less than $32,000,000. The Consolidated Total Leverage Ratio
of the Borrower on the Closing Date, after giving effect to the initial funding
of Loans hereunder and other transactions contemplated herein, shall not exceed
4.00 to 1.00 and the Consolidated Senior Leverage Ratio of the Borrower on the
Closing Date after giving effect to the initial funding of the Loans
contemplated hereunder and the other transactions contemplated herein shall not
exceed 1.25 to 1.00.

(j) Evidence of Solvency. Administrative Agent shall be satisfied, based on
financial statements (actual and pro forma), projections and other evidence
provided by the Borrower, or requested by Administrative Agent, including a
certificate of the Chief Financial Officer of the Borrower (but not including an
independent solvency analysis or opinion) that Borrower and its Subsidiaries on
a consolidated basis, after incurring the indebtedness contemplated by this
Agreement, the Bridge Note Purchase Agreement, the Senior Subordinated Loan
Documents and the Junior Subordinated Notes, will be Solvent.

(k) Revolving Credit Facility. On the Closing Date and after giving effect to
the initial Loans funded hereunder, the Revolving Credit Outstandings shall be
equal to $0.

 

  58  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(l) Subordination Agreements. The Administrative Agent shall have reviewed,
approved and executed, in its sole and absolute discretion, the Bridge
Subordination, the Senior Subordination Agreement and the Junior Subordination
Agreement.

(m) Material Adverse Effect. Since July 31, 2009 with respect to the Acquired
Company and its Subsidiaries and since August 31, 2009 with respect to the
Borrower and its Subsidiaries, there have been no events, circumstances,
developments or other changes in facts that would, in the aggregate, have a
Material Adverse Effect.

(n) Related Transactions. The Administrative Agent shall be satisfied that,
subject only the funding of the initial Loans hereunder and the use of proceeds
thereof, (A) as certified to the Administrative Agent, all conditions precedent
to the consummation of the Acquisition will have been satisfied or duly waived
with the consent of the Administrative Agent and the Acquisition will have been
simultaneously consummated in accordance with the Acquisition Agreement and
(B) all obligations under the Existing Credit Agreements will have been
simultaneously repaid in full, as evidenced by payoff letters duly executed and
delivered by the Borrower and the Existing Agents.

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit. The
obligation of each Lender on any date (including the Closing Date) to make any
Loan and of each L/C Issuer on any date (including the Closing Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

(a) Request. The Administrative Agent (and, in the case of any Issuance, the
relevant L/C Issuer) shall have received, to the extent required by Article 2, a
written, timely and duly executed and completed Notice of Borrowing, Swingline
Request or, as the case may be, L/C Request.

(b) Representations and Warranties; No Defaults. The following statements shall
be true on such date, both before and after giving effect to such Loan or, as
applicable, such Issuance: (i) the representations and warranties set forth in
any Loan Document shall be true and correct (A) if such date is the Closing
Date, on and as of such date and (B) otherwise, in all material respects on and
as of such date or, to the extent such representations and warranties expressly
relate to an earlier date, on and as of such earlier date and (ii) no Default
shall be continuing.

The representations and warranties set forth in any Notice of Borrowing,
Swingline Request or L/C Request (or any certificate delivered in connection
therewith) shall be deemed to be made again on and as of the date of the
relevant Loan or Issuance and the acceptance of the proceeds thereof or of the
delivery of the relevant Letter of Credit. Notwithstanding the foregoing, the
only conditions to any continuation or conversion of any Loan are set forth in
Section 2.10.

Section 3.3 Determinations of Initial Borrowing Conditions. For purposes of
determining compliance with the conditions specified in Section 3.1, each Lender
shall be deemed to be satisfied with each document and each other matter
required to be satisfactory to such Lender unless, prior to the Closing Date,
the Administrative Agent receives notice from such Lender specifying such
Lender’s objections and such Lender has not made available its Pro Rata Share of
any Borrowing scheduled to be made on the Closing Date.

 

  59  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuers and the Administrative Agent to enter
into the Loan Documents, the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) represents and warrants to each of them
each of the following on and as of each date applicable pursuant to Section 3.2;
provided, however, that all references to a “Subsidiary” or “Subsidiaries” in
this Article 4 shall exclude all Subsidiaries which are Strategic Ventures:

Section 4.1 Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, have a Material Adverse Effect,
(c) has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its property, to lease or sublease any material property it
operates under lease or sublease and to conduct its business as now or currently
proposed to be conducted, (d) is in compliance with its Constituent Documents,
(e) is in compliance with all applicable Requirements of Law except where the
failure to be in compliance would not have a Material Adverse Effect and (f) has
all necessary Permits from or by, has made all necessary filings with, and has
given all necessary notices to, each Governmental Authority having jurisdiction,
to the extent required for such ownership, lease, sublease, operation,
occupation or conduct of business, except where the failure to obtain such
Permits, make such filings or give such notices would not, in the aggregate,
have a Material Adverse Effect.

Section 4.2 Loan and Related Documents. (a) Power and Authority. The execution,
delivery and performance by each Loan Party of the Loan Documents and Related
Documents to which it is a party and the consummation of the Related
Transactions and other transactions contemplated therein (i) are within such
Loan Party’s corporate or similar powers and, at the time of execution thereof,
have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate any
applicable material Requirement of Law, (C) conflict with, contravene,
constitute a default or breach under, or result in or permit the termination or
acceleration of, any material Contractual Obligation of any Loan Party or any of
its Subsidiaries (including other Related Documents or Loan Documents) other
than those that would not, in the aggregate, have a Material Adverse Effect and
are not created or caused by, or a conflict, breach, default or termination or
acceleration event under, any Loan Document or (D) result in the imposition of
any Lien (other than a Permitted Lien) upon any property of any Loan Party or
any of its Subsidiaries and (iii) do not require any Permit of, or filing with,
any Governmental Authority or any consent of, or notice to, any Person, other
than (A) with respect to the Loan Documents, the filings required to perfect the
Liens created by the Loan Documents, (B) those listed on Schedule 4.2 and that
have been, or will be prior to the Closing Date, obtained or made, copies of
which have been, or will be prior to the Closing Date, delivered to the
Administrative Agent, and each of which on the Closing Date will be in full
force and effect and (C) with respect to the Acquisition, those that, if not
obtained, would not, in the aggregate, have a Material Adverse Effect.

(b) Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document and Related Document has been duly
executed and delivered to the other parties thereto by each Loan Party party
thereto, is the legal, valid and binding obligation of such Loan Party and is
enforceable against such Loan Party in accordance with its terms.

 

  60  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(c) Related Documents. Each representation and warranty of the Loan Parties in
each Related Document (other than the Acquisition Agreement) is true and correct
in all material respects and no default, or event that, with the giving of
notice or lapse of time or both, would constitute a default, has occurred
thereunder. As of the Closing Date, all applicable waiting periods in connection
with the Acquisition have expired or have been terminated without any action
being taken by any Governmental Authority (including any requisite waiting
period (and any extension thereof) under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976).

Section 4.3 Ownership of Group Members. Set forth on Schedule 4.3 is a complete
and accurate list showing, as of the Closing Date, for each Group Member and
each Subsidiary of any Group Member and each joint venture of any of them, its
jurisdiction of organization, the number of shares of each class of Stock
authorized (if applicable), the number outstanding on the Closing Date and the
number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by the Borrower. All outstanding Stock of each of them
has been validly issued, is fully paid and non-assessable (to the extent
applicable) and is owned beneficially and of record by a Group Member free and
clear of all Liens other than the security interests created by the Loan
Documents and, in the case of joint ventures, Permitted Liens. There are no
Stock Equivalents with respect to the Stock of any Group Member or any
Subsidiary of any Group Member or any joint venture of any of them and, as of
the Closing Date, except as set forth on Schedule 4.3. There are no Contractual
Obligations or other understandings to which any Group Member, any Subsidiary of
any Group Member or any joint venture of any of them is a party with respect to
(including any restriction on) the issuance, voting, Sale or pledge of any Stock
or Stock Equivalent of any Group Member or any such Subsidiary.

Section 4.4 Financial Statements. (a) Each of (i) the audited Consolidated
balance sheet of the Borrower and the Acquired Company as at December 31, 2008
and the related Consolidated statements of operations, changes in stockholders’
or stockholder’s equity, and cash flows of the Borrower and the Acquired Company
for the Fiscal Year then ended, certified by PricewaterhouseCoopers LLP in the
case of the Borrower and KPMG in the case of the Acquired Company, and
(ii) subject to the absence of footnote disclosure and normal recurring year-end
audit adjustments, the unaudited Consolidated balance sheets of the Borrower and
the Acquired Company as at September 30, 2009 and the related Consolidated
statements of operations, changes in stockholders’ or stockholder’s equity and
cash flows of the Borrower and the Acquired Company for the 9 months then ended,
copies of each of which have been furnished to the Administrative Agent, fairly
present in all material respects the Consolidated financial position, results of
operations and cash flow each of the Borrowers and its Subsidiaries and of the
Acquired Company and its Subsidiaries as at the dates indicated and for the
periods indicated in accordance with GAAP.

(b) On the Closing Date, (i) other than the Obligations, the Junior Subordinated
Notes, the “Obligations” as defined in the Bridge Note Purchase Agreement and
the Senior Subordinated Notes, none of the Acquired Company or its Subsidiaries,
or the Borrower or its Subsidiaries, has any material liability or other
obligation (including Indebtedness, Guaranty Obligations, contingent liabilities
and liabilities for taxes, long-term leases and unusual forward or long-term
commitments) that is not reflected in the Financial Statements referred to in
clause (a) above or in the notes thereto and not otherwise permitted by

 

  61  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

this Agreement and (ii) other than the Acquisition, since the date of the
unaudited Financial Statements referenced in clause (a)(ii) above, there has
been no Sale of any material property of the Acquired Company and its
Subsidiaries, or the Borrower or its Subsidiaries, and no purchase or other
acquisition of any material property.

(c) The Initial Projections have been prepared by the Borrower in light of the
past operations of the business of the Borrower and its Subsidiaries and the
Acquired Company and its Subsidiaries and reflect projections for the 5 year
period beginning on September 30, 2009 on a monthly basis for the first year, on
a quarterly basis for the second year and on a year-by-year basis thereafter. As
of the Closing Date, the Initial Projections are based upon estimates and
assumptions stated therein, all of which the Borrower believes to be reasonable
and fair in light of conditions and facts known to the Borrower as of the
Closing Date and reflect the good faith, reasonable and fair estimates by the
Borrower of the future Consolidated financial performance of the Borrower and
the other information projected therein for the periods set forth therein;
provided, however, that the Initial Projections are not to be viewed as factual
and that actual results during the periods covered thereby may differ from the
results set forth in the Initial Projections by a material amount.

(d) The unaudited Consolidated balance sheet of the Borrower (the “Pro Forma
Balance Sheet”) delivered to the Administrative Agent prior to the date hereof,
has been prepared as of September 30, 2009 and reflects as of such date, on a
Pro Forma Basis for the Related Transactions and the other transactions
contemplated herein to occur on the Closing Date, the Consolidated financial
condition of the Borrower, and the assumptions expressed therein are reasonable
based on the information available to the Borrower at such date and on the
Closing Date, subject to final purchase accounting adjustments.

Section 4.5 Material Adverse Effect. Since July 31, 2009 with respect to the
Acquired Company and its subsidiaries and since August 31, 2009 with respect to
the Borrower and its Subsidiaries, there have been no events, circumstances,
developments or other changes in facts that would, in the aggregate, have a
Material Adverse Effect.

Section 4.6 Solvency. Both before and after giving effect to (a) the Loans and
Letters of Credit made or Issued on or prior to the date this representation and
warranty is made, (b) the disbursement of the proceeds of such Loans, (c) the
consummation of the Related Transactions and (d) the payment and accrual of all
transaction costs in connection with the foregoing, the Borrower and its
Subsidiaries on a consolidated basis are Solvent.

Section 4.7 Litigation. There are no pending (or, to the knowledge of any Group
Member, threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting the Borrower or any of its Subsidiaries
with, by or before any Governmental Authority (i) other than those that cannot
reasonably be expected to affect the Obligations, the Loan Documents, the
Letters of Credit, the Related Documents, the Related Transactions and the other
transactions contemplated therein and would not, in the aggregate, have a
Material Adverse Effect or (ii) that as of the Closing Date, could reasonably be
expected to have a Material Adverse Effect or result in liability, loss or
damage to any Group Member in excess of $500,000.

Section 4.8 Taxes. Except as set forth on Schedule 4.8, all federal, and, to the
best of the Borrower’s knowledge, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed

 

  62  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

by any Tax Affiliate have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such Tax Returns are required to be
filed, all such Tax Returns are true and correct in all material respects, and,
to the best of the Borrower’s knowledge, all material Taxes reflected therein or
otherwise due and payable have been paid prior to the date on which any
Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP. As of the Closing Date, except as set forth
on Schedule 4.8 no Tax Return is under audit or examination by any Governmental
Authority and no written notice of such an audit or examination or any written
assertion of any claim for Taxes has been given or made by any Governmental
Authority. Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in material compliance with the
tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities. No Tax Affiliate has participated in a
“listed transaction” within the meaning of Treasury Regulation Section 1.6011-4
or has been a member of an affiliated, combined or unitary group other than the
group of which a Tax Affiliate is the common parent.

Section 4.9 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of, and no proceeds of any Loan or other
extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.

Section 4.10 No Burdensome Obligations; No Defaults. No Group Member is a party
to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect. No Group Member (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Group Member, other than those
that would not, in the aggregate, have a Material Adverse Effect.

Section 4.11 Investment Company Act. No Group Member is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940.

Section 4.12 Labor Matters. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except, for those that would
not, in the aggregate, have a Material Adverse Effect. Except as set forth on
Schedule 4.12, as of the Closing Date, (a) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Group Member, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Group Member and (c) no such representative has
sought certification or recognition with respect to any employee of any Group
Member.

Section 4.13 ERISA. Schedule 4.13 sets forth, as of the Closing Date, a complete
and correct list of, and that separately identifies, (a) all Title IV Plans,
(b) all Multiemployer Plans and (c) all material Benefit Plans. Each Benefit
Plan, and each trust

 

  63  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

thereunder, intended to qualify for tax exempt status under Section 401 or 501
of the Code or other Requirements of Law so qualifies. Except for those that
would not, in the aggregate, have a Material Adverse Effect, (x) each Benefit
Plan is in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, (y) there are no existing or pending (or to the knowledge
of any Group Member, threatened) claims (other than routine claims for benefits
in the normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Group Member incurs or
otherwise has or could have an obligation or any Liability and (z) to the
knowledge of any Group Member, no ERISA Event is reasonably expected to occur.
On the Closing Date, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding. No
ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.

Section 4.14 Environmental Matters. Except as set forth on Schedule 4.14,
(a) the operations of each Group Member are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of resulting in Material Environmental Liabilities, (b) no Group Member is party
to, and no Group Member and no real property currently (or to the knowledge of
any Group Member previously) owned, leased, subleased, operated or otherwise
occupied by or for any Group Member is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of any Group Member,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice under or pursuant to any Environmental Law other than those that, in the
aggregate, are not reasonably likely to result in Material Environmental
Liabilities, (c) no Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities has attached to any property of any
Group Member and, to the knowledge of any Group Member, no facts, circumstances
or conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Group Member has caused or suffered to
occur a Release of Hazardous Materials at, to or from any real property of any
Group Member and each such real property is free of contamination by any
Hazardous Materials except for such Release or contamination that could not
reasonably be expected to result, in the aggregate, in Material Environmental
Liabilities, (e) no Group Member (i) is or has been engaged in, or has permitted
any current or former tenant to engage in, operations, or (ii) has received
written notice of any facts, circumstances or conditions, including receipt of
any information request or notice of potential responsibility under CERCLA or
similar Environmental Laws, that, in the aggregate, would have a reasonable
likelihood of resulting in Material Environmental Liabilities and (f) each Group
Member has made available to the Administrative Agent copies of all existing
environmental reports, reviews and audits and all documents pertaining to actual
or potential Environmental Liabilities, in each case to the extent such reports,
reviews, audits and documents are in their possession, custody or control.

Section 4.15 Intellectual Property. Each Group Member owns or licenses all
Intellectual Property that is necessary for the operations of its businesses. To
the knowledge of each Group Member, (a) the conduct and operations of the
businesses of each Group Member does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Group
Member in, or relating to, any Intellectual Property, other than, in each case,
as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein

 

  64  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

and would not, in the aggregate, have a Material Adverse Effect. In addition,
(x) there are no pending (or, to the knowledge of any Group Member, threatened)
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes affecting any Group Member with respect to, (y) no judgment or order
regarding any such claim has been rendered by any competent Governmental
Authority, no settlement agreement or similar Contractual Obligation has been
entered into by any Group Member, with respect to and (z) no Group Member knows
or has any reason to know of any valid basis for any claim based on, any such
infringement, misappropriation, dilution, violation or impairment or contest,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein and would not, in the
aggregate, have a Material Adverse Effect.

Section 4.16 Title; Real Property. (a) Each Group Member has good and marketable
fee simple title to all owned real property and valid leasehold interests in all
material leased real property, and owns all personal property, in each case that
is purported to be owned or leased by it, including those reflected on the most
recent Financial Statements delivered by the Borrower, and none of such property
is subject to any Lien except Permitted Liens.

(b) Set forth on Schedule 4.16 is, as of the Closing Date, (i) a complete and
accurate list of all real property owned in fee simple by any Group Member or in
which any Group Member owns a leasehold interest setting forth, for each such
real property, the current street address (including, where applicable, county,
state and other relevant jurisdictions), the record owner thereof and, where
applicable, each lessee and sublessee thereof, (ii) any lease, sublease, license
or sublicense of such real property by any Group Member and (iii) for each such
owned real property that the Administrative Agent has requested be subject to a
Mortgage or that is otherwise material to the business of any Group Member, each
Contractual Obligation by any Group Member, whether contingent or otherwise, to
Sell such real property.

Section 4.17 Full Disclosure. The information prepared or furnished by or on
behalf of any Group Member in connection with any Loan Document or Related
Document (including the information contained in any Financial Statement or
Disclosure Document) or the consummation of any Related Transaction or any other
transaction contemplated therein, taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, in light of the circumstances when made, not
materially misleading; provided, however, that projections contained therein are
not to be viewed as factual and that actual results during the periods covered
thereby may differ from the results set forth in such projections by a material
amount. All projections that are part of such information and all Projections
delivered subsequent to the Closing Date are and will be based upon good faith
estimates and stated assumptions believed to be reasonable and fair as of the
date made in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein; and provided further that such information
does not address general economic, industry, regulatory or financial conditions.

Section 4.18 Patriot Act. No Group Member (and, to the knowledge of each Group
Member, no joint venture or subsidiary thereof) is in violation in any material
respects of any United States Requirements of Law relating to terrorism,
sanctions or money laundering (the “Anti-Terrorism Laws”), including the United
States Executive Order No. 13224 on Terrorist Financing (the “Anti-Terrorism
Order”) and the Patriot Act.

 

  65  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 4.19 Educational Permits. (a) Schedule 4.19 sets forth a complete
listing of all Educational Permits held by and necessary to the operation of the
Borrower’s business, in effect on the Closing Date, the Educational Body that
issued such Educational Permit and the periods in which each Educational Permit
is or was in full force and effect and the period, if any, when each was subject
to conditions, limitations or restrictions. Notwithstanding the foregoing, the
listing set forth on Schedule 4.19 does not include (x) correspondence relevant
to each approval of individual educational programs that have been issued by any
Educational Bodies and (y) any permits held by individuals providing recruiting
and enrollment services on behalf of any of the schools.

(b) Each Group Member currently holds, (x) all material Educational Permits
required under all laws, rules, regulations, and binding standards of any
Educational Body to whose jurisdiction each Group Member is subject and (y) all
requisite material Educational Permits for each educational program each Group
Member has offered and for each campus, location or facility at which (in the
case of any residential courses or programs) or from which or through which (in
the case of courses or programs offered by telecommunications, including the
internet, and traditional correspondence methods) the Group Members have offered
all or any portion of an educational program.

(c) Each material Educational Permit is in full force and effect in accordance
with its terms.

(d) As of the Closing Date, each Group Member has timely notified in all
material respects, and obtained all required approvals from, all applicable
Educational Bodies for each substantive change in any Group Member’s operations,
including any additional of new educational programs or changes in ownership or
control, and have timely submitted in all material respects (x) all reports
required to be submitted to and (y) their responses to all requests for
information from, such Educational Bodies.

Section 4.20 Privacy Statements. The Borrower (a) complies in all respects with
the Privacy Statements as applicable to any given set of Personal Information
collected from individuals; (b) complies in all respects with applicable privacy
laws, rules and regulations regarding the collection, retention, use and
disclosure of Personal Information; and (c) takes reasonable measures to protect
and maintain the confidential nature of the Personal Information provided by
individuals, in accordance with the terms of the applicable Privacy Statements,
except in the case of each of clauses (a), (b) and (c) where the failure to
comply or to take such measures could not reasonably be expected to result in a
Material Adverse Effect.

Section 4.21 Reserved.

Section 4.22 No Child Left Behind. No Group Member is in violation of any
applicable laws, rules, regulations, executive orders, or codes with respect to
No Child Left Behind Act and Title I of the Elementary and Secondary Education
Act of 1965, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

  66  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ARTICLE 5

FINANCIAL COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation (other
than Contingent Indemnification Obligations) or any Revolving Credit Commitment
remains outstanding:

Section 5.1 Maximum Consolidated Total Leverage Ratio Borrower shall not have,
on the last day of each Fiscal Quarter, a Consolidated Total Leverage Ratio
greater than the maximum ratio set forth opposite such Fiscal Quarter:

 

FISCAL QUARTER ENDING

  

MAXIMUM CONSOLIDATED

TOTAL LEVERAGE RATIO

December 31, 2009 through and including June 30, 2010

   4.00 to 1

September 30, 2010 through and including March 31, 2011

   3.75 to 1

June 30, 2011 through and including September 30, 2011

   3.50 to 1

December 31, 2011 through and including March 31, 2012

   3.25 to 1

June 30, 2012 through and including September 30, 2012

   3.00 to 1

December 31, 2012 through and including September 30, 2013

   2.00 to 1

December 31, 2013 through and including March 31, 2014

   1.75 to 1

June 30, 2014 through and including September 30, 2014

   1.50 to 1

Section 5.2 Maximum Consolidated Senior Leverage Ratio. Borrower shall not have,
on the last day of each Fiscal Quarter, a Consolidated Senior Leverage Ratio
greater than the maximum ratio set forth opposite such Fiscal Quarter:

 

FISCAL QUARTER ENDING

  

MAXIMUM CONSOLIDATED

SENIOR LEVERAGE RATIO

December 31, 2009 through and including
December 31, 2010

   1.25 to 1

March 31, 2011 through and including
December 31, 2011

   1.00 to 1

March 31, 2012 through and including
June 30, 2013

   0.75 to 1

September 30, 2013 through and including
September 30, 2014

   0.50 to 1

 

  67  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 5.3 Minimum Consolidated Fixed Charge Coverage Ratio. Borrower shall not
have, on the last day of each Fiscal Quarter set forth below, a Consolidated
Fixed Charge Coverage Ratio for the four Fiscal Quarter period ending on such
day less than the following:

 

FISCAL QUARTER ENDING

  

MINIMUM FIXED CHARGE

COVERAGE RATIO

March 31, 2010 through and including March 31, 2011

   1.10 to 1

June 30, 2011 though and including March 31, 2012

   1.20 to 1

June 30, 2012 though and including March 31, 2013

   1.25 to 1

June 30, 2013 through and including September 30, 2013

   1.35 to 1

December 31, 2013 through and including March 31, 2014

   1.50 to 1

June 30, 2014 through and including September 30, 2014

   1.75 to 1

Section 5.4 Capital Expenditures. The Group Members shall not incur, or permit
to be incurred, Capital Expenditures (excluding Excluded Capital Expenditures
made with respect to Growth Capital Expenditures and Permitted Reinvestments and
any other Capital Expenditures incurred on behalf of Strategic Ventures) in the
aggregate during each Fiscal Year set forth below in excess of the maximum
amount set forth below for such Fiscal Year:

 

FISCAL YEAR ENDING

   MAXIMUM CAPITAL
EXPENDITURES

Fiscal Year 2010

   $ 14,500,000

Fiscal Year 2011

   $ 14,500,000

Fiscal Year 2012

   $ 14,500,000

Fiscal Year 2013

   $ 14,500,000

provided, however, that, to the extent that actual Capital Expenditures incurred
in any such Fiscal Year shall be less than the maximum amount set forth above
for such Fiscal Year (without giving effect to the carryover permitted by this
proviso), 50% of the difference between such stated maximum amount and such
actual Capital Expenditures shall, in addition to any amount permitted above, be
available for Capital Expenditures in the next succeeding Fiscal Year; and
provided, further, that any Capital Expenditures incurred in any Fiscal Year
shall be deemed to have been incurred first, in respect of amounts permitted
pursuant to this Section 5.4 without giving effect to the preceding proviso and
then, in respect of any amount permitted solely by reason of the preceding
proviso.

Section 5.5 Strategic Ventures Capital Expenditures. The Group Members shall not
incur, or permit to be incurred, Capital Expenditures (excluding Excluded
Capital Expenditures) by, in or on behalf of Strategic Ventures in excess of
(i) $7,500,000 minus (ii) the aggregate amount of Investments made pursuant to
Section 8.3(e)(ii).

 

  68  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ARTICLE 6

REPORTING COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation (other
than Contingent Indemnification Obligations) or any Commitment remains
outstanding:

Section 6.1 Financial Statements. The Borrower shall deliver to the
Administrative Agent each of the following:

(a) Monthly Reports. As soon as available, and in any event within 45 days after
the end of each fiscal month, the Consolidated unaudited balance sheet of the
Borrower as of the close of such fiscal month and related Consolidated
statements of operations and cash flow for such fiscal month and that portion of
the Fiscal Year ending as of the close of such fiscal month, setting forth in
comparative form the figures for the corresponding period in the prior Fiscal
Year, in each case certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the Consolidated financial position, results
of operations and cash flow of the Borrower as at the dates indicated and for
the periods indicated in accordance with GAAP (subject to the absence of
footnote disclosure and normal year-end audit adjustments).

(b) Quarterly Reports. As soon as available, and in any event within 45 days
after the end of Fiscal Quarter, the Consolidated unaudited balance sheet of the
Borrower as of the close of such Fiscal Quarter and related Consolidated
statements of operations and cash flow for such Fiscal Quarter and that portion
of the Fiscal Year ending as of the close of such Fiscal Quarter, setting forth
in comparative form the figures for the corresponding period in the prior Fiscal
Year and the figures contained in the latest Projections, in each case certified
by a Responsible Officer of the Borrower as fairly presenting in all material
respects the Consolidated financial position, results of operations and cash
flow of the Borrower as at the dates indicated and for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).

(c) Annual Reports. As soon as available, and in any event within 90 days after
the end of each Fiscal Year, the Consolidated balance sheet of the Borrower as
of the end of such year and related Consolidated statements of operations,
changes in stockholders’ equity and cash flow for such Fiscal Year, each
prepared in accordance with GAAP, together with a certification by the Group
Members’ Accountants that such Consolidated Financial Statements fairly present
in all material respects the Consolidated financial position, results of
operations and cash flow of the Borrower as at the dates indicated and for the
periods indicated therein in accordance with GAAP without qualification as to
the scope of the audit or as to going concern and without any other similar
qualification.

(d) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower that, among other things,
(i) shows in reasonable detail the

 

  69  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

calculations used in determining the financial covenants set forth in Article 5
and, if delivered together with any Financial Statement pursuant to clause
(c) above, the calculations used in determining Excess Cash Flow,
(ii) demonstrates compliance with each financial covenant contained in Article 5
that is tested at least on a quarterly basis, (iii) states that no Default is
continuing as of the date of delivery of such Compliance Certificate or, if a
Default is continuing, states the nature thereof and the action that the
Borrower proposes to take with respect thereto, (iv) sets forth all Maintenance
Capital Expenditures and Growth Capital Expenditures made during such period,
(v) sets forth in reasonable detail all Strategic Ventures expenditures and
terms on a cumulative basis entered into during such period and (vi) sets forth
the roll-forward balance of Excluded Stock Issuances for such period and the
expenditures and terms thereof on a cumulative basis.

(e) Corporate Chart and Other Collateral Updates. As part of the Compliance
Certificate delivered pursuant to clause (d) above, each in form and substance
satisfactory to the Administrative Agent, a certificate by a Responsible Officer
of the Borrower that (i) the Corporate Chart attached thereto (or the last
Corporate Chart delivered pursuant to this clause (e)) is correct and complete
as of the date of such Compliance Certificate; provided that such Corporate
Chart shall not be required to be delivered more than once during any Fiscal
Year, (ii) the Loan Parties have delivered all documents (including updated
schedules as to locations of Collateral and acquisition of Intellectual Property
or real property) they are required to deliver pursuant to any Loan Document on
or prior to the date of delivery of such Compliance Certificate and
(iii) complete and correct copies of all documents modifying any term of any
Constituent Document of any Group Member or any Subsidiary or joint venture
thereof on or prior to the date of delivery of such Compliance Certificate have
been delivered to the Administrative Agent or are attached to such certificate.

(f) Additional Projections. As soon as available and in any event not later than
30 days after the end of each Fiscal Year, any significant revisions to, (i) the
annual business plan of the Group Members for the Fiscal Year next succeeding
such Fiscal Year and (ii) forecasts prepared by management of the Borrower
(A) for each Fiscal Quarter in such next succeeding Fiscal Year and (B) for each
other succeeding Fiscal Year through the Fiscal Year containing the Scheduled
Term Loan Maturity Date, in each case including in such forecasts (x) a
projected year-end Consolidated balance sheet, income statement and statement of
cash flows, (y) a statement of all of the material assumptions on which such
forecasts are based and (z) substantially the same type of financial information
as that contained in the Initial Projections.

(g) Management Discussion and Analysis. Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a discussion and analysis
of the financial condition and results of operations of the Group Members for
the portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the Projections for such period and the figures for
the corresponding period in the previous Fiscal Year.

(h) Intercompany Loan Balances. Together with each delivery of any Compliance
Certificate pursuant to clause (d) above, a summary of the outstanding balances
of all intercompany Indebtedness as of the last day of the Fiscal Quarter
covered by such Financial Statement, certified as complete and correct by a
Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements.

 

  70  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(i) Audit Reports and Management Letters. Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each management letter and audit report received by any Group Member from any
independent registered certified public accountant (including the Group Members’
Accountants) in connection with such Financial Statements or any audit thereof,
each certified to be complete and correct copies by a Responsible Officer of the
Borrower as part of the Compliance Certificate delivered in connection with such
Financial Statements.

(j) Insurance. Together with each delivery of any Financial Statement for any
Fiscal Year pursuant to clause (c) above, each in form and substance
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Group
Member, together with such other related documents and information as the
Administrative Agent may reasonably require.

Section 6.2 Other Events. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly after any Responsible officer of any Group Member
knows or has reason to know of it: (a)(i) any Default and (ii) any event that
would have a Material Adverse Effect, specifying, in each case, the nature and
anticipated effect thereof and any action proposed to be taken in connection
therewith, (b) any event (other than any event involving loss or damage to
property) reasonably expected to result in a mandatory payment of the
Obligations pursuant to Section 2.8, stating the material terms and conditions
of such transaction and estimating the Net Cash Proceeds thereof, (c) the
commencement of, or any material developments in, any action, investigation,
suit, proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority affecting any Group Member or any property of any Group
Member that (i) seeks injunctive or similar relief, (ii) in the reasonable
judgment of the Borrower, exposes any Group Member to liability in an aggregate
amount in excess of $250,000 or (iii) if adversely determined would have a
Material Adverse Effect and (d) the acquisition of any fee interest in any
material real property or the entering into any material lease.

Section 6.3 Copies of Notices and Reports. The Borrower shall promptly deliver
to the Administrative Agent copies of each of the following: (a) all reports
that Borrower transmits to its security holders generally, (b) all documents
that any Group Member files with the Securities and Exchange Commission, the
National Association of Securities Dealers, Inc., any securities exchange or any
Governmental Authority exercising similar functions, (c) all material documents
transmitted or received pursuant to, or in connection with, any Related Document
(including all amendments, waivers, consent letters, or modifications to any
Related Document and all material notices or requests provided by or to any Loan
Party in connection with any Related Document) and (d) any material document
transmitted or received pursuant to, or in connection with, any Contractual
Obligation governing Indebtedness of any Group Member.

Section 6.4 Taxes. The Borrower shall give the Administrative Agent notice of
each of the following (which may be made by telephone if promptly confirmed in
writing) promptly after any Responsible Officer of any Group Member knows or has
reason to know of it: (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes with respect to any Tax Affiliate and (b) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which, in either case, would have a Material Adverse Effect.

 

  71  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 6.5 Labor Matters. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing), promptly after, and in any event within 30 days after any
Responsible Officer of any Group Member knows or has reason to know of it:
(a) the commencement of any material labor dispute to which any Group Member is
or may become a party, including any strikes, lockouts or other disputes
relating to any of such Person’s plants and other facilities and (b) the
incurrence by any Group Member of any Worker Adjustment and Retraining
Notification Act or related or similar liability incurred with respect to the
closing of any plant or other facility of any such Person (other than, in the
case of this clause (b), those that would not, in the aggregate, have a Material
Adverse Effect).

Section 6.6 ERISA Matters. The Borrower shall give the Administrative Agent
(a) on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice and (b) promptly, and in any
event within 10 days, after any Responsible Officer of any ERISA Affiliate knows
or has reason to know that a request for a minimum funding waiver under
Section 412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto.

Section 6.7 Environmental Matters. (a) The Borrower shall provide the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed by the Administrative Agent in writing) promptly
after any Responsible Officer of any Group Member knows of it (and, upon
reasonable request of the Administrative Agent, documents and information in
connection therewith): (i)(A) unpermitted Releases, (B) the receipt by any Group
Member of any notice of violation of or potential liability or similar notice
under, or the existence of any condition that could reasonably be expected to
result in violations of or liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or liability
under any Environmental Law, that, for each of clauses (A), (B) and (C) above
(and, in the case of clause (C), if adversely determined), in the aggregate for
each such clause, could reasonably be expected to result in Environmental
Liabilities in excess of $250,000, (ii) the receipt by any Group Member of
notification that any property of any Group Member is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iii) any proposed acquisition or lease of real property (except
as part of any Permitted Acquisition) if such acquisition or lease would have a
reasonable likelihood of resulting in aggregate Environmental Liabilities in
excess of $250,000.

(b) Upon request of the Administrative Agent, the Borrower shall provide the
Administrative Agent a report containing an update as to the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any document delivered to any Secured Party pursuant to any Loan Document or
as to any condition reasonably believed by the Administrative Agent to result in
material Environmental Liabilities.

 

  72  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 6.8 Other Information. The Borrower shall provide the Administrative
Agent with such other documents and information with respect to the business,
property, condition (financial or otherwise), legal, financial or corporate or
similar affairs or operations of any Group Member as the Administrative Agent or
such Lender through the Administrative Agent may from time to time reasonably
request.

ARTICLE 7

AFFIRMATIVE COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation (other
than Contingent Indemnification Obligations) or any Commitment remains
outstanding:

Section 7.1 Maintenance of Corporate Existence. Each Group Member shall
(a) preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Sections 8.4 and 8.7, (b) preserve and
maintain it rights (charter and statutory), privileges franchises and Permits
necessary or desirable in the conduct of its business, except, in the case of
this clause (b), where the failure to do so would not, in the aggregate, have a
Material Adverse Effect and as otherwise provided in clause (c) hereof, and
(c) preserve and maintain its accreditation by the Distance Education and
Training Council except, in the case of this clause (c), where the failure to do
so would not be reasonably likely to have a Material Adverse Effect.

Section 7.2 Compliance with Laws, Etc. Each Group Member shall comply (i) with
all applicable Requirements of Law, Contractual Obligations and Permits
(including, but not limited to, the Trade Regulation Rule of the Federal Trade
Commission entitled Disclosure Requirements and Prohibitions Concerning
Franchising and Business Opportunity Ventures and those relating to public
health and safety and the protection of the environment), except for such
failures to comply that would not, in the aggregate, have a Material Adverse
Effect and as otherwise provided in clause (ii) hereof, and (ii) in all material
respects with the No Child Left Behind Act and Title I of the Elementary and
Secondary Education Act of 1965.

Section 7.3 Payment of Obligations.

(a) Each Group Member shall pay or discharge before they become delinquent
(a) all material claims, taxes, assessments, charges and levies imposed by any
Governmental Authority and (b) all other lawful claims that if unpaid would, by
the operation of applicable Requirements of Law, become a Lien upon any property
of any Group Member, except, in each case, for those whose amount or validity is
being contested in good faith by proper proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Group
Member in accordance with GAAP; and

(b) make all payments and otherwise perform all obligations in respect of all
leases of real property to which any Loan Party or any of its Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.

 

  73  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 7.4 Maintenance of Property. Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Government
Authorities, except for such failures to maintain and preserve the items set
forth in clauses (a) and (b) above that would not, in the aggregate, have a
Material Adverse Effect.

Section 7.5 Maintenance of Insurance. Each Group Member shall (a) maintain or
cause to be maintained in full force and effect all policies of insurance of any
kind with respect to the property and businesses of the Group Members (including
policies of life, fire, theft, product liability, public liability, Flood
Insurance, property damage, other casualty, employee fidelity, workers’
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of the Borrower) of a nature and providing
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of the business of the Group Members and (b) cause all
such insurance relating to any property or business of any Loan Party to name
the Administrative Agent as additional insured or loss payee, as appropriate,
and to provide that no cancellation, material addition in amount or material
change in coverage shall be effective until after 45 days’ notice thereof to the
Administrative Agent. Notwithstanding the requirement in subsection (a) above,
Federal Flood Insurance shall not be required for (x) real property not located
in a Special Flood Hazard Area, or (y) real property located in a Special Flood
Hazard Area in a community that does not participate in the National Flood
Insurance Program.

Section 7.6 Keeping of Books. The Group Members shall keep proper books of
record and account, in which full, true and correct entries shall be made in
accordance with GAAP and all other applicable Requirements of Law of all
financial transactions and the assets and business of each Group Member.

Section 7.7 Access to Books and Property. Each Group Member shall permit the
Administrative Agent, the Lenders and any Related Person of any of them, twice
each fiscal year (or during the continuance of an Event of Default as often as
reasonably requested), at any reasonable time during normal business hours and
with reasonable advance notice (except that, during the continuance of an Event
of Default, no such notice shall be required) to (a) visit and inspect the
property of each Group Member and examine and make copies of and abstracts from,
the corporate (and similar), financial, operating and other books and records of
each Group Member, (b) discuss the affairs, finances and accounts of each Group
Member with any officer or director of any Group Member and (c) communicate,
with the Borrower’s participation with any registered certified public
accountants (including the Group Members’ Accountants) of any Group Member. Each
Group Member shall authorize their respective registered certified public
accountants (including the Group Members’ Accountants) to communicate directly
with the Administrative Agent, the Lenders and their Related Persons.

Section 7.8 Environmental. Each Group Member shall comply with, and maintain its
real property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a

 

  74  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Material Adverse Effect. Without limiting the foregoing, if an Event of Default
is continuing or if the Administrative Agent at any time has a reasonable basis
to believe that there exist violations of Environmental Laws by any Group Member
or that there exist any Environmental Liabilities, in each case, that would
have, in the aggregate, a Material Adverse Effect, then each Group Member shall,
promptly upon receipt of request from the Administrative Agent, cause the
performance of, and allow the Administrative Agent and its Related Persons
access to such real property for the purpose of conducting, such environmental
audits and assessments, including subsurface sampling of soil and groundwater,
and cause the preparation of such reports, in each case as the Administrative
Agent may from time to time reasonably request. Such audits, assessments and
reports, to the extent not conducted by the Administrative Agent or any of its
Related Persons, shall be conducted and prepared by reputable environmental
consulting firms reasonably acceptable to the Administrative Agent and shall be
in form and substance reasonably acceptable to the Administrative Agent.

Section 7.9 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Group Member) solely (a) to consummate the Related Transactions (including the
payment of a portion of the consideration) and for the payment of related
transaction costs, fees and expenses, (b) for the payment of transaction costs,
fees and expenses incurred in connection with the Loan Documents and the
transactions contemplated therein, (c) for the repayment of all amounts owing
under the Existing Credit Agreements and other indebtedness (other than
indebtedness to be permitted to remain by the Administrative Agent in its sole
discretion), and (d) for working capital and general corporate and similar
purposes.

Section 7.10 Additional Collateral and Guaranties. To the extent not delivered
to the Administrative Agent on or before the Closing Date (including in respect
of after-acquired property and Persons that become Subsidiaries of any Loan
Party after the Closing Date but excluding Excluded Foreign Subsidiaries and
Strategic Ventures), each Group Member shall, promptly, do each of the
following, unless otherwise agreed by the Administrative Agent:

(a) deliver to the Administrative Agent such modifications to the terms of the
Loan Documents (or, to the extent applicable as determined by the Administrative
Agent, such other documents), in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to ensure the following:

(i)(A) each Subsidiary of any Loan Party that has entered into Guaranty
Obligations with respect to any Indebtedness of the Borrower and (B) each Wholly
Owned Subsidiary of any Loan Party shall guaranty, as primary obligor and not as
surety, the payment of the Obligations of the Borrower; and

(ii) each Loan Party (including any Person required to become a Guarantor
pursuant to clause (i) above) shall effectively grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in all of its property (excluding leasehold interests), including all
of its Stock and Stock Equivalents and other Securities, as security for the
Obligations of such Loan Party and shall deliver Landlord Waivers for all leased
locations with Collateral in excess of $25,000;

 

  75  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

provided, however, that, unless the Borrower and the Administrative Agent
otherwise agree, in no event shall (x) any Excluded Foreign Subsidiary or any
Strategic Venture be required to guaranty the payment of any Obligation, (y) the
Loan Parties, individually or collectively, be required to pledge in excess of
66% of the outstanding Voting Stock of any Excluded Foreign Subsidiary or (z) a
security interest be required to be granted on any property of any Excluded
Foreign Subsidiary or any Strategic Venture as security for any Obligation;

(b) deliver to the Administrative Agent all documents representing all Stock,
Stock Equivalents and other Securities pledged pursuant to the documents
delivered pursuant to clause (a) above, together with undated powers or
endorsements duly executed in blank;

(c) upon request of the Administrative Agent, deliver to it (x) an appraisal
complying with FIRREA, (y) within forty-five days of receipt of notice from
Agent that any fee interest in real property of the Loan Parties is located in a
Special Flood Hazard Area, Federal Flood Insurance as required by Section 7.5,
and (z) a Mortgage on any real property owned by any Loan Party, together with
all Mortgage Supporting Documents relating thereto (or, if such real property is
located in a jurisdiction outside the United States, similar documents
reasonably deemed appropriate by the Administrative Agent to obtain the
equivalent in such jurisdiction of a first-priority mortgage on such real
property or lease);

(d) to take all other actions necessary or advisable to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral set forth in the Loan Documents executed on the Closing
Date (or, for Collateral located outside the United States, a similar priority
acceptable to the Administrative Agent), including the filing of UCC financing
statements in such jurisdictions as may be required by the Loan Documents or
applicable Requirements of Law or as the Administrative Agent may otherwise
reasonably request; and

(e) deliver to the Administrative Agent legal opinions relating to the matters
described in this Section 7.10, which opinions shall be as reasonably required
by, and in form and substance and from counsel reasonably satisfactory to, the
Administrative Agent.

Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts.
(a) Each Group Member (other than Excluded Foreign Subsidiaries) shall
(i) deposit all of its cash in deposit accounts that are Controlled Deposit
Accounts, provided, however, that each Group Member may maintain zero-balance
accounts for the purpose of managing local disbursements and may maintain the
letter of credit cash collateral accounts to the extent permitted pursuant to
Section 8.1(b), payroll, withholding tax and other fiduciary accounts,
(ii) deposit all of its Cash Equivalents in securities accounts that are
Controlled Securities Accounts, in each case except for cash and Cash
Equivalents the aggregate value of which does not exceed $100,000 at any time
and cash and Cash Equivalents permitted under Section 8.2(g).

(b) The Administrative Agent shall not have any responsibility for, or bear any
risk of loss of, any investment or income of any funds in any Cash Collateral
Account. From time to time after funds are deposited in any Cash Collateral
Account, the Administrative Agent may apply funds then held in such Cash
Collateral Account to the payment of Obligations in accordance with
Section 2.12. No Group Member and no Person claiming on behalf of or through any
Group Member shall have any right to demand payment of any funds held in any
Cash Collateral Account at any time prior to the termination of all Commitments
and the payment in full of all Obligations and, in the case of L/C Cash
Collateral Accounts, the termination of all outstanding Letters of Credit.

 

  76  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 7.12 Interest Rate Contracts. The Borrower shall, within 90 days after
the Closing Date, enter into and thereafter maintain Interest Rate Contracts on
terms and with counterparties reasonably satisfactory to the Administrative
Agent, to provide protection against fluctuation of interest rates until the 2nd
anniversary of the Closing Date for a notional amount that, when added to the
aggregate principal amount of Consolidated Total Debt of the Borrower bearing
interest at a fixed rate, equals at least 50% of the aggregate principal amount
of the Term Loans.

Section 7.13 Post-Closing. On or prior to January 6, 2010, each Group Member
(other than Excluded Foreign Subsidiaries) shall deliver to the Administrative
Agent all Control Agreements that, in the reasonable judgment of the
Administrative Agent, are required for the Loan Parties to comply with the Loan
Documents, each duly executed by, in addition to the applicable Loan Party, the
applicable financial institution.

ARTICLE 8

NEGATIVE COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation (other
than Contingent Indemnification Obligations) or any Commitment remains
outstanding:

Section 8.1 Indebtedness. No Group Member shall, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth on Schedule 8.1,
together with any Permitted Refinancing of any Indebtedness permitted hereunder
in reliance upon this clause (b) and Guaranty Obligations of the Loan Parties
with respect to such Indebtedness of the Loan Parties;

(c) Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Group Member to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such Group Member, together with any Permitted Refinancing of any
Indebtedness permitted hereunder in reliance upon this clause (c) and Guaranty
Obligations of the Loan Parties with respect to such Indebtedness of the Loan
Parties; provided, however, that (i) the aggregate outstanding principal amount
of all such Indebtedness does not exceed $500,000 at any time and (ii) the
principal amount of such Indebtedness does not exceed the lower of the cost or
fair market value of the property so acquired or built or of such repairs or
improvements financed, whether directly or through a Permitted Refinancing, with
such Indebtedness (each measured at the time such acquisition, repair,
improvement or construction is made);

 

  77  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(d) Capitalized Lease Obligations arising under Sale and Leaseback Transactions
permitted hereunder in reliance upon Section 8.4(b)(ii);

(e) intercompany loans owing to any Group Member and constituting Permitted
Investments of such Group Member;

(f)(i) obligations under Interest Rate Contracts entered into to comply with
Section 7.12 and (ii) obligations under other Hedging Agreements entered into
for the sole purpose of hedging in the normal course of business and consistent
with industry practices;

(g) Guaranty Obligations of any Loan Party with respect to Indebtedness to the
extent such Indebtedness is otherwise permitted herein of any Loan Party (other
than Indebtedness permitted hereunder in reliance upon clause (b) or (c) above,
for which Guaranty Obligations may be permitted to the extent set forth in such
clauses);

(h) Indebtedness of the Borrower owing under the Senior Subordinated Notes;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $51,020,408.00 plus interest and expenses added to
principal in accordance with the terms of the Senior Subordinated Note
Documents;

(i) Indebtedness of the Borrower owing under the Bridge Loan Documents;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed the maximum amount permitted by the Bridge
Subordination Agreement;

(j) Indebtedness of the Borrower owing under the Junior Subordinated Notes;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $25,510,204.00 plus interest and expenses added to
principal in accordance with the terms of the Junior Subordinated Note
Documents;

(k) Indebtedness of the Canadian Subsidiaries in an amount not to exceed
$1,000,000;

(l) obligations under letters of credit, in an amount not to exceed $1,500,000
in the aggregate (subject to the limitations in Section 8.3(e) if used to
support a Strategic Venture);

(m) Indebtedness of a Person whose assets or Stock is acquired by any Loan Party
in a Permitted Acquisition, provided that such Indebtedness (i) is either
purchase money indebtedness or a Capital Lease with respect to equipment or
mortgage financing with respect to real property, (ii) was in existence prior to
the date of such Permitted Acquisition, (iii) was not incurred in connection
with, or in contemplation of, such Permitted Acquisition, and (iv) does not
exceed $500,000 in the aggregate at any one time outstanding;

(n) unsecured Indebtedness owing to sellers of assets or Stock to a Loan Party
that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the aggregate
principal amount for all such unsecured Indebtedness does not exceed $1,000,000
at any one time outstanding, (ii) is subordinated to the Obligations on terms
and conditions reasonably acceptable to the Administrative Agent, (iii) such
unsecured Indebtedness does not mature prior to the date that is 12 months after
the Term Loan Maturity Date, and (iv) the only interest that accrues with
respect to such Indebtedness is payable in kind; and

 

  78  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(o) any unsecured Indebtedness of any Group Member; provided, however, that
(i) the aggregate outstanding principal amount of all such unsecured
Indebtedness shall not exceed $2,500,000 at any time and (ii) any such unsecured
Indebtedness in the form of a guaranty or other credit support of any Strategic
Venture shall be subject to the limitations in Section 8.3(e).

Notwithstanding the foregoing, no Loan Party shall have outstanding, create or
incur any Indebtedness owing to any other Loan Party or any Affiliate or
employee of any Loan Party unless such Indebtedness is expressly subordinated to
the Obligations in a manner and on terms satisfactory to the Administrative
Agent.

Section 8.2 Liens. No Group Member shall incur, maintain or otherwise suffer to
exist any Lien upon or with respect to any of its property, whether now owned or
hereafter acquired, or assign any right to receive income or profits, except for
the following:

(a) Liens created pursuant to any Loan Document;

(b) Customary Permitted Liens of Group Members;

(c) Liens existing on the date hereof and set forth on Schedule 8.2;

(d) Liens on the property of the Borrower or any of its Subsidiaries securing
Indebtedness permitted hereunder in reliance upon Section 8.1(c); provided,
however, that (i) such Liens exist prior to the acquisition of, or attach
substantially simultaneously with, or within 90 days after, the acquisition,
repair, improvement or construction of, such property financed, whether directly
or through a Permitted Refinancing, by such Indebtedness and (ii) such Liens do
not extend to any property of any Group Member other than the property (and
proceeds thereof) acquired or built, or the improvements or repairs, financed,
whether directly or through a Permitted Refinancing, by such Indebtedness;

(e) Liens on the property of the Borrower or any of its Subsidiaries securing
the Permitted Refinancing of any Indebtedness secured by any Lien on such
property permitted hereunder in reliance upon clause (c) or (d) above or this
clause (e) without any change in the property subject to such Liens;

(f) Liens on any property of the Borrower or any of its Subsidiaries securing
the “Second Lien Obligations” as such term is defined in and to the extent
permitted by the Bridge Subordination Agreement;

(g) Liens with respect to cash collateral deposited to secure Indebtedness
permitted under Section 8.1(l) and Liens securing Indebtedness permitted under
Section 8.1(m)(i); and

(h) Liens on any property of the Borrower or any of its Subsidiaries securing
any of their Indebtedness or their other liabilities; provided, however, that
the aggregate outstanding principal amount of all such Indebtedness and other
liabilities shall not exceed $250,000 at any time.

 

  79  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 8.3 Investments. No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:

(a) Investments existing on the date hereof and set forth on Schedule 8.3;

(b) Investments in cash and Cash Equivalents;

(c)(i) endorsements for collection or deposit in the ordinary course of business
consistent with past practice, (ii) extensions of trade credit (other than to
Affiliates of the Borrower) arising or acquired in the ordinary course of
business, (iii) Investments received in settlements in the ordinary course of
business of such extensions of trade credit and (iv) guaranties by Loan Parties
of obligations under the Bridge Loan Documents, the Senior Subordinated Note
Documents and Junior Subordinated Note Documents, to the extent such obligations
are permitted hereunder and such Loan Party is a party to the applicable
Subordination Agreement;

(d) Investments made as part of a Permitted Acquisition;

(e)(i) Investments in Strategic Ventures funded with the Net Proceeds of
Excluded Equity Issuances applied to such Investments, and (ii) other
Investments in Strategic Ventures which together with the aggregate amount of
Capital Expenditures made pursuant to Section 5.5 and any Indebtedness incurred
under Section 8.1(l) or Section 8.1(o) with respect to a Strategic Venture shall
not exceed $7,500,000 in an aggregate;

(f) Investments by (i) any Loan Party in any other Loan Party, (ii) any Group
Member that is not a Loan Party in any Group Member or (iii) any Loan Party in
any Group Member that is not a Loan Party; provided, however, that the aggregate
outstanding amount of all Investments permitted pursuant to this clause
(iii) shall not exceed $1,500,000 at any time; and provided, further, that any
Investment consisting of loans or advances to any Loan Party pursuant to clause
(ii) above shall be subordinated in full to the payment of the Obligations of
such Loan Party on terms and conditions satisfactory to the Administrative
Agent;

(g) loans or advances to employees of the Borrower or any of its Subsidiaries to
finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business as presently conducted;
provided, however, that the aggregate outstanding principal amount of all loans
and advances permitted pursuant to this clause (f) shall not exceed $250,000 at
any time; and

(h) any other Investment (other than Investments in Strategic Ventures) by the
Borrower or any of its Subsidiaries; provided, however, that the aggregate
outstanding amount of all such Investments shall not exceed $1,500,000 at any
time.

Section 8.4 Asset Sales. No Group Member shall Sell any of its property (other
than cash) or issue shares of its own Stock, except for the following:

(a) In each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of the Borrower, (i) Sales of Cash
Equivalents, inventory or property that has become obsolete or worn out and
(ii) non-exclusive licenses of Intellectual Property; provided, that, prior to
any Event of Default, each Group Member shall not be obligated to maintain,
preserve, prosecute, or seek to register or protect any Intellectual

 

  80  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Property or IP Ancillary Rights in the event the Group Member determines, in its
reasonable business judgment, that the maintenance, preservation, prosecution,
registration or protection of such Intellectual Property is no longer desirable
or necessary in the conduct of its business;

(b)(i) a true lease or sublease of real property not constituting Indebtedness
and not entered into as part of a Sale and Leaseback Transaction and (ii) a Sale
of property pursuant to a Sale and Leaseback Transaction; provided, however,
that the aggregate fair market value (measured at the time of the applicable
Sale) of all property covered by any outstanding Sale and Leaseback Transaction
at any time shall not exceed $250,000;

(c)(i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member to any other Group Member to the extent any
resulting Investment constitutes a Permitted Investment, (ii) any Restricted
Payment by any Group Member permitted pursuant to Section 8.5 and (iii) any
distribution by the Borrower of the proceeds of Restricted Payments from any
other Group Member to the extent permitted in Section 8.5;

(d)(i) any Sale or issuance by any Subsidiary of the Borrower of its own Stock
to any Group Member, provided, however, that the proportion of such Stock and of
each class of such Stock (both on an outstanding and fully-diluted basis) held
by the Loan Parties, taken as a whole, does not change as a result of such Sale
or issuance and (ii) to the extent necessary to satisfy any Requirement of Law
in the jurisdiction of incorporation of any Subsidiary of the Borrower, any Sale
or issuance by such Subsidiary of its own Stock constituting directors’
qualifying shares or nominal holdings;

(e) as long as no Default is continuing or would result therefrom, any Sale of
property (other than as part of a Sale and Leaseback Transaction and other than
Sale or issuance of its own Stock or Stock Equivalents by the Borrower and other
than Sale or issuance of its own Stock or Stock Equivalents by any other Group
Member to another Group Member as permitted under Section 8.3(f)) by, any Group
Member for fair market value payable in cash upon such sale; provided, however,
that the aggregate consideration received during any Fiscal Year for all such
Sales shall not exceed $1,500,000; provided, further, that no proceeds of any
issuance of Stock or Stock Equivalents under this Section 8.4(e) may be applied
to prepay Junior Subordinated Notes or the Bridge Obligations; and

(f) so long as no Default is continuing or would result therefrom, any issuance
by Borrower for cash consideration of its own Stock, constituting common stock
or if not common stock, Stock that is on terms and conditions and issued
pursuant to documentation, acceptable in all respects to the Administrative
Agent, and upon 10 days prior written notice to the Administrative Agent, all of
the Net Cash Proceeds of which are applied, substantially concurrently upon
receipt to (i) the prepayment of the Junior Subordinated Notes or Bridge
Obligations, and any accrued and unpaid interest, fees or expenses payable in
connection therewith or (ii) in accordance with the prepayment provisions of
Section 2.8(b).

Section 8.5 Restricted Payments. No Group Member shall directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Payment except
for the following:

(a)(i) Restricted Payments (A) by any Group Member that is a Loan Party to any
Loan Party and (B) by any Group Member that is not a Loan Party to any Group
Member

 

  81  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

and (ii) dividends and distributions by any Subsidiary of the Borrower that is
not a Loan Party to any holder of its Stock, to the extent made to all such
holders ratably according to their ownership interests in such Stock;

(b) dividends and distributions declared and paid on the common Stock of any
Group Member ratably to the holders of such common Stock and payable only in
common Stock of such Group Member;

(c) distributions to allow the Borrower to pay for the repurchase, retirement or
other acquisition or retirement for value of its Stock by any former employee or
director of any Loan Party or any of its Subsidiaries pursuant to any employee
or director equity plan, employee or director stock option plan or any other
employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee or director of the
Borrower or any of its Subsidiaries, in an amount not to exceed $1,000,000 in
any fiscal year so long as (i) both before and after giving effect to the
payment of such distribution (A) no Default exists or would result therefrom and
(B) the Loan Parties shall be in compliance on a Pro Forma Basis with the
financial covenants set forth in Section 5.1 and Section 5.2 computed as of the
most recent fiscal quarter end for which the Loan Parties have delivered
financial statements pursuant to Section 6.1(b); and

(d) noncash repurchases of the Stock of the Borrower deemed to occur upon
exercise of stock options if such Stock represents a portion of the exercise
price of such options.

Section 8.6 Prepayment of Indebtedness. No Group Member shall (x) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Indebtedness, (y) set apart any property for such purpose, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (z) make any payment in violation of any subordination terms of
any Indebtedness; provided, however, that each Group Member may, to the extent
otherwise permitted by the Loan Documents, do each of the following:

(a)(i) prepay the Obligations, (ii) consummate a Permitted Refinancing and
(iii) prepay in full on the Closing Date Indebtedness owing under the Existing
Credit Agreements;

(b) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or set apart any property for such purpose) (A) in
the case of any Group Member that is not a Loan Party, any Indebtedness owing by
such Group Member to any other Group Member and (B) otherwise, any Indebtedness
owing to any Loan Party;

(c) so long as no Event of Default has occurred and is continuing, prepay
intercompany loans permitted under Section 8.1(e);

(d) make voluntary, regularly scheduled or otherwise required repayments or
redemptions of Indebtedness (other than Indebtedness owing to any Affiliate of
the Borrower) but only, in the case of Indebtedness under the Bridge Loan
Documents, the Senior Subordinated Note Documents and the Junior Subordinated
Note Documents, to the extent permitted by the subordination provisions of the
applicable Subordination Agreement; and

(e) prepay the Bridge Obligations in full so long this Agreement is
simultaneously refinanced in connection therewith.

 

  82  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 8.7 Fundamental Changes. No Group Member shall (a) merge, consolidate or
amalgamate with any Person, (b) acquire all or substantially all of the Stock or
Stock Equivalents of any Person or (c) acquire any brand or all or substantially
all of the assets of any Person or all or substantially all of the assets
constituting any line of business, division, branch, operating division or other
unit operation of any Person, in each case except for the following: (x) the
consummation of any Permitted Acquisition, (y) the merger, consolidation or
amalgamation of any Subsidiary of the Borrower into any Loan Party and (z) the
merger, consolidation or amalgamation of any Group Member for the sole purpose,
and with the sole material effect, of changing its State of organization within
the United States; provided, however, that (A) in the case of any merger,
consolidation or amalgamation involving the Borrower, the Borrower shall be the
surviving Person and (B) in the case of any merger, consolidation or
amalgamation involving any other Loan Party, a Loan Party shall be the surviving
corporation and all actions required to maintain the perfection of the Lien of
the Administrative Agent on the Stock or property of such Loan Party shall have
been made.

Section 8.8 Change in Nature of Business. No Group Member shall carry on any
business, operations or activities (whether directly, through a joint venture,
in connection with a Permitted Acquisition or otherwise) substantially different
from those carried on by the Borrower and its Subsidiaries at the date hereof
and business, operations and activities reasonably related thereto.

Section 8.9 Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Borrower that is
not a Loan Party (including Guaranty Obligations with respect to any obligation
of any such Affiliate), except for (a) transactions in the ordinary course of
business on a basis no less favorable to such Group Member as would be obtained
in a comparable arm’s length transaction with a Person not an Affiliate of the
Borrower, (b) Restricted Payments, the proceeds of which, if received by
Borrower, are used as required by Section 8.5, (c) reasonable salaries and other
reasonable director or employee compensation and indemnification to officers and
directors of any Group Member, (d) Guaranty Obligations of Loan Parties with
respect to Indebtedness of other Loan Parties permitted under Section 8.1,
(e) transactions between any Loan Party and any Strategic Venture permitted
under another Section of this Agreement and (f) the licensing of certain
software of the Loan Parties and providing of certain training and services to
U.S. Skills LLC consistent with past practices, provided no Default or Event of
Default shall have occurred and be continuing and such transactions with U.S.
Skills LLC shall be comparable to arms’ length transactions on commercially
reasonable terms; provided further that in no event shall a Group Member or any
Subsidiary of a Group Member perform or provide any management, consulting,
administrative or similar services to or for any Person other than another Group
Member, a Subsidiary of a Group Member or a customer who is not an Affiliate in
the ordinary course of business.

Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments. No Group Member or Strategic Venture shall incur or
otherwise suffer to exist or become effective or remain liable on or responsible
for any Contractual Obligation (other than the Bridge Loan Documents, the Senior
Subordinated Note Documents and the Junior Subordinated Notes) limiting the
ability of (a) any Subsidiary of the Borrower (other than a Strategic Venture)
to make Restricted Payments to, or Investments in, or repay Indebtedness or
otherwise Sell property to, any Group Member or (b) any Group Member to incur or
suffer to

 

  83  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

exist any Lien upon any property of any Group Member, whether now owned or
hereafter acquired, securing any of its Obligations (including any “equal and
ratable” clause and any similar Contractual Obligation requiring, when a Lien is
granted on any property, another Lien to be granted on such property or any
other property), except, for each of clauses (a) and (b) above, (x) pursuant to
the Loan Documents and (y) limitations on Liens (other than those securing any
Obligation) on any property whose acquisition, repair, improvement or
construction is financed by purchase money Indebtedness, Capitalized Lease
Obligations or Permitted Refinancings permitted hereunder in reliance upon
Section 8.1(b) or (c) set forth in the Contractual Obligations governing such
Indebtedness, Capitalized Lease Obligations or Permitted Refinancing or Guaranty
Obligations with respect thereto.

Section 8.11 Modification of Certain Documents. No Group Member shall do any of
the following:

(a) waive or otherwise modify any term of any Constituent Document of, or
otherwise change the capital structure of, any Group Member (including the terms
of any of their outstanding Stock or Stock Equivalents), in each case except for
those modifications and waivers that (x) do not elect, or permit the election,
to treat the Stock or Stock Equivalents of any limited liability company (or
similar entity) as certificated and (y) do not materially and adversely affect
the rights and privileges of any Group Member and do not materially and
adversely affect the interests of any Secured Party under the Loan Documents or
in the Collateral; provided that this paragraph (a) shall not preclude any
waiver or modification to any Constituent Document that is necessary to effect
an issuance of Stock in accordance with Section 8.4(f);

(b) waive or otherwise modify any term of any the Bridge Loan Documents, the
Senior Subordinated Note Documents or the Junior Subordinated Notes except to
the extent not prohibited by the terms of the applicable Subordination
Agreement; or

(c) elect to pay in cash any portion of “PIK” interest under the Senior
Subordinated Note Documents or the Junior Subordinated Notes as in effect on the
Closing Date; or

(d) permit any Indebtedness (other than the Obligations) to qualify as
“Designated Senior Debt” under the Senior Subordinated Notes, Junior
Subordinated Notes or any other Senior Subordinated Notes Document or Junior
Subordinated Notes Document or permit the Obligations to cease qualifying as
such or as “Senior Debt” as defined in the Senior Subordinated Notes or Junior
Subordinated Notes.

Section 8.12 Accounting Changes; Fiscal Year. No Group Member shall change its
(a) accounting treatment or reporting practices, except as required or permitted
by GAAP or any Requirement of Law, or (b) its fiscal year or its method for
determining fiscal quarters or fiscal months.

Section 8.13 Margin Regulations. No Group Member shall use all or any portion of
the proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.

 

  84  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 8.14 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that could result in the imposition of a Lien with respect
to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event, that
would, in the aggregate, have a Material Adverse Effect. No Group Member shall
cause or suffer to exist any event that could result in the imposition of a Lien
with respect to any Benefit Plan that would, in the aggregate, have a Material
Adverse Effect.

Section 8.15 Hazardous Materials. No Group Member shall cause or suffer to exist
any unpermitted Release of any Hazardous Material at, to or from any real
property owned, leased, subleased or otherwise operated or occupied by any Group
Member that would violate any Environmental Law, form the basis for any
Environmental Liabilities or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Group Member),
other than such violations, Environmental Liabilities and effects that would
not, in the aggregate, have a Material Adverse Effect.

ARTICLE 9

EVENTS OF DEFAULT

Section 9.1 Definition. Each of the following shall be an Event of Default:

(a) the Borrower shall fail to pay (i) any principal of any Loan or any
L/C Reimbursement Obligation when the same becomes due and payable or (ii) any
interest on any Loan, any fee under any Loan Document or any other Obligation
(other than those set forth in clause (i) above) and, in the case of this clause
(ii), such non-payment continues for a period of 3 Business Days after the due
date therefor; or

(b) any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect when made or deemed made;
or

(c) any Loan Party shall fail to comply with (i) any provision of Article 5
(Financial Covenants), Section 6.1 (Financial Statements), Section 6.2(a)(i)
(Other Events), Section 7.1(a) (Maintenance of Corporate Existence), Section 7.9
(Application of Loan Proceeds) or Article 8 (Negative Covenants) or (ii) any
other provision of any Loan Document if, in the case of this clause (ii), such
failure shall remain unremedied for 30 days after the earlier of (A) the date on
which a Responsible Officer of the Borrower becomes aware of such failure and
(B) the date on which notice thereof shall have been given to the Borrower by
the Administrative Agent or the Required Lenders; or

(d)(i) any Group Member shall fail to make any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness of any Group Member (other than the
Obligations or any Hedging Agreement) and, in each case, such failure relates to
Indebtedness having a principal amount of $1,000,000 or more, (ii) any other
event shall occur or condition shall exist under any Contractual Obligation
relating to any such Indebtedness, if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness or (iii) any such Indebtedness shall become or be declared to be
due and payable, or be required to be prepaid, redeemed, defeased or repurchased
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or

 

  85  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(e)(i) any Group Member shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Group Member seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) any Group Member, either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur or (iii) any Group Member shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or

(f) one or more judgments, orders or decrees (or other similar process) shall be
rendered against any Group Member (i)(A) in the case of money judgments, orders
and decrees, involving an aggregate amount (excluding amounts adequately covered
by insurance payable to any Group Member, to the extent the relevant insurer has
not denied coverage therefor) in excess of $500,000 or (B) otherwise, that would
have, in the aggregate, a Material Adverse Effect and (ii)(A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (B) such judgment, order or decree shall not have been
vacated or discharged for a period of 30 consecutive days and there shall not be
in effect (by reason of a pending appeal or otherwise) any stay of enforcement
thereof; or

(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
as otherwise expressly permitted under any Loan Document, (i) any provision of
any Loan Document shall, at any time after the delivery of such Loan Document,
fail to be valid and binding on, or enforceable against, any Loan Party party
thereto, (ii) any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any time after the delivery of such Loan Document, fail to
create a valid and enforceable Lien on any Collateral purported to be covered
thereby or such Lien shall fail or cease to be a perfected Lien with the
priority required in the relevant Loan Document or (iii) any Subordination
Agreement shall, in whole or in part, terminate or otherwise fail or cease to be
valid and binding on, or enforceable against, any holder of the Indebtedness
with respect thereto (or any such holder shall so state in writing), or any
Group Member shall state in writing that any of the events described in clause
(i), (ii) or (iii) above shall have occurred; or

(h) there shall occur any Change of Control.

Section 9.2 Remedies. During the continuance of any Event of Default, the
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to the Borrower and in addition to any other right or remedy
provided under any Loan Document or by any applicable Requirement of Law, do
each of the following: (a) declare all or any portion of the Commitments
terminated, whereupon the Commitments shall immediately be reduced by such
portion or, in the case of a termination in whole, shall terminate together with

 

  86  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

any obligation any Lender may have hereunder to make any Loan and any L/C Issuer
may have hereunder to Issue any Letter of Credit or (b) declare immediately due
and payable all or part of any Obligation (including any accrued but unpaid
interest thereon), whereupon the same shall become immediately due and payable,
without presentment, demand, protest or further notice or other requirements of
any kind, all of which are hereby expressly waived by the Borrower (and, to the
extent provided in any other Loan Document, other Loan Parties); provided,
however, that, effective immediately upon the occurrence of the Events of
Default specified in Section 9.1(e)(ii), (x) the Commitments of each Lender to
make Loans and the commitment of each L/C Issuer to Issue Letters of Credit
shall each automatically be terminated and (y) each Obligation (including in
each case any accrued all accrued but unpaid interest thereon) shall
automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by the Borrower (and, to the extent provided in any
other Loan Document, any other Loan Party).

Section 9.3 Actions in Respect of Letters of Credit. At any time (i) upon the
Revolving Credit Termination Date, (ii) after the Revolving Credit Termination
Date when the aggregate funds on deposit in L/C Cash Collateral Accounts shall
be less than 105% of the L/C Obligations for all Letters of Credit at such time
and (iii) as required by Section 2.12, the Borrower shall pay to the
Administrative Agent in immediately available funds at the Administrative
Agent’s office referred to in Section 11.11, for deposit in a L/C Cash
Collateral Account, the amount required so that, after such payment, the
aggregate funds on deposit in the L/C Cash Collateral Accounts equals or exceeds
105% of the L/C Obligations for all Letters of Credit at such time (not to
exceed, in the case of clause (iii) above, the payment to be applied pursuant to
Section 2.12 to provide cash collateral for Letters of Credit).

ARTICLE 10

THE ADMINISTRATIVE AGENT

Section 10.1 Appointment and Duties. (a) Appointment of Administrative Agent.
Each Lender and each L/C Issuer hereby appoints GE Capital (together with any
successor Administrative Agent pursuant to Section 10.9) as the Administrative
Agent hereunder and authorizes the Administrative Agent to (i) execute and
deliver the Loan Documents and accept delivery thereof on its behalf from any
Group Member, (ii) take such action on its behalf and to exercise all rights,
powers and remedies and perform the duties as are expressly delegated to the
Administrative Agent under such Loan Documents and (iii) exercise such powers as
are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders and L/C Issuers), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders and the L/C Issuers with respect to all payments and collections arising
in connection with the Loan Documents (including in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the Administrative
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated

 

  87  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Administrative Agent and the other Secured Parties with
respect to the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that the
Administrative Agent hereby appoints, authorizes and directs each Lender and L/C
Issuer to act as collateral sub-agent for the Administrative Agent, the Lenders
and the L/C Issuers for purposes of the perfection of all Liens with respect to
the Collateral, including any deposit account maintained by a Loan Party with,
and cash and Cash Equivalents held by, such Lender or L/C Issuer, and may
further authorize and direct the Lenders and the L/C Issuers to take further
actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to the Administrative
Agent, and each Lender and L/C Issuer hereby agrees to take such further actions
to the extent, and only to the extent, so authorized and directed.

(c) Limited Duties. Under the Loan Documents, the Administrative Agent (i) is
acting solely on behalf of the Lenders and the L/C Issuers (except to the
limited extent provided in Section 1.4(b) with respect to the Register and in
Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, L/C Issuer or any other Secured Party and
(iii) shall have no implied functions, responsibilities, duties, obligations or
other liabilities under any Loan Document, and each Lender and L/C Issuer hereby
waives and agrees not to assert any claim against the Administrative Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

Section 10.2 Binding Effect. Each Lender and each L/C Issuer agrees that (i) any
action taken by the Administrative Agent or the Required Lenders (or, if
expressly required hereby, a greater proportion of the Lenders) in accordance
with the provisions of the Loan Documents, (ii) any action taken by the
Administrative Agent in reliance upon the instructions of Required Lenders (or,
where so required, such greater proportion) and (iii) the exercise by the
Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.

Section 10.3 Use of Discretion. (a) No Action without Instructions. The
Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any

 

  88  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

other Secured Party) against all Liabilities that, by reason of such action or
omission, may be imposed on, incurred by or asserted against the Administrative
Agent or any Related Person thereof or (ii) that is, in the opinion of the
Administrative Agent or its counsel, contrary to any Loan Document or applicable
Requirement of Law.

Section 10.4 Delegation of Rights and Duties. The Administrative Agent may, upon
any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party). Any such Person shall benefit from this Article 10 to the extent
provided by the Administrative Agent.

Section 10.5 Reliance and Liability. (a) The Administrative Agent may, without
incurring any liability hereunder, (i) treat the payee of any Note as its holder
until such Note has been assigned in accordance with Section 11.2(e), (ii) rely
on the Register to the extent set forth in Section 2.14, (iii) consult with any
of its Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

(b) None of the Administrative Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender, L/C Issuer, the Borrower hereby waive
and shall not assert (and the Borrower shall cause each other Loan Party to
waive and agree not to assert) any right, claim or cause of action based
thereon, except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of the Administrative Agent or, as the case may
be, such Related Person (each as determined in a final, non-appealable judgment
by a court of competent jurisdiction) in connection with the duties expressly
set forth herein. Without limiting the foregoing, the Administrative Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent);

(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by the
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Administrative Agent in connection with the Loan Documents; and

 

  89  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower, any Lender or L/C Issuer describing such
Default or Event of Default clearly labeled “notice of default” (in which case
the Administrative Agent shall promptly give notice of such receipt to all
Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and the Borrower hereby waives and agrees not to assert (and
the Borrower shall cause each other Loan Party to waive and agree not to assert)
any right, claim or cause of action it might have against the Administrative
Agent based thereon.

Section 10.6 Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Stock and
Stock Equivalents of, engage in any kind of business with, any Loan Party or
Affiliate thereof as though it were not acting as Administrative Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender”, “Revolving Credit Lender”, “Term Loan
Lender”, “Required Lender”, “Required Revolving Credit Lender” and “Required
Term Loan Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, the Administrative
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender, Revolving Credit Lender, Term Loan Lender or as one of the Required
Lenders, Required Revolving Credit Lenders or Required Term Loan Lenders
respectively.

Section 10.7 Lender Credit Decision. Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon the
Administrative Agent, any Lender or L/C Issuer or any of their Related Persons
or upon any document (including the Disclosure Documents) solely or in part
because such document was transmitted by the Administrative Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Loan Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate. Except for documents expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders or L/C
Issuers, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or L/C Issuer with any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come in to the possession of the Administrative Agent or any of its Related
Persons.

 

  90  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 10.8 Expenses; Indemnities. (a) Each Lender agrees to reimburse the
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Loan Party) promptly upon demand for such Lender’s Pro Rata
Share with respect to the Facilities of any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Loan Party) that may be incurred by
the Administrative Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement (whether through negotiations, through any
work-out, bankruptcy, restructuring or other legal or other proceeding or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, any Loan Document.

(b) Each Lender further agrees to indemnify the Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Loan Party), from and
against such Lender’s aggregate Pro Rata Share with respect to the Facilities of
the Liabilities (including taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to on or for the
account of any Lender) that may be imposed on, incurred by or asserted against
the Administrative Agent or any of its Related Persons in any matter relating to
or arising out of, in connection with or as a result of any Loan Document, any
Related Document or any other act, event or transaction related, contemplated in
or attendant to any such document, or, in each case, any action taken or omitted
to be taken by the Administrative Agent or any of its Related Persons under or
with respect to any of the foregoing; provided, however, that no Lender shall be
liable to the Administrative Agent or any of its Related Persons to the extent
such liability has resulted primarily from the gross negligence or willful
misconduct of the Administrative Agent or, as the case may be, such Related
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

Section 10.9 Resignation of Administrative Agent or L/C Issuer. (a) The
Administrative Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower, effective on the date set forth in
such notice or, if not such date is set forth therein, upon the date such notice
shall be effective. If the Administrative Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Administrative
Agent. If, within 30 days after the retiring Administrative Agent having given
notice of resignation, no successor Administrative Agent has been appointed by
the Required Lenders that has accepted such appointment, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of a
Default.

(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of the
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the retiring Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to any actions taken or omitted to be taken
while such retiring Administrative Agent was, or because such Administrative
Agent had been, validly acting as Administrative Agent under the Loan Documents
and (iv) subject to its rights under Section 10.3, the retiring Administrative
Agent shall take such action as may be reasonably necessary to assign to the
successor Administrative Agent its rights as Administrative Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents.

 

  91  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to the Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice shall
be effective. Upon such resignation, the L/C Issuer shall remain an L/C Issuer
and shall retain its rights and obligations in its capacity as such (other than
any obligation to Issue Letters of Credit but including the right to receive
fees or to have Lenders participate in any L/C Reimbursement Obligation thereof)
with respect to Letters of Credit issued by such L/C Issuer prior to the date of
such resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

Section 10.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer
hereby consents to the release and hereby directs the Administrative Agent to
release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation of any
Loan Party if all of the Securities of such Subsidiary owned by any Group Member
are Sold in a Sale permitted under the Loan Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such Sale, such
Subsidiary would not be required to guaranty any Obligations pursuant to
Section 7.10; and

(b) any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Sale have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon
Section 8.2(d) or (e) and (iii) all of the Collateral and all Loan Parties, upon
(A) termination of the Commitments, (B) payment and satisfaction in full of all
Loans, all L/C Reimbursement Obligations and all other Obligations that the
Administrative Agent has been notified in writing are then due and payable by
the holder of such Obligation, (C) deposit of cash collateral with respect to
all LC Obligations (or a back-up letter of credit has been issued on terms and
conditions and with parties satisfactory to the Administrative Agent), in an
amount equal to 105% of the amount thereof and on such other terms and
conditions and with parties satisfactory to the Administrative Agent,
(D) deposit of cash collateral with respect to all contingent Obligations (other
than Contingent Indemnification Obligations), in amounts and on terms and
conditions and with parties satisfactory to the Administrative Agent and each
Indemnitee that is owed such Obligations and (E) to the extent requested by the
Administrative Agent, receipt by the Secured Parties of liability releases from
the Loan Parties each in form and substance acceptable to the Administrative
Agent.

Each Lender and L/C Issuer hereby directs the Administrative Agent, and the
Administrative Agent hereby agrees, upon receipt of reasonable advance notice
from the Borrower, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 10.10.

Section 10.11 Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer as long as, by accepting

 

  92  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

such benefits, such Secured Party agrees, as among the Administrative Agent and
all other Secured Parties, that such Secured Party is bound by (and, if
requested by the Administrative Agent, shall confirm such agreement in a writing
in form and substance acceptable to the Administrative Agent) this Article 10,
Section 11.8 (Right of Setoff), Section 11.9 (Sharing of Payments) and
Section 11.20 (Confidentiality) and the decisions and actions of the
Administrative Agent and the Required Lenders (or, where expressly required by
the terms of this Agreement, a greater proportion of the Lenders) to the same
extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 10.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of Pro Rata Share or similar concept, (b) except as set forth specifically
herein, each of the Administrative Agent, the Lenders and the L/C Issuers shall
be entitled to act at its sole discretion, without regard to the interest of
such Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) except as set forth specifically herein, such Secured Party shall not have
any right to be notified of, consent to, direct, require or be heard with
respect to, any action taken or omitted in respect of the Collateral or under
any Loan Document.

ARTICLE 11

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc. (a) No amendment or waiver of any
provision of any Loan Document (other than the Fee Letter, the Control
Agreements, the L/C Reimbursement Agreements and the Secured Hedging Agreements)
and no consent to any departure by any Loan Party therefrom shall be effective
unless the same shall be in writing and signed (1) in the case of an amendment,
consent or waiver to cure any ambiguity, omission, defect or inconsistency or
granting a new Lien for the benefit of the Secured Parties or extending an
existing Lien over additional property, by the Administrative Agent and the
Borrower, (2) in the case of any other waiver or consent, by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and (3) in the case of any other amendment, by the Required Lenders (or
by the Administrative Agent with the consent of the Required Lenders) and the
Borrower; provided, however, that no amendment, consent or waiver described in
clause (2) or (3) above shall, unless in writing and signed by each Lender
directly affected thereby (or by the Administrative Agent with the consent of
such Lender), in addition to any other Person the signature of which is
otherwise required pursuant to any Loan Document, do any of the following:

(i) waive any condition specified in Section 3.1, except any condition referring
to any other provision of any Loan Document;

(ii) increase the Commitment of such Lender;

(iii) reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Loan owing
to such Lender, (B) any fee or accrued interest payable to such Lender or (C) if
such Lender is a Revolving Credit Lender, any L/C Reimbursement Obligation or
any obligation of the Borrower to repay (whether or not on a fixed date) any L/C
Reimbursement Obligation;

 

  93  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

provided, however, that this clause (iii) does not apply to (x) any change to
any provision increasing any interest rate or fee during the continuance of an
Event of Default or to any payment of any such increase or (y) any modification
to any financial covenant set forth in Article 5 or in any definition set forth
therein or principally used therein;

(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Loan or
fee owing to such Lender or for the reduction of such Lender’s Commitment;
provided, however, that this clause (iv) does not apply to any change to
mandatory prepayments, including those required under Section 2.8, or to the
application of any payment, including as set forth in Section 2.12;

(v) except as provided in Section 10.10, release all or substantially all of the
Collateral or any Guarantor from its guaranty of any Obligation of the Borrower;

(vi) reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or

(vii) amend Section 10.10 (Release of Collateral or Guarantor), Section 11.9
(Sharing of Payments) or this Section 11.1;

and provided, further, that (x)(A) any waiver of any payment applied pursuant to
Section 2.12(b) (Application of Mandatory Prepayments) to, and any modification
of the application of any such payment to, (1) the Term Loans shall require the
consent of the Required Term Loan Lenders and (2) the Revolving Loans shall
require the consent of the Required Revolving Credit Lenders, (B) any change to
the definition of the term “Required Term Loan Lender” shall require the consent
of the Required Term Loan Lenders and (C) any change to the definition of the
term “Required Revolving Credit Lender” shall require the consent of the
Required Revolving Credit Lenders, (y) no amendment, waiver or consent shall
affect the rights or duties under any Loan Document of, or any payment to, the
Administrative Agent (or otherwise modify any provision of Article 10 or the
application thereof), the Swingline Lender, any L/C Issuer or any SPV that has
been granted an option pursuant to Section 11.2(f) unless in writing and signed
by the Administrative Agent, the Swingline Lender, such L/C Issuer or, as the
case may be, such SPV in addition to any signature otherwise required and
(z) the consent of the Borrower shall not be required to change any order of
priority set forth in Section 2.12 other than Section 2.12(a). No amendment,
modification or waiver of this Agreement or any Loan Document altering the
ratable treatment of Obligations arising under Secured Hedging Agreement
resulting in such Obligations being junior in right of payment to principal of
the Loans or resulting in Obligations owing to any Secured Hedging Counterparty
being unsecured (other than releases of Liens in accordance with the terms
hereof), in each case in a manner adverse to any Secured Hedging Counterparty,
shall be effective without the written consent of such Secured Hedging
Counterparty or, in the case of a Secured Hedging Agreement provided or arranged
by the Administrative Agent or an Affiliate thereof, the Administrative Agent.

(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

 

  94  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 11.2 Assignments and Participations; Binding Effect. (a) Binding Effect.
This Agreement shall become effective when it shall have been executed by the
Borrower, the Guarantors and the Administrative Agent and when the
Administrative Agent shall have been notified by each Lender and L/C Issuer that
such Lender or L/C Issuer has executed it. Thereafter, it shall be binding upon
and inure to the benefit of, but only to the benefit of, the Borrower (in each
case except for Article 10), the Administrative Agent, each Lender and L/C
Issuer and, to the extent provided in Section 10.11, each other Indemnitee and
Secured Party and, in each case, their respective successors and permitted
assigns. Except as expressly provided in any Loan Document (including in
Section 10.9), none of the Borrower, any L/C Issuer or the Administrative Agent
shall have the right to assign any rights or obligations hereunder or any
interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its Commitments and its rights and obligations with respect to Loans and Letters
of Credit) to (i) any existing Lender, (ii) any Affiliate or Approved Fund of
any existing Lender or (iii) any other Person acceptable (which acceptance shall
not be unreasonably withheld or delayed; provided that with respect to any such
other Person that is the holder of any Bridge Obligations, Junior Subordinated
Notes, Senior Subordinated Notes or preferred Stock of the Borrower, such
acceptance shall be in the sole and absolute discretion of the Administrative
Agent) to the Administrative Agent and, as long as no Event of Default is
continuing, the Borrower; provided, however, that (x) such Sales do not have to
be ratable between the Facilities but must be ratable among the obligations
owing to and owed by such Lender with respect to a Facility and (y) for each
Facility, the aggregate outstanding principal amount (determined as of the
effective date of the applicable Assignment) of the Loans, Commitments and L/C
Obligations subject to any such Sale shall be in a minimum amount of $1,000,000,
unless such Sale is made to an existing Lender or an Affiliate or Approved Fund
of any existing Lender, is of the assignor’s (together with its Affiliates and
Approved Funds) entire interest in such Facility or is made with the prior
consent of the Borrower and the Administrative Agent. Notwithstanding the
foregoing, any such Sales by Non-Funding Lenders shall be subject to the
Administrative Agent’s prior written consent in all instances.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent an Assignment via an electronic settlement
system designated by the Administrative Agent (or if previously agreed with the
Administrative Agent, via a manual execution and delivery of the assignment)
evidencing such Sale, together with any existing Note subject to such Sale (or
any affidavit of loss therefor acceptable to the Administrative Agent), any tax
forms required to be delivered pursuant to Section 2.17(f) and payment of an
assignment fee in the amount of $3,500, provided that (1) if a Sale by a Lender
is made to an Affiliate or an Approved Fund of such assigning Lender, then no
assignment fee shall be due in connection with such Sale, and (2) if a Sale by a
Lender is made to an assignee that is not an Affiliate or Approved Fund of such
assignor Lender, and concurrently to one or more Affiliates or Approved Funds of
such assignee, then only one assignment fee of $3,500 shall be due in connection
with such Sale. Upon receipt of all the foregoing, and conditioned upon such
receipt

 

  95  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

and, if such assignment is made in accordance with Section 11.2(b)(iii), upon
the Administrative Agent (and the Borrower, if applicable) consenting to such
Assignment, from and after the effective date specified in such Assignment, the
Administrative Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article 10,
Section 11.8 (Right of Setoff) and Section 11.9 (Sharing of Payments) to the
extent provided in Section 10.11 (Additional Beneficiaries of Collateral)).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Administrative Agent or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Term Loans, Revolving Loans and Letters of
Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Loan Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A)

 

  96  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

each such participant and SPV shall be entitled to the benefit of Sections 2.16
(Breakage Costs; Increased Costs; Capital Requirements) and 2.17 (Taxes), but
only to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to Section 2.17(f) and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to the Administrative Agent by such SPV and such Lender,
provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (iii) and (iv) of Section 11.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 11.1(a)(v) (or amendments, consents and
waivers with respect to Section 10.10 to release all or substantially all of the
Collateral). No party hereto shall institute (and each of Borrower shall cause
each other Loan Party not to institute) against any SPV grantee of an option
pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnitee against any Liability that may be incurred by, or
asserted against, such Indemnitee as a result of failing to institute such
proceeding (including a failure to get reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

Section 11.3 Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein. In
addition, the Borrower agrees to pay or reimburse upon demand (a) the
Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein (including periodic
audits in connection therewith and environmental audits and assessments), in
each case including the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent or such Related Persons, fees, costs and
expenses incurred in connection with Intralinks® or any other E-System and
allocated to the Facilities by the Administrative Agent in its sole discretion
and fees, charges and disbursements of the auditors, appraisers, printers and
other of their Related Persons retained by or on behalf of any of them or any of
their Related Persons, (b) the Administrative Agent for all reasonable costs and
expenses incurred by it or any of its Related Persons in connection with
internal audit reviews, field examinations and Collateral examinations (which
shall be reimbursed, in addition to the out-of-pocket costs and expenses of such

 

  97  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

examiners, at the per diem rate per individual charged by the Administrative
Agent for its examiners) and (c) each of the Administrative Agent, its Related
Persons, and each Lender and L/C Issuer for all costs and expenses incurred in
connection with (i) any refinancing or, after the occurrence of an Event of
Default, restructuring of the credit arrangements provided hereunder in the
nature of a “work-out”, (ii) the enforcement or preservation of any right or
remedy under any Loan Document, any Obligation, with respect to the Collateral
or any other related right or remedy or (iii) the commencement, defense, conduct
of, intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Group Member, Loan Document, Obligation or Related Transaction (or the response
to and preparation for any subpoena or request for document production relating
thereto), including fees and disbursements of counsel; provided, however, that
the Borrower shall be responsible under this Section 11.3(c) for the reasonable
fees and disbursements of one counsel (and local counsel with respect to
collateral) for the Administrative Agent and its Related Persons and for only
one (1) other counsel for all other Lenders and L/C Issuers. No amount shall be
payable under this Section 11.3 with respect to Taxes, amounts with respect to
which shall be payable solely and exclusively pursuant to Section 2.17.

Section 11.4 Indemnities. (a) The Borrower agrees to indemnify, hold harmless
and defend the Administrative Agent, each Lender, GE Capital Markets, Inc., each
L/C Issuer, each Secured Hedging Counterparty, each Person that each L/C Issuer
causes to Issue Letters of Credit hereunder and each of their respective Related
Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of
(i) any Loan Document, any Related Document, any Disclosure Document, any
Obligation (or the repayment thereof), any Letter of Credit, the use or intended
use of the proceeds of any Loan or the use of any Letter of Credit, any Related
Transaction, or any securities filing of, or with respect to, any Group Member,
(ii) any commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, initial syndication, arrangement or understanding with
any broker, finder or consultant, in each case entered into by or on behalf of
the Acquired Company, any Group Member or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any such Indemnitee or any of its Related Persons, any holders of
Securities or creditors (and including attorneys’ fees in any case), whether or
not any such Indemnitee, Related Person, holder or creditor is a party thereto,
and whether or not based on any securities or commercial law or regulation or
any other Requirement of Law or theory thereof, including common law, equity,
contract, tort or otherwise, or (iv) any other act, event or transaction
related, contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that (A) the Borrower shall not have
any liability under this Section 11.4 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order, (B) the Borrower shall
be responsible hereunder for the reasonable fees and disbursements of one
(1) counsel (and local counsel with respect to collateral) for the
Administrative Agent and its Related Persons, and for only one (1) other counsel
for all other Indemnitees and (C) the Borrower shall not be responsible for
indemnification of any Indemnitee hereunder in connection with my dispute solely
between or

 

  98  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

among Indemnitees. Furthermore, the Borrower waives and agrees not to assert
against any Indemnitee, and shall cause each other Loan Party to waive and not
assert against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person; provided, further, however, that no amount shall be payable under this
Section 11.4(a) with respect to Taxes, amounts with respect to which shall be
payable solely and exclusively pursuant to Section 2.17.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and
(ii) are attributable solely to acts of such Indemnitee.

Section 11.5 Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.17
(Taxes), Section 2.16 (Breakage Costs; Increased Costs; Capital Requirements),
Article 10 (The Administrative Agent), Section 11.3 (Costs and Expenses),
Section 11.4 (Indemnities) or this Section 11.5) and all representations and
warranties made in any Loan Document shall (A) survive the termination of the
Commitments and the payment in full of other Obligations and (B) inure to the
benefit of any Person that at any time held a right thereunder (as an Indemnitee
or otherwise) and, thereafter, its successors and permitted assigns.

Section 11.6 Limitation of Liability for Certain Damages. In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). The Borrower hereby waives, releases and agrees (and shall
cause each other Loan Party to waive, release and agree) not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

Section 11.7 Lender-Creditor Relationship. The relationship between the Lenders,
the L/C Issuers and the Administrative Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of lender and creditor. No Secured
Party has any fiduciary relationship or duty to any Loan Party arising out of or
in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Loan Parties by virtue of, any
Loan Document or any transaction contemplated therein.

Section 11.8 Right of Setoff. Each of the Administrative Agent, each Lender,
each L/C Issuer and each Affiliate (including each branch office thereof) of any
of them is hereby authorized, without notice or demand (each of which is hereby
waived by the Borrower), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Administrative Agent, such

 

  99  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Lender, such L/C Issuer or any of their respective Affiliates to or for the
credit or the account of the Borrower against any Obligation of any Loan Party
now or hereafter existing, whether or not any demand was made under any Loan
Document with respect to such Obligation and even though such Obligation may be
unmatured. Each of the Administrative Agent, each Lender and each L/C Issuer
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights under this Section 11.8 are in addition
to any other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Lenders and the L/C Issuers and their Affiliates and
other Secured Parties may have.

Section 11.9 Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements), 2.17 (Taxes) and 2.18
(Substitution of Lenders) and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, the Administrative Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Secured Parties such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Secured Parties to ensure such payment is applied as
though it had been received by the Administrative Agent and applied in
accordance with this Agreement (or, if such application would then be at the
discretion of the Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender or L/C Issuer in whole or in part, such purchase
shall be rescinded and the purchase price therefor shall be returned to such
Lender or L/C Issuer without interest and (b) such Lender shall, to the fullest
extent permitted by applicable Requirements of Law, be able to exercise all its
rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. If a Non-Funding Lender or
Impacted Lender receives any such payment as described in the previous sentence,
such Lender shall turn over such payments to Agent in an amount that would
satisfy the cash collateral requirements set forth in Section 2.4 and 9.3.

Section 11.10 Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation. To the extent that any Secured
Party receives a payment from the Borrower, from the proceeds of the Collateral,
from the exercise of its rights of setoff, any enforcement action or otherwise,
and such payment is subsequently, in whole or in part, invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

Section 11.11 Notices. (a) Addresses. All notices, demands, requests, directions
and other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and
(i) addressed to (A) if to the Borrower, to The Princeton Review, Inc., 111
Speen Street, Framingham, MA 01701 Attention: Neal S. Winneg, Tel: 508-663-5081,
Fax: 508-663-5115, with copy to Edward Matson Sibble,

 

  100  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Jr., Esquire, Goodwin Procter LLP, Exchange Place, Boston, MA 02109, Tel:
617-570-1480, Fax: 617-523-1231, (B) if to the Administrative Agent or the
Swingline Lender, to General Electric Capital Corporation, 2325 Lakeview
Parkway, Suite 700, Alpharetta, GA 30009 Attention: The Princeton Review, Inc.
Account Manager Tel: (678) 624-7900 Fax: (678) 624-7903 with copy to Angela
Batterson, King & Spalding, LLP, 1185 Avenue of the Americas, New York, NY 10036
Attention: Angela Batterson, Esquire, Tel: (212) 556-2106 Fax: (212) 556-2222
and (C) otherwise to the party to be notified at its address specified opposite
its name on Schedule II or on the signature page of any applicable Assignment,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of the Administrative Agent prior to posting) in an
appropriate location by uploading such notice, demand, request, direction or
other communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Administrative
Agent prior to such posting, (iii) posted to any other E-System set up by or at
the direction of the Administrative Agent in an appropriate location or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrower, the Administrative Agent and the Swingline Lender, to the
other parties hereto and (B) in the case of all other parties, to the Borrower
and the Administrative Agent. Transmission by electronic mail (including E-Fax,
even if transmitted to the fax numbers set forth in clause (i) above) shall not
be sufficient or effective to transmit any such notice under this clause
(a) unless such transmission is an available means to post to any E-System.

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to the
Administrative Agent pursuant to Article 2 or Article 10 shall be effective
until received by the Administrative Agent.

Section 11.12 Electronic Transmissions. (a) Authorization. Subject to the
provisions of Section 11.11(a), each of the Administrative Agent, the Borrower,
the Lenders, the L/C Issuers and each of their Related Persons is authorized
(but not required) to transmit, post or otherwise make or communicate, in its
sole discretion, Electronic Transmissions in connection with any Loan Document
and the transactions contemplated therein. Each of the Borrower and each Secured
Party hereby acknowledges and agrees, and the Borrower shall cause each other
Group Member to acknowledge and agree, that the use of Electronic Transmissions
is not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.

(b) Signatures. Subject to the provisions of Section 11.11(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement

 

  101  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

for a “writing”, in each case including pursuant to any Loan Document, any
applicable provision of any UCC, the federal Uniform Electronic Transactions
Act, the Electronic Signatures in Global and National Commerce Act and any
substantive or procedural Requirement of Law governing such subject matter,
(ii) each such posting that is not readily capable of bearing either a signature
or a reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which each Secured Party and Loan Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 11.11 and this Section 11.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Group Members in connection with the
use of such E-System.

(d) Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of Administrative Agent or any of its
Related Persons warrants the accuracy, adequacy or completeness of any E-Systems
or Electronic Transmission, and each disclaims all liability for errors or
omissions therein. No Warranty of any kind is made by the Administrative Agent
or any of its Related Persons in connection with any E-Systems or Electronic
Communication, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Each of the Borrower and each Secured Party
agrees (and the Borrower shall cause each other Loan Party to agree) that the
Administrative Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

(e) Procedures. The Administrative Agent is hereby authorized by each Loan Party
and each other Secured Party to establish procedures (and to amend such
procedures from time to time) to facilitate administration and servicing of the
Loans and other matters incidental thereto. Without limiting the generality of
the foregoing, the Administrative Agent is hereby authorized to establish
procedures to make available or deliver, or to accept, notices, documents and
similar items on, by posting to or submitting and/or completion on, E-Systems.
The posting, completion and/or submission by any Loan Party of any communication
pursuant to an E-System shall constitute a representation and warranty by the
Loan Parties that any representation, warranty, certification or other similar
statement required by the Loan Documents to be provided, given or made by a Loan
Party in connection with any such communication is true, correct and complete
except as expressly noted in such communication or E-System.

Section 11.13 Governing Law. This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights and obligations of
the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

  102  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 11.14 Jurisdiction. (a) Submission to Jurisdiction. Any legal action or
proceeding with respect to any Loan Document shall be brought exclusively in the
courts of the State of New York located in the City of New York, Borough of
Manhattan, or of the United States of America for the Southern District of New
York and, by execution and delivery of this Agreement, the Borrower hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of Agent to commence any proceeding in
the federal or state courts of any other jurisdiction to the extent Agent
determines that such action is necessary or appropriate to exercise its rights
or remedies under the Loan Documents. The parties hereto (and, to the extent set
forth in any other Loan Document, each other Loan Party) hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such jurisdictions.

(b) Service of Process. The Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) hereby irrevocably waives personal service
of any and all legal process, summons, notices and other documents and other
service of process of any kind and consents to such service in any suit, action
or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrower
specified in Section 11.11 (and shall be effective when such mailing shall be
effective, as provided therein). The Borrower (and, to the extent set forth in
any other Loan Document, each other Loan Party) agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Non-Exclusive Jurisdiction. Nothing contained in this Section 11.14 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction.

Section 11.15 Waiver of Jury Trial. Each party hereto hereby irrevocably waives
trial by jury in any suit, action or proceeding with respect to, or directly or
indirectly arising out of, under or in connection with, any Loan Document or the
transactions contemplated therein or related thereto (whether founded in
contract, tort or any other theory). Each party hereto (A) certifies that no
other party and no Related Person of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
parties hereto have been induced to enter into the Loan Documents, as
applicable, by the mutual waivers and certifications in this Section 11.15.

Section 11.16 Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

Section 11.17 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

  103  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 11.18 Entire Agreement. The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
any of the Administrative Agent, any Lender or any L/C Issuer or any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect. In the event of any conflict between the terms of this
Agreement and any other Loan Document, the terms of this Agreement shall govern
(unless such terms of such other Loan Documents are necessary to comply with
applicable Requirements of Law, in which case such terms shall govern to the
extent necessary to comply therewith).

Section 11.19 Use of Name. The Borrower agrees, and shall cause each other Loan
Party to agree, that it shall not, and none of its Affiliates shall, issue any
press release or other public disclosure (other than any document filed with any
Governmental Authority relating to a public offering of the Securities of any
Loan Party) using the name, logo or otherwise referring to GE Capital or of any
of its Affiliates, the Loan Documents or any transaction contemplated therein to
which the Secured Parties are party without at least 2 Business Days’ prior
notice to GE Capital and without the prior consent of GE Capital except to the
extent required to do so under applicable Requirements of Law and then, only
after consulting with GE Capital prior thereto.

Section 11.20 Non-Public Information; Confidentiality. (a) Each Lender and
L/C Issuer acknowledges and agrees that it may receive material non-public
information hereunder concerning the Loan Parties and their Affiliates and
Securities and agrees to use such information in compliance with all relevant
policies, procedures and Contractual Obligations and applicable Requirements of
Laws (including United States federal and state security laws and regulations).

(b) Each Lender, L/C Issuer and the Administrative Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender, L/C Issuer or the Administrative Agent, as the case may
be, in connection with the administration of the credits extended hereunder or
the relationship with the Borrower or to any Person that any L/C Issuer causes
to Issue Letters of Credit hereunder, in each case, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential, (iii) to the extent such information presently is or
hereafter becomes available to such Lender, L/C Issuer or the Administrative
Agent, as the case may be, on a non-confidential basis from a source other than
any Loan Party, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements or in any tombstone or other advertising materials
(and the Loan Parties consent to the publication of such tombstone or other
advertising materials by the Administrative Agent, any Lender, any L/C Issuer or
any of their Related Persons), (vi) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or otherwise to the extent consisting of general
portfolio information that does not identify borrowers, (vii) to current or

 

  104  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

prospective assignees, SPVs grantees of any option described in Section 11.2(f)
or participants, direct or contractual counterparties to any Hedging Agreement
permitted hereunder and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this
Section 11.20 and (viii) in connection with the exercise of any remedy under any
Loan Document. In the event of any conflict between the terms of this
Section 11.20 and those of any other Contractual Obligation entered into with
any Loan Party (whether or not a Loan Document), the terms of this Section 11.20
shall govern.

Section 11.21 Patriot Act Notice. Each Lender subject to the USA Patriot Act of
2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrower that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower, including the name and address of the Borrower and
other information allowing such Lender to identify the Borrower in accordance
with such act.

 

  105  

CREDIT AGREEMENT

THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE PRINCETON REVIEW, INC. AS BORROWER By:  

/s/ STEPHEN RICHARDS

 

Stephen C. Richards

Chief Operating Officer and Chief Financial Officer

[SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PRINCETON REVIEW OPERATIONS, L.L.C.

AS GUARANTOR

By:  

/s/ STEPHEN RICHARDS

 

Stephen C. Richards

President and Chief Operating Officer

TEST SERVICES, INC.
AS GUARANTOR By:  

/s/ STEPHEN RICHARDS

 

Stephen C. Richards

Vice President and Treasurer

THE PRINCETON REVIEW OF ORANGE COUNTY, LLC

AS GUARANTOR

By:  

/s/ STEPHEN RICHARDS

 

Stephen C. Richards

Vice President and Treasurer

PENN FOSTER, INC.
AS GUARANTOR By:  

/s/ STEPHEN RICHARDS

 

Stephen C. Richards

Chief Operating Officer and Treasurer

PENN FOSTER EDUCATION GROUP, INC.

AS GUARANTOR

By:  

/s/ STEPHEN RICHARDS

 

Stephen C. Richards

Vice President and Treasurer

[SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION AS ADMINISTRATIVE AGENT, L/C ISSUER,
SWINGLINE LENDER AND LENDER By:  

/s/ PHILIP S. COX

Name:   Philip S. Cox Title:   Duly Authorized Signatory

[SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Revolving Credit Commitment:

  

General Electric Capital Corporation

   $ 10,000,000

Term Loan Commitment:

  

General Electric Capital Corporation

   $ 40,000,000



--------------------------------------------------------------------------------

Schedule II

Other Notice Addresses

N/A.